EXECUTION VERSION

U.S. $200,000,000

MASTER REPURCHASE AGREEMENT

by and among

MMA REALTY CAPITAL REPURCHASE SUBSIDIARY, LLC,
as the Seller

VARIABLE FUNDING CAPITAL COMPANY LLC,
as the Purchaser

WACHOVIA CAPITAL MARKETS, LLC,
as the Deal Agent

MMA REALTY CAPITAL, LLC,
as the Limited Guarantor

and

MUNICIPAL MORTGAGE & EQUITY, LLC,
as the Parent

Dated as of November 13, 2006

1

TABLE OF CONTENTS

Page

      ARTICLE I DEFINITIONS    
Section 1.1
Section 1.2
Section 1.3
Section 1.4
  Certain Defined Terms.
Other Terms.
Computation of Time Periods.
Interpretation.

      ARTICLE II PURCHASE OF ELIGIBLE ASSETS
Section 2.1
Section 2.2
Section 2.3
Section 2.4
Section 2.5
Section 2.6
Section 2.7
Section 2.8
Section 2.9
Section 2.10
Section 2.11
Section 2.12
Section 2.13
Section 2.14
Section 2.15
  Purchase and Sale.
Transaction Mechanics; Related Matters.
Reduction of Maximum Amount; Optional Repurchases.
Extension of Facility Maturity Date and Funding Expiration Date.
Payment of Price Differential.
[Reserved].
Margin Account Maintenance.
Income Payments.
Payment, Transfer and Custody.
[Reserved].
Hypothecation or Pledge of Purchased Assets.
Fees.
Increased Costs; Capital Adequacy; Illegality.
Taxes.
Obligations Absolute.

      ARTICLE III CONDITIONS TO TRANSACTIONS
Section 3.1
Section 3.2
  Conditions to Closing and Initial Purchase.
Conditions Precedent to all Transactions.

      ARTICLE IV REPRESENTATIONS AND WARRANTIES
Section 4.1
  Representations and Warranties.

      ARTICLE V COVENANTS    
Section 5.1
  Covenants.

      ARTICLE VI ADMINISTRATION AND SERVICING
Section 6.1
Section 6.2
Section 6.3
Section 6.4
Section 6.5
Section 6.6
Section 6.7
Section 6.8
Section 6.9
Section 6.10
Section 6.11
Section 6.12
  Servicing.
Seller as Servicer.
Third Party Servicer.
Duties of the Seller.
Authorization of the Seller.
Event of Default.
Modification.
Inspection.
[Reserved].
Payment of Certain Expenses by Servicer.
Pooling and Servicing Agreements.
Servicer Default.

      ARTICLE VII [RESERVED]     ARTICLE VIII SECURITY INTEREST    
Section 8.1
Section 8.2
Section 8.3
Section 8.4
Section 8.5
Section 8.6
ARTICLE IX
  Security Interest.
Release of Lien on Purchased Assets.
Further Assurances.
Remedies.
Waiver of Certain Laws.
Purchaser’s Duty of Care.



      ARTICLE X EVENTS OF DEFAULT    
Section 10.1
Section 10.2
Section 10.3
  Events of Default.
Remedies.
Determination of Events of Default.

      ARTICLE XI INDEMNIFICATION    
Section 11.1
Section 11.2
  Indemnities by the Seller.
After–Tax Basis.

      ARTICLE XII THE DEAL AGENT    
Section 12.1
  Deal Agent.

      ARTICLE XIII MISCELLANEOUS    
Section 13.1
Section 13.2
Section 13.3
Section 13.4
Section 13.5
Section 13.6
Section 13.7
Section 13.8
Section 13.9
Section 13.10
Section 13.11
  Amendments and Waivers.
Notices, Etc.
Set–offs.
No Waiver; Remedies.
Binding Effect.
Term of this Agreement.
Governing Law.
Waivers.
Costs, Expenses and Taxes.
Legal Matters.
Recourse Against Certain Parties.



      Section 13.12 Protection of Right, Title and Interest in the Purchased
Assets; Further Action Evidencing Transactions.  

     
Section 13.13
Section 13.14
Section 13.15
Section 13.16
Section 13.17
Section 13.18
Section 13.19
Section 13.20
Section 13.21
Section 13.22
Section 13.23
Section 13.24
Section 13.25
Section 13.26
Section 13.27
  Confidentiality.
Execution in Counterparts; Severability; Integration.
Seller’s Waiver of Setoff.
Assignments and Participations; Hypothecation of Purchased Assets.
Heading and Exhibits.
Single Agreements.
Disclosure Relating to Certain Federal Protections.
Intent.
Periodic Due Diligence Review.
Use of Employee Plan Assets.
Release.
Time of the Essence.
Construction.
No Proceedings.
Third Party Beneficiary.
 
   

2

SCHEDULES

                 
Schedule 1
  Representations and Warranties Regarding Mortgage Assets
    1  
Schedule 2
  List of Accounts
    1  
Schedule 3
  List of Existing Financing Facilities
    1  
Schedule 4
  [Reserved]     1  
Schedule 5
  List of UCC Filing Locations
    1  
Schedule 6
  List of Approved Servicers
    1  

EXHIBITS

                 
Exhibit I
  Form of Transaction Request
    1  
Exhibit II
  Form of Confirmation
    1  
Exhibit III
  Form of Closing Certificate
    1  
Exhibit IV–1
  Form of Power of Attorney of Seller
    1  
Exhibit IV–2
  Form of Power of Attorney of Pledgor
    1  
Exhibit V
  Form of Account Control Agreement
    1  
Exhibit VI
  Form of Credit Support Annex
    1  
Exhibit VII
  Form of Servicer Redirection Notice
    1  
Exhibit VIII
  Form of Compliance Certificate
    1  
Exhibit IX
  Form of Purchased Asset Data Summary
    1  
Exhibit X
  Form of Margin Deficit Notice
    1  
Exhibit XI
  Form of Assignment
    1  
Exhibit XII-A
  Seller’s Release Letter
    1  
Exhibit XII-B
  Warehouse Lender’s Release Letter
    1  

3

MASTER REPURCHASE AGREEMENT

THIS MASTER REPURCHASE AGREEMENT (as amended, modified, restated, replaced,
waived, substituted, supplemented or extended from time to time, the
“Agreement”) is made as of this 13th day of November, 2006, by and among:

(1) MMA REALTY CAPITAL REPURCHASE SUBSIDIARY, LLC, a Maryland limited liability
company, as the Seller;

(2) VARIABLE FUNDING CAPITAL COMPANY LLC, a Delaware limited liability company
(together with its successors and assigns, “VFCC”), as the Purchaser;

(3) WACHOVIA CAPITAL MARKETS, LLC, a Delaware limited liability company
(together with its successors and assigns, “WCM”), as the deal agent for VFCC
(together with its successors and assigns in such capacity, the “Deal Agent”);

(4) MMA REALTY CAPITAL, LLC, a Maryland limited liability company, as the
Limited Guarantor; and

(5) MUNICIPAL MORTGAGE & EQUITY, LLC, a Delaware limited liability company, as
the Parent.

Acknowledged and agreed to by MMA CAPITAL CORPORATION, a Michigan corporation,
as the Pledgor.

R E C I T A L S

WHEREAS, the Seller desires to sell and the Purchaser desires to purchase from
time to time Eligible Assets (including assets that are, as of the date hereof,
financed under the Mortgage Asset Purchase Agreement) under the terms and
conditions stated herein; and

WHEREAS, if the Purchaser purchases one (1) or more Eligible Assets, the parties
desire that the Seller repurchase the Purchased Asset(s) on or before the
Facility Maturity Date under the terms and conditions stated herein.

NOW, THEREFORE, based upon the foregoing Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Certain Defined Terms.

(a) Certain capitalized terms used throughout this Agreement are defined above
or in this Article I.

(b) As used in this Agreement and the schedules, exhibits and other attachments
hereto, unless the context requires a different meaning, the following terms
shall have the following meanings:

“40 Act”: The Investment Company Act of 1940, as amended from time to time.

“Accepted Servicing Practices”: With respect to each Purchased Item, those
mortgage, mezzanine loan and/or secured lending servicing practices, as
applicable, of prudent lending institutions that service Purchased Items of the
same type, size and structure as such Purchased Items in the jurisdiction where
the related Underlying Mortgaged Property is located, as applicable, but in any
event, (i) in accordance with the terms of the Repurchase Documents and
Applicable Law, (ii) without prejudice to the interests of the Deal Agent, the
Purchaser or any other Affected Party, (iii) with a view to the maximization of
the recovery on such Purchased Items on a net present value basis and
(iv) without regard to (A) any relationship that the Seller, the Limited
Guarantor, the Pledgor, the Parent and any other Repurchase Party may have with
the related Borrower, mortgagor, any Servicer, any PSA Servicer, the Seller, the
Pledgor, the Limited Guarantor, the Parent or any other Repurchase Party or any
Affiliate of any of the foregoing; (B) the right of the Seller, the Limited
Guarantor, the Pledgor, the Parent or any other Repurchase Party to receive
compensation or other fees for its services rendered pursuant to this Agreement,
the Repurchase Documents, the Mortgage Loan Documents or any other document or
agreement; (C) the ownership, servicing or management by the Seller, the Limited
Guarantor, the Pledgor, the Parent or any other Repurchase Party for others of
any other mortgage loans or mortgaged property; (D) any obligation of the
Seller, the Limited Guarantor, the Pledgor, the Parent or any other Repurchase
Party to repurchase or substitute a Purchased Item; (E) any obligation of the
Seller, the Limited Guarantor, the Pledgor, the Parent or any other Repurchase
Party to cure a breach of a representation and warranty with respect to a
Purchased Item; and (F) any debt the Seller, the Limited Guarantor, the Pledgor,
the Parent or any other Repurchase Party has extended to any Borrower, mortgagor
or any Affiliate of such Borrower or mortgagor.

“Account Control Agreement”: A letter agreement among the Seller, the Limited
Guarantor, the Deal Agent and Wachovia in the form of Exhibit V attached hereto.

“Accrual Period”: (a) with respect to each Transaction (or portion thereof)
funded at a Rate other than the CP Rate (i) with respect to the first Payment
Date, the period from and including the applicable Closing Date to but excluding
such first Payment Date and (ii) with respect to any subsequent Payment Date,
the period from and including the previous Payment Date to but excluding such
subsequent Payment Date, and, (b) with respect to each Transaction (or portion
thereof) funded at a Rate equal to the CP Rate, (i) with respect to the first
Payment Date, the period from and including the Closing Date to and including
the last day of the calendar month in which the Closing Date occurs and
(ii) with respect to any subsequent Payment Date, the period ending on the last
day of the calendar month immediately preceding the month in which the Payment
Date occurs and commencing on the first (1st) day of such immediately preceding
calendar month.

“Additional Amount”: Defined in Subsection 2.14(a) of this Agreement.

“Additional Purchased Asset”: An Eligible Asset transferred to the Purchaser (or
its designee) in a satisfaction of a Margin Deficit pursuant to Section 2.7 of
this Agreement, which Additional Purchased Asset must satisfy all requirements
of, and be transferred in accordance with the provisions of, this Agreement.

“Adjusted Eurodollar Rate”: For any Accrual Period, a rate per annum equal to a
fraction, expressed as a percentage and rounded upwards (if necessary) to the
nearest 1/100 of 1%, (i) the numerator of which is equal to the LIBOR Rate for
such Accrual Period and (ii) the denominator of which is equal to 100% minus the
Eurodollar Reserve Percentage for such Accrual Period.

“Advance Rate”: With respect to a Mortgage Asset or Purchased Asset, as
applicable, of a certain Class and the applicable Type of Underlying Mortgaged
Property, the “Maximum Advance Rate” set forth in the applicable column on
Schedule 1 to the Fee Letter.

“Affected Party”: VFCC, all other Purchasers, the Liquidity Banks, the Deal
Agent, the Liquidity Agent, the Custodian, any other Secured Party, all
successors, assignees, transferees, pledgees and participants of any of the
foregoing and any successors to WCM as the Deal Agent and any subagent of the
Deal Agent.

“Affiliate”: With respect to a Person, means any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person, or is a director or officer of such Person. For purposes of this
definition, “control” (including the terms “controlling,” “controlled by” and
“under common control with”) when used with respect to any specified Person
means the possession, direct or indirect, of the power to vote 20% or more of
the voting securities of such Person or to direct or cause the direction of the
management or policies of such Person, whether through the ownership of voting
securities, by contract or otherwise.

“Agent’s Account”: A special account (account number 2000002391825) in the name
of the Deal Agent maintained at Wachovia.

“Aggregate Unpaids”: At any time, an amount equal to the sum of the following
(whether due now or in the future) (i) the aggregate Purchase Price for all
outstanding Transactions, (ii) the aggregate Price Differential outstanding,
(iii) the aggregate Margin Deficits outstanding, (iv) all Breakage Costs, Due
Diligence Costs, Increased Costs, Other Costs, Taxes, Additional Amounts,
Indemnified Amounts, Late Payment Fees and Extension Fees outstanding, (v) any
unpaid fees under the Fee Letter or the Repurchase Documents (including, without
limitation, the Custodial Fee Letter) delivered in connection with any of the
Transactions contemplated by this Agreement or the other Repurchase Documents,
and (vi) all other amounts owed by the Seller, the Limited Guarantor, the
Pledgor, the Parent or any other Person to the Deal Agent, the Purchaser, any
other Affected Party, any Indemnified Party or any other Person under this
Agreement, the Repurchase Documents or any of the Transactions entered into
pursuant hereto or thereto (whether due or accrued).

“Agreement”: Defined in the Preamble of this Agreement.

“ALTA”: The American Land Title Association.

“Alternative Rate”: A rate per annum equal to the Adjusted Eurodollar Rate;
provided, however, that the Alternative Rate shall be the Base Rate if a
Eurodollar Disruption Event occurs.

“Anti–Terrorism Laws”: Any Applicable Law relating to money laundering or
terrorism, including, but not limited to, Executive Order 13224, the OFAC
Regulations and the USA Patriot Act.

“Applicable Law”: For any Person or Property or assets of such Person, all
existing and future (including all amendments, modifications, replacements,
extensions and supplements thereto) applicable laws, rules, regulations
(including temporary and final income tax regulations), statutes, treaties,
codes, ordinances, permits, certificates, orders and licenses of and
interpretations by any Governmental Authority (including, without limitation,
usury laws, the Federal Truth in Lending Act and Regulation Z and Regulation B
of the Board of Governors of the Federal Reserve System), applicable judgments,
decrees, injunctions, writs, awards or orders of any court, arbitrator or other
administrative, judicial or quasi–judicial tribunal or agency of competent
jurisdiction and any applicable Authority Documents.

“Asset Schedule and Exception Report”: Defined in the Custodial Agreement.

“Asset Value”: As of any date of determination with respect to an Eligible Asset
or Purchased Asset, as applicable, of a certain Class and the applicable Type of
Underlying Mortgaged Property, the lesser of (1) the product of the Book Value
of such Eligible Asset or Purchased Asset, as applicable, times the Advance Rate
applicable thereto and (2) the product of the Market Value of such Eligible
Asset or Purchased Asset, as applicable, times the Advance Rate applicable
thereto, in each case, taking into account the Maximum LTV, or, in the case of
Bridge Loans, the Maximum LTC, applicable to such Eligible Asset or Purchased
Asset, as applicable; provided, however, the Asset Value of any Eligible Asset
or Purchased Asset, as applicable, may be reduced in the Deal Agent’s discretion
by an amount determined by the Deal Agent in its discretion (which amount may,
in the Deal Agent’s discretion, be reduced to zero) with respect to any Eligible
Asset or Purchased Asset, as applicable, including, without limitation, (i) in
respect of which any portion of such asset exceeds one or more Sub–Limits
applicable thereto at any time, unless waived in writing by the Deal Agent in
its discretion, (ii) in respect of which there is a breach of a representation
or warranty set forth in Section 4.1 of this Agreement (to the extent such
representation or warranty relates to Mortgage Assets or Purchased Assets or the
Deal Agent’s or any Secured Party’s rights or remedies with respect thereto),
Schedule 1 to this Agreement or the Mortgage Loan Documents (in each case,
assuming each representation and warranty is made as of the date the Asset Value
is determined) without regard to (A) knowledge or lack of knowledge of a breach,
(B) any qualifications (if any) to such representations and warranties based on
knowledge (regardless of how such knowledge is qualified or phrased) and
(C) representations or warranties with respect to knowledge or lack of knowledge
thereof, (iii) in respect of which any statement, affirmation or certification
made or information, document, agreement, report or notice provided by the
Seller or any other Repurchase Party to the Deal Agent with respect to the
related Mortgage Asset or Purchased Asset is untrue in any material respect,
(iv) in respect of which the complete Mortgage Asset File has not been delivered
to the Custodian within the time periods required by this Agreement or the
Custodial Agreement, (v) except as approved by the Deal Agent in writing, that
is not or is no longer in any respect an Eligible Asset, (vi) with respect to
which any Retained Interest, funding commitment, funding obligation or any other
obligation of any kind shall have been transferred to the Deal Agent, the
Purchaser or the Secured Parties, (vii) for which a Mortgage Loan Document or
Mortgage Asset File (y) has been released from the possession of the Custodian
under the Custodial Agreement to the Seller or its designee and the same has not
been returned to the Custodian for a period in excess of twenty (20) calendar
days or (z) is the subject of Section 4.3 of the Custodial Agreement, (viii) any
portion (including any interest that is senior or pari passu to the Mortgage
Asset or Purchased Asset, as applicable) has been downgraded by any Rating
Agency, (ix) with respect to which there has occurred any Insolvency Proceeding
with respect to any Borrower or any co–participant or any Person having an
interest in the Mortgage Asset or Purchased Asset or any related Underlying
Mortgaged Property which is pari passu with, in right of payment or priority,
the rights of the Deal Agent, the Purchaser or the Secured Parties in such
Mortgage Asset or Purchased Asset, (x) the Seller fails to comply with any
covenant, duty, obligation or agreement set forth in this Agreement or the other
Repurchase Documents as it relates to any Mortgage Asset or Purchased Asset or
the Deal Agent’s, the Purchaser’s or any Secured Party’s rights or remedies with
respect thereto, (xi) to the extent described in Subsection 2.2(j), (xii) with
respect to which the Seller has failed to repurchase such Purchased Asset by the
Repurchase Date, and/or (xiii) with respect to which the Seller fails to deliver
any reports, documents or other information regarding any Mortgage Asset,
Purchased Asset or Underlying Mortgaged Property and such failure affects,
impairs or interferes with the Deal Agent’s, the Purchaser’s or any Secured
Party’s rights or remedies with respect to or the ability to determine the Asset
Value of any Mortgage Asset or Purchased Asset, as applicable.

“Assignment”: The transfer of all of the Seller’s rights and interests under an
Eligible Asset pursuant to an assignment executed by the Seller in blank, which
assignment shall be in the form of Exhibit XI and shall be otherwise
satisfactory to the Deal Agent in its discretion.

“Assignment of Leases”: With respect to any Mortgage, an assignment of leases,
rents and profits thereunder, notice of transfer or equivalent instrument in
recordable form, sufficient under the laws of the jurisdiction wherein the
Underlying Mortgaged Property is located to reflect the assignment of leases to
the Deal Agent as agent for the Secured Parties.

“Assignment of Mortgage”: With respect to any Mortgage, an assignment of the
Mortgage, notice of transfer or equivalent instrument in recordable form,
sufficient under the laws of the jurisdiction wherein the related Underlying
Mortgaged Property is located to reflect the assignment of the Mortgage to the
Deal Agent as agent for the Secured Parties.

“Authority Documents”: As to any Person, as applicable, the articles or
certificate of incorporation or formation, by–laws, limited liability company
agreement, general partnership agreement, limited partnership agreement, trust
agreement, joint venture agreement, resolutions and or other applicable
organizational or governing documents of such Person.

“Availability”: At any time, an amount equal to the positive excess (if any) of
(a) the Maximum Amount minus (b) the aggregate Purchase Price outstanding for
all Transactions on such day; provided, however, the Availability shall be
zero (0) on and after the occurrence of (i) the Funding Expiration Date (as such
date may be extended pursuant to Subsection 2.4(b)), (ii) the Facility Maturity
Date (not including any extensions thereof), (iii) a Margin Deficit until such
time as such Margin Deficit is satisfied (unless such failure to timely satisfy
the Margin Deficit results in an Event of Default) or (iv) an Event of Default.

“Back-Up Guaranty”: The Back-Up Guaranty, dated as of even date herewith,
executed by the Parent in favor of the Deal Agent as agent for the Secured
Parties, as such agreement is amended, modified, restated, replaced, waived,
substituted, supplemented or extended from time to time.

“Bailee”: With respect to each Table Funded Purchased Asset, the related title
company, attorney or settlement agent, in each case, approved in writing by the
Deal Agent in its discretion.

“Bailee Agreement”: The Bailee Agreement among the Seller, the Deal Agent and
the Bailee in the form of Annex 13 to the Custodial Agreement.

“Bailee’s Trust Receipt”: A Bailee Trust Receipt in the form of Attachment 2 to
the Bailee Agreement.

“Bankruptcy Code”: The United States Bankruptcy Reform Act of 1978 (11 U.S.C. §
101, et seq.), as amended from time to time.

“Base Credit Support”: The greater of (i) 20% of the aggregate Purchase Price
for all outstanding Transactions and (ii) the weighted average Credit Support
Percentages for all Purchased Assets (as determined by the Deal Agent in the
Credit Support Annex) times the aggregate Purchase Price for all outstanding
Transactions.

“Base Rate”: On any date, a fluctuating rate per annum equal to the higher of
(a) the Prime Rate or (b) the Federal Funds Rate plus 1.5%.

“Basic Mortgage Asset Documents”: Defined in the Custodial Agreement.

“Benefit Plan”: Any employee benefit plan as defined in Section 3(3) of ERISA in
respect of which the Seller or the Limited Guarantor or any ERISA Affiliate of
the Seller or the Limited Guarantor is, or at any time during the immediately
preceding six (6) years was, an “employer” as defined in Section 3(5) of ERISA.

“Book Value”: With respect to any Mortgage Asset or Purchased Asset, as
applicable, at any time, an amount, as certified by the Seller, equal to the
lesser of (a) face or par value thereof and (b) the price that the Seller
initially paid or advanced in respect thereof plus any additional amounts
advanced by the Seller for or in respect of such Mortgage Asset or Purchased
Asset, as applicable, as such Book Value may be marked down by the Seller from
time to time, including, as applicable, from any loss/loss reserve/price
adjustments, less an amount equal to the sum of all principal payments,
prepayments or paydowns paid, realized losses and other write downs recognized
relating to such Mortgage Asset or Purchased Asset, as applicable; provided,
however, any such markdowns or adjustments must be made in good faith and shall
be disclosed contemporaneously therewith in writing to the Deal Agent, which
mark downs or adjustments, without a corresponding payment and application of
principal, may result in a Margin Deficit.

“Borrower”: Individually and collectively, as the context may expressly provide
or require, the borrowers, mortgagors, obligors or debtors under a Mortgage
Asset or Purchased Asset, as applicable, including, but not limited to, any
guarantor, any pledgor, any subordinator, any credit support party, any
indemnitor and any Person that is directly or indirectly obligated in respect
thereof, the borrowers, mortgagors, obligors or debtors of any debt, including
any guarantor, any pledgor, any subordinator, any credit support party, any
indemnitor and any Person that is directly or indirectly obligated in respect
thereof, senior to the Mortgage Asset or Purchased Asset, as applicable,
including any of the foregoing such Persons with respect to the debt secured by
any Underlying Mortgaged Property, and any Person that has not signed the
related Mortgage Note, Junior Interest Documents, Mezzanine Note or other note,
certificate or instrument but owns an interest in the related Underlying
Mortgaged Property, which interest has been encumbered to secure such Mortgage
Asset.

“Borrower Reserve Payments”: Any payments made by a Borrower under the
applicable Mortgage Loan Documents which, pursuant to the terms of such Mortgage
Loan Documents, are required to be deposited into escrow or into a reserve to be
used for a specific purpose (e.g., tax and insurance escrows).

“Breakage Costs”: Any amount or amounts as shall compensate the Purchaser and
any other Affected Party for any loss, cost or expense incurred by the Purchaser
and any other Affected Party (as determined by the Deal Agent in the Deal
Agent’s discretion) as a result of an early repurchase or prepayment of the
Repurchase Price or any Price Differential. All Breakage Costs shall be due and
payable hereunder upon demand. Breakage Costs shall not be due for payments of
the Repurchase Price or any Price Differential on a Payment Date, on the
Facility Maturity Date or in connection with any scheduled amortization provided
at least two (2) Business Days advance notice (to be received by the Deal Agent
no later than 3:00 p.m. two (2) Business Days prior to the repayment date) is
given to the Deal Agent.

“Bridge Loan”: A performing Whole Loan that is otherwise an Eligible Asset
except that the Underlying Mortgaged Property is not stabilized or is otherwise
considered to be in a transitional state, which exceptions shall be disclosed in
writing to the Deal Agent and such exceptions must be acceptable to the Deal
Agent in its discretion, which acceptance may, in the Deal Agent’s discretion,
be conditioned on additional terms, conditions and requirements with respect to
such Bridge Loan.

“Business Day”: Any day other than a Saturday or a Sunday on which (a) banks are
not required or authorized to be closed in Minneapolis, Minnesota, New York
City, New York or Charlotte, North Carolina, and (b) if the term “Business Day”
is used in connection with the determination of the LIBOR Rate, dealings in
United States dollar deposits are carried on in the London interbank market.

“Capital Lease Obligations”: For any Person and its Consolidated Subsidiaries,
all obligations of such Person to pay rent or other amounts under a lease of (or
other agreement conveying the right to use) Property to the extent such
obligations are required to be classified and accounted for as a capital lease
on a balance sheet of such Person under GAAP, and, for purposes of this
Agreement, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with GAAP.

“Cash Collateral”: The cash received by the Deal Agent as agent for the Secured
Parties (i) in satisfaction of a Margin Deficit, (ii) in payment of the Required
Cash Collateral, (iii) from any draw under any Letter of Credit and/or (iv) as
Income on Purchased Assets.

“Change of Control”: With respect to the Parent, a change of control shall be
deemed to have occurred upon the occurrence of any of the following: (a) a
Person or two or more Persons acting in concert shall have acquired “beneficial
ownership”, directly or indirectly, of, or shall have acquired by contract or
otherwise, or shall have entered into a contract or arrangement that, upon
consummation, will result in its or their acquisition of, or control over,
Voting Interests of the Parent (or other securities convertible into such Voting
Interests) representing more than 50% of the combined voting power of all Voting
Interests of the Parent, (b) Continuing Directors shall cease for any reason to
constitute a majority of the members of the board of directors (or the
equivalent) of the Parent then in office, (c) the sale, lease, transfer,
conveyance or other disposition (other than by way of merger or consolidation),
in one or a series of related transactions, of all or substantially all of the
assets of the Parent (together with its Subsidiaries) taken as a whole to any
“person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act)
or (d) the adoption by the equity holders of the Parent of a plan or proposal
for the liquidation or dissolution of the Parent. As used herein, “beneficial
ownership” shall have the meaning provided in Rule 13d-3 and 13d-5 of the
Exchange Act. Notwithstanding the foregoing, neither the Deal Agent, the
Purchaser nor the Secured Parties shall be deemed to approve or have approved
any internalization of management as a result of this definition or any other
provision.

“Class”: With respect to a Mortgage Asset or Purchased Asset, as applicable,
such Mortgage Asset’s or Purchased Asset’s, as applicable, classification as a
Whole Loan, Bridge Loan, Junior Interest or Mezzanine Loan (and for each such
Bridge Loan, its subclassification as a Whole Loan).

“Closing Date”: November 13, 2006.

“Code”: The Internal Revenue Code of 1986 and the regulations promulgated and
rulings issued thereunder, in each case as amended from time to time.

“Collection Account”: The account identified on Schedule 2 established in the
name of the Seller into which all Income and Cash Collateral shall be deposited,
which account shall be subject to the Account Control Agreement.

“Commercial Paper Notes”: On any day, any short–term promissory notes issued in
the commercial paper market.

“Commercial Real Estate”: Any real estate included in the definition of Type.

“Commercial Real Estate Loan”: Any loan secured directly or indirectly by
Commercial Real Estate.

“Commitment Fee”: The “Commitment Fee” as defined in and payable under the Fee
Letter.

“Compliance Certificate”: A compliance certificate in the form of Exhibit VIII
attached hereto.

“Confirmation”: A purchase confirmation in the form attached to this Agreement
as Exhibit II duly executed, completed and delivered by the Seller and the Deal
Agent in accordance with the provisions of Subsection 2.2(c) of this Agreement.

“Consolidated Subsidiaries”: As of any date and any Person, any and all
Subsidiaries or other entities that are consolidated with such Person in
accordance with GAAP.

“Construction Costs”: With respect to a Mortgage Asset or Purchased Asset, as
applicable, that is a Bridge Loan, as of any date of determination, the sum of
the reasonable hard and soft costs of the proposed construction of the
improvements on the Underlying Mortgaged Property, which reasonable costs shall
be disclosed to and approved by the Deal Agent in its discretion, plus the
market value of the related Underlying Mortgaged Property at such time, as
determined by the Deal Agent in its discretion based on such sources of
information as the Deal Agent may determine to rely on in its discretion.

“Contingent Liabilities”: Means (without duplication) for any Person and its
Consolidated Subsidiaries: (i) liabilities and obligations (including any
Guarantee Obligations) of such Person, its Consolidated Subsidiaries or any
other Person in respect of “off–balance sheet arrangements” (as defined in the
SEC Off–Balance Sheet Rules), (ii) any obligation, including, without
limitation, any Guarantee Obligation, whether or not required to be disclosed in
the footnotes to such Person’s and its Consolidated Subsidiaries’ financial
statements, guaranteeing partially or in whole any Non–Recourse Indebtedness,
lease, dividend or other obligation, exclusive of contractual indemnities
(including, without limitation, any indemnity or price–adjustment provision
relating to the purchase or sale of securities or other assets) and guarantees
of non–monetary obligations (other than guarantees of completion, environmental
indemnities and guarantees of customary carve–out matters made in connection
with Non–Recourse Indebtedness, such as (but not limited to) fraud,
misappropriation, bankruptcy and misapplication) which have not yet been called
on or quantified, of such Person, its Consolidated Subsidiaries or of any other
Person, and (iii) any forward commitment or obligation to fund or provide
proceeds with respect to any loan or other financing which is obligatory and
non–discretionary on the part of the lender. The amount of any Contingent
Liabilities described in clause (ii) shall be deemed to be, (a) with respect to
a guarantee of interest or interest and principal, or operating income
guarantee, the sum of all payments required to be made thereunder (which, in the
case of an operating income guarantee, shall be deemed to be equal to the debt
service for the note secured thereby), through, (x) in the case of an interest
or interest and principal guarantee, the stated date of maturity of the
obligation (and commencing on the date interest could first be payable
thereunder), or (y) in the case of an operating income guarantee, the date
through which such guarantee will remain in effect, and (b) with respect to all
guarantees not covered by the preceding clause (a), an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as recorded on the balance sheet and on the footnotes to the
most recent financial statements of such Person. As used in this definition, the
term “SEC Off–Balance Sheet Rules” means the Disclosure in Management’s
Discussion and Analysis About Off–Balance Sheet Arrangements and Aggregate
Contractual Obligations, Securities Act Release Nos. 33–8182; 34–47264; FR–67
International Series Release No. 1266 File No. S7–42–02, 68 Fed. Reg. 5982 (Feb.
5, 2003) (codified at 17 CFR pts. 228, 229 and 249).

“Continuing Director”: Means (i) an individual who is a member of any Person’s
board of directors (or the equivalent thereof) on the Closing Date or (ii) any
new director (or the equivalent thereof) whose appointment was approved by a
majority of the individuals who were already Continuing Directors at the time of
such appointment, election or approval.

“Contractual Obligation”: With respect to any Person, any provision of any
securities issued by such Person or any indenture, mortgage, deed of trust,
contract, undertaking, agreement, instrument or other document to which such
Person is a party or by which it or any of its Property is bound or is subject.

“CP Rate”: For any day during any Accrual Period, the per annum rate equivalent
to the weighted average of the per annum rates paid or payable by VFCC from time
to time as interest on or otherwise (by means of interest rate hedges or
otherwise taking into consideration any incremental carrying costs associated
with short–term promissory notes issued by VFCC maturing on dates other than
those certain dates on which VFCC is to receive funds) in respect of the
promissory notes issued by VFCC that are allocated, in whole or in part, by the
Deal Agent (on behalf of VFCC) to fund or maintain the Transactions funded by
VFCC during such period, as determined by the Deal Agent (on behalf of VFCC) and
reported to the Seller, which rates shall reflect and give effect to (i) the
commissions of placement agents and dealers in respect of such promissory notes,
to the extent such commissions are allocated, in whole or in part, to such
promissory notes by the Deal Agent (on behalf of VFCC) and (ii) other borrowings
by VFCC, including, without limitation, borrowings to fund small or odd dollar
amounts that are not easily accommodated in the commercial paper market;
provided, however, that if any component of such rate is a discount rate, in
calculating the CP Rate, the Deal Agent shall for such component use the rate
resulting from converting such discount rate to an interest bearing equivalent
rate per annum.

“Credit Support Annex”: A credit support annex determining the LC Permitted Draw
Amount, substantially in the form of Exhibit VI attached hereto, executed by the
Deal Agent and the Seller in connection with each Transaction; each new Credit
Support Annex shall, unless expressly provided otherwise in the new Credit
Support Annex, supercede the terms and provisions of the previously issued
Credit Support Annex.

“Credit Support Percentages”: For each Mortgage Asset or Purchased Asset, as
applicable, the applicable percentage set forth on Schedule 1 to the Fee Letter
(or the related Confirmation to the extent a different Credit Support Percentage
is set forth in the related Confirmation) under the heading “Credit Support” for
the applicable Class and Type of Mortgage Asset or Purchased Asset, as
applicable, as such Credit Support Percentages may be modified by the terms of
the Fee Letter.

“Current Appraisal”: An appraisal dated within twelve (12) months of the date of
determination; provided, however, (i) in the case of the valuation of an
Underlying Mortgaged Property, such appraisal shall be a FIRREA Appraisal and
(ii) in the case of the valuation of a Mortgage Asset or Purchased Asset, as
applicable, such appraisal shall be from a nationally recognized appraisal firm
(other than the Seller, the Limited Guarantor or any other Repurchase Party)
(A) with substantial experience valuing assets similar in type, size and
structure to the Mortgage Asset or Purchased Asset, as applicable, in question,
(B) having substantial familiarity with the market for such Mortgage Asset or
Purchased Asset, as applicable, and (C) that is otherwise acceptable to the Deal
Agent in its discretion.

“Custodial Agreement”: That Custodial Agreement, dated as of even date herewith,
by and among the Deal Agent, the Seller and the Custodian, as the same shall be
amended, modified, waived, supplemented, extended, replaced or restated from
time to time.

“Custodial Fee Letter”: The fee agreement between the Seller and the Custodian
providing for the Seller’s payment of the Custodian’s fees and expenses under
the Custodial Agreement, as such agreement may be amended, modified, waived,
supplemented, extended, restated or replaced from time to time.

“Custodial Identification Certificate”: Defined in the Custodial Agreement.

“Custodian”: Wells Fargo Bank, National Association, and its successor in
interest as the custodian under the Custodial Agreement, and any successor
Custodian under the Custodial Agreement.

“Deal Agent”: Defined in the Preamble of this Agreement.

“Debt Service Coverage Ratio” or “DSCR”: With respect to any Mortgage Asset or
Purchased Asset, as applicable, as of any date of determination, for the period
of time to be determined by the Deal Agent in its discretion (it being
understood that it is the Deal Agent’s intent to make the determination based on
the period of twelve (12) consecutive complete calendar months preceding such
date (or, if such Mortgage Asset or Purchased Asset, as applicable, was
originated less than twelve (12) months from the date of determination, the
number of months from the date of origination)), the ratio of (a) the aggregate
Net Cash Flow in respect of the Underlying Mortgaged Properties relating to such
Mortgage Asset or Purchased Asset, as applicable, for such period, plus, in the
case of Bridge Loans only, any interest reserves held by the Seller or any
Servicer on its behalf with respect to such Mortgage Asset or Purchased Asset,
as applicable, to (b) the sum of (i) the aggregate amount of all amounts due for
such period in respect of all indebtedness that was outstanding from time to
time during such period that is secured, directly or indirectly, by such
Underlying Mortgaged Properties (including, without limitation, by way of a
pledge of the equity of the owner(s) of such Underlying Mortgaged Properties) or
that is otherwise owing by the owner(s) of such Underlying Mortgaged Properties,
including, without limitation, all scheduled principal and/or interest payments
due for such period in respect of each Mortgage Asset or Purchased Asset, as
applicable, that is secured or supported by such Underlying Mortgaged Properties
plus (ii) the amount of all Ground Lease payments to be made in respect of such
Underlying Mortgaged Properties during such period, as any of the foregoing
elements of DSCR may be adjusted by the Deal Agent as determined by the Deal
Agent in its discretion; provided, however, that, with respect to Junior
Interests and Mezzanine Loans, all such calculations shall be made taking into
account any senior or pari passu debt or other obligations, including debt or
other obligations secured directly or indirectly by the applicable Underlying
Mortgaged Property.

“Default”: Any event that, with the giving of notice or the lapse of time, or
both, would become an Event of Default.

“Defaulted Mortgage Asset”: Any Mortgage Asset or Purchased Asset, as
applicable, (a) that is sixty (60) days or more delinquent under the terms of
the Mortgage Loan Documents, (b) for which there is a breach of any of the
representations and warranties set forth on Schedule 1 hereto, (c) for which
there is a non–monetary default under the related Mortgage Loan Documents,
(d) as to which a Borrower has entered into or consented to a bankruptcy,
appointment of a receiver or conservator or a similar Insolvency Proceeding, or
a Borrower has become the subject of a decree or order for any such proceedings
which shall have remained in force undischarged or unstayed for a period of
forty–five (45) days, (e) as to which a Borrower admits in writing its inability
to pay its debts generally as they become due, files a petition to take
advantage of any applicable insolvency or reorganization statute, makes an
assignment for the benefit of its creditors, or voluntarily suspends payment of
its obligations, (f) as to which the Seller, the Limited Guarantor, any other
Repurchase Party, a Servicer or a PSA Servicer shall have received notice of the
foreclosure or proposed foreclosure of any Lien on the related Underlying
Mortgaged Property, or (g) as to which a Borrower has defaulted or failed to
perform or observe any term, covenant, duty, agreement or condition in the
Mortgage Loan Documents not referred to above and such default or failure has
remained uncured for a period of sixty (60) days and, in the Deal Agent’s
judgment, is likely to have a material and adverse affect on the value of the
Mortgage Asset or Purchased Asset, as applicable, the related Underlying
Mortgaged Property or other Property or the priority of the security interest on
such Underlying Mortgaged Property or other Property.

“Delinquent Mortgage Asset”: A Mortgage Asset or Purchased Asset, as applicable,
that is thirty (30) or more days, but less than sixty (60) days, delinquent in
the payment of principal, interest, fees, distributions or any other amounts
payable under the related Mortgage Loan Documents.

“Derivatives Contract”: Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross–currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement. Not in limitation of the foregoing, the term “Derivatives
Contract” includes any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement, including any such obligations or
liabilities under any such master agreement.

“Derivatives Termination Value”: Means, in respect of any one or more
Derivatives Contracts, after taking into account the effect of any legally
enforceable netting agreement relating to such Derivatives Contracts, (a) for
any date on or after the date such Derivatives Contracts have been closed out
and termination value(s) determined in accordance therewith, such termination
value(s), and (b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark–to–market value(s) for such Derivatives
Contracts, as determined based upon one or more mid–market or other readily
available quotations provided by any recognized dealer in such Derivatives
Contracts (which may include the Deal Agent, the Purchaser or any of the Secured
Parties).

“Dollars” and “$”: Lawful money of the United States of America.

“Due Diligence Costs”: Defined in Section 13.21 of this Agreement.

“Due Diligence Review”: The performance by the Deal Agent of any or all of the
reviews permitted under Section 13.21 or otherwise under this Agreement with
respect to any or all of the Purchased Items, the Letters of Credit, the Seller,
the Limited Guarantor, the Pledgor, the Parent, the Letter of Credit Issuer or
any other Person, Property or assets specified herein, as desired by the Deal
Agent in its discretion from time to time.

“Electronic Transmission”: The delivery of information, documents and/or
agreements in an electronic format acceptable to the applicable recipient
thereof.

“Eligible Asset”: A Mortgage Asset or Purchased Asset, as applicable, that as of
any date of determination:

(a) satisfies the definition of Mortgage Asset or Purchased Asset, as
applicable;

(b) satisfies each of the applicable representations and warranties set forth in
Article IV of this Agreement (to the extent any such representations or
warranties relate to the Mortgage Assets or Purchased Assets or the Deal
Agent’s, the Purchaser’s or the Secured Parties’ rights or remedies with respect
thereto), in Schedule 1 hereto, the Mortgage Loan Documents and in any
statement, affirmation or certification made or information, document,
agreement, notice or report provided to the Deal Agent with respect to such
Mortgage Asset or Purchased Asset;

(c) is not a Defaulted Mortgage Asset or Delinquent Mortgage Asset;

(d) with respect to the portion of such Mortgage Asset to be acquired or, in the
case of Purchased Assets, acquired by the Purchaser or its designee, the same
does not include any Retained Interest;

(e) has been approved in writing by the Deal Agent in its discretion;

(f) has, to the extent applicable, an LTV not in excess of the Maximum LTV and,
with respect to Bridge Loans only, has an LTC not in excess of the Maximum LTC;

     
(g)
  has, to the extent applicable, a DSCR equal to or greater than the Minimum
DSCR;
 
   
(h)
  is not a construction loan;
 
   
(i)
  is not a loan to an operating business (other than a hotel);

(j) in the case a Ground Lease, the Ground Lease has a remaining term of no less
than twenty (20) years from the maturity date of the Mortgage Asset;

(k) will, when combined with all Purchased Assets, result in a reasonable mix of
Eligible Assets, as determined by the Deal Agent in its discretion before and
after adding such Eligible Asset;

(l) in the case of any Mortgage Asset the Mortgage Property for which is a
hotel, that hotel must be a national flag hotel;

(m) the Underlying Mortgage Property and the Borrower and its Affiliates are
domiciled in the United States;

(n) such Mortgage Asset is denominated and payable in Dollars;

(o) the Borrower is not a Prohibited Person;

(p) does not involve an equity or similar interest by the Seller, the Limited
Guarantor, the Pledgor, the Parent or any other Repurchase Party that would
result in (i) a conflict of interest, potential conflict of interest or the
appearance of a conflict of interest or (ii) an affiliation with a Borrower
under the terms of the Mortgage Loan Documents which results or could result in
the loss or impairment of any material rights of the holder of the Mortgage
Asset or Purchased Asset, as applicable; provided, however, the Seller must
disclose to the Deal Agent prior to the Purchase Date all equity or similar
interests held or to be held by the Seller, the Limited Guarantor, the Pledgor,
the Parent or any other Repurchase Party regardless of whether it satisfies any
of the foregoing clauses (p)(i) or (ii); and

(q) the purchase of such Mortgage Asset will not violate any applicable
Sub–Limit;

provided, however, notwithstanding a Mortgage Asset’s or Purchased Asset’s, as
applicable, failure to conform to the criteria set forth above, the Deal Agent
may, in its discretion and subject to such terms, conditions and requirements
and Advance Rates and Pricing Spread adjustments as the Deal Agent may require
in its discretion, designate in writing (including by executing a Confirmation)
any such non–compliant Mortgage Asset or Purchased Asset, as applicable, as an
Eligible Asset, which designation (1) may include a temporary or permanent
waiver of one (1) or more Eligible Asset requirements and (2) shall not be
deemed a waiver of the requirement that all other Purchased Assets and Mortgage
Assets must be Eligible Assets (including any assets that are similar or
identical to the Mortgage Asset or Purchased Asset subject to the waiver).

“Engagement Letter”: The Letter Agreement, dated October 5, 2006, between the
Limited Guarantor and Wachovia.

“Environmental Laws”: Any and all Applicable Laws and all other foreign,
federal, state and local laws, statutes, ordinances, rules, regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of human health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of hazardous materials. Environmental Laws include, without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980 (“CERCLA”), as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §9601 et seq., the Solid Waste Disposal
Act, as amended by the Resource Conservation and Recovery Act of 1976, as
amended by the Hazardous and Solid Waste Amendments of 1984, 42 U.S.C. §6901 et
seq., the Hazardous Material Transportation Act, as amended, 49 U.S.C. §1501 et
seq., the Federal Water Pollution Control Act, as amended by the Clean Water Act
of 1977, 33 U.S.C. §1251 et seq., the Clean Air Act (42 U.S.C. § 7401 et seq.),
the Toxic Substances Control Act of 1976, 15 U.S.C. §2601 et seq., the Emergency
Planning and Community Right–to–Know Act of 1986, 42 U.S.C. §1101 et seq., the
Clean Air Act of 1966, as amended, 42 U. S. C. §7401 et seq., the National
Environmental Policy Act of 1969, 42 U.S.C. §4321, the River and Harbor Act of
1899, 33 U.S.C. §401 et seq., the Endangered Species Act of 1973, as amended, 16
U.S.C. §1531 et seq., the Occupational Safety and Health Act of 1970, as
amended, 29 U.S.C. §651 et seq., the Safe Drinking Water Act of 1974, as
amended, 42 U.S.C. §201 et seq., and the Environmental Protection Agency’s
regulations relating to underground storage tanks, 40 C.F.R. Parts 280 and 281,
and the rules and regulations under each of the foregoing, each as amended,
modified, waived, supplemented, extended, restated or replaced from time to
time.

“Equity Interests”: With respect to any Person, any share, interest,
participation and other equivalent (however denominated) of capital stock of (or
other ownership, equity or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership, equity or profit interests in)
such Person, any security convertible into or exchangeable for any share of
capital stock of (or other ownership, equity or profit interests in) such Person
or warrant, right or option for the purchase or other acquisition from such
Person of such shares (or such other interests), and any other ownership or
profit interest in such Person (including, without limitation, partnership,
member or trust interests therein), whether voting or nonvoting, and whether or
not such share, warrant, option, right or other interest is authorized or
otherwise existing on any date of determination.

“ERISA”: The Employee Retirement Income Security Act of 1974 and the regulations
promulgated and rulings issued thereunder, as each of the foregoing are amended
from time to time.

“ERISA Affiliate”: (a) Any corporation that is a member of the same controlled
group of corporations (within the meaning of Section 414(b) of the Code) as the
Seller or the Limited Guarantor, (b) a trade or business (whether or not
incorporated) under common control (within the meaning of Section 414(c) of the
Code) with the Seller or the Limited Guarantor, or (c) a member of the same
affiliated service group (within the meaning of Section 414(m) of the Code) as
the Seller, the Limited Guarantor, any corporation described in clause (a) above
or any trade or business described in clause (b) above.

“Eurocurrency Liabilities”: Defined in Regulation D of the Board of Governors of
the Federal Reserve System, as in effect and amended from time to time.

“Eurodollar Disruption Event”: The occurrence of any of the following: (a) any
Liquidity Bank shall have notified the Deal Agent of a determination by such
Liquidity Bank or any of its assignees or participants that it would be contrary
to law or to the directive of any central bank or other Governmental Authority
(whether or not having the force of law) to obtain United States dollars in the
London interbank market to fund any Transaction, (b) any Liquidity Bank shall
have notified the Deal Agent of the inability, for any reason, of such Liquidity
Bank or any of its assignees or participants to determine the Adjusted
Eurodollar Rate, (c) any Liquidity Bank shall have notified the Deal Agent of a
determination by such Liquidity Bank or any of its assignees or participants
that the rate at which deposits of United States dollars are being offered to
such Liquidity Bank or any of its assignees or participants in the London
interbank market does not accurately reflect the cost to such Liquidity Bank,
such assignee or such participant of making, funding or maintaining any
Transaction, or (d) any Liquidity Bank shall have notified the Deal Agent of the
inability of such Liquidity Bank or any of its assignees or participants to
obtain United States dollars in the London interbank market to make, fund or
maintain any Transaction.

“Eurodollar Reserve Percentage”: For any period means the percentage, if any,
applicable during such period (or, if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such period
during which any such percentage shall be so applicable) under regulations
issued from time to time by the Board of Governors of the Federal Reserve System
(or any successor) for determining the maximum reserve requirement (including,
without limitation, any basic, emergency, supplemental, marginal or other
reserve requirements) with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities having a term of one (1) month.

“Event of Default”: Defined in Section 10.1 of this Agreement.

“Excepted Persons”: Defined in Subsection 13.13(a) of this Agreement.

“Exception”: Defined in the Custodial Agreement.

“Excess Credit Support”: An amount determined by the Seller in its discretion
(as set forth in the Credit Support Annex), but in no event less than 10% of the
Base Credit Support.

“Exchange Act”: The Securities Exchange Act of 1934, as amended from time to
time.

“Existing Financing Facilities”: The financing facilities identified on
Schedule 3 hereto.

“Extended Funding Expiration Date”: Defined in Subsection 2.4(b) of this
Agreement.

“Extension Fee”: The “Extension Fee” as defined in and payable under the Fee
Letter.

“Facility”: The facility evidenced by and the Transactions contemplated under
the Repurchase Documents.

“Facility Maturity Date”: Subject to Article X, the earliest of (a) November 6,
2009, as such original Facility Maturity Date may be extended pursuant to
Subsection 2.4(a) hereof, (b) the date on which the Liquidity Agreement
terminates, expires or is unavailable and (c) the date on which this Agreement
shall terminate in accordance with the provisions hereof or by operation of
Applicable Law.

“Facility Period”: The period commencing on the Closing Date and terminating on
the Funding Expiration Date.

“FDIA”: Defined in Subsection 13.20(b) of this Agreement.

“FDICIA”: Defined in Subsection 13.20(d) of this Agreement.

“Federal Funds Rate”: For any period, a fluctuating interest rate per annum
equal for each day during such period to the weighted average of the overnight
federal funds rates as in Federal Reserve Board Statistical Release H.15(519) or
any successor or substitute publication selected by the Deal Agent (or, if such
day is not a Business Day, for the next succeeding Business Day), or, if, for
any reason, such rate is not available on any day, the rate determined, in the
sole opinion of the Deal Agent, to be the rate at which overnight federal funds
are being offered in the national federal funds market at 9:00 a.m. Charlotte,
North Carolina time.

“Fee Letter”: The Fee Letter, dated as of even date herewith, between the Deal
Agent and the Seller, as amended, modified, waived, supplemented, extended,
restated or replaced from time to time.

“Final Maturity Date”: Defined in Subsection 2.4(a) of this Agreement.

“Financial Covenants”: The covenants set forth in Subsection 5.1(bb) of this
Agreement.

“Financial Covenants Definitions”: The following definitions shall apply to the
Financial Covenants and the Financial Covenants Definitions only and no other
term, provision, definition, covenant, duty, obligation or agreement under the
Repurchase Documents:

“Approved Subordinate Debt”: Indebtedness which is unsecured and subordinated to
payment of the Obligations in a manner acceptable to Deal Agent in its sole
discretion.

“Attributable Indebtedness”: On any date, (a) in respect of any capital lease of
any Person, the capitalized amount thereof that would appear on a balance sheet
of such Person prepared as of such date in accordance with GAAP, and (b) in
respect of any Synthetic Lease Obligation, the capitalized amount of the
remaining lease payments under the relevant lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a capital lease.

“Consolidated CAD”: For any period of determination, the cash available for
distribution for such period, as determined in accordance with Parent’s policies
and procedures for determining cash available for distribution (a) as reflected
in its earnings packages furnished to the SEC as supporting documentation for
the financial information contained in its periodic filings on Form 10-K or Form
10-Q or any relevant filings on Form 8-K or (b) as otherwise made available to
Parent’s investors and research analysts from time to time.

“Consolidated Debt”: The total liabilities minus deferred taxes of Parent and
its Subsidiaries, all as determined on a consolidated basis in accordance with
GAAP, excluding any liabilities of Parent and its Subsidiaries existing solely
as a result of the application of FIN46.

“Consolidated Interest Charges and Distributions”: For any period, for the
Parent and its Subsidiaries on a consolidated basis, the sum of (a) all
interest, premium payments, debt discounts, fees, charges and related expenses
of the Parent and its Subsidiaries in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets, in each case to the extent treated as interest in accordance with GAAP,
(b) the portion of rent expense of the Parent and its Subsidiaries with respect
to such period under capital leases that is treated as interest in accordance
with GAAP, and (c) Restricted Payments made with respect to the preferred shares
of Parent and its Subsidiaries provided, that there shall be excluded any
interest which would otherwise have been included herein solely as a result of
the application of FIN 46.

“Consolidated Interest and Distributions Coverage Ratio”: As of any date of
determination, the ratio of (a) Consolidated CAD for the four fiscal quarters
most recently ended for which the Parent has delivered or should have delivered
financial statements pursuant to Subsections 5.1(s) and (t), plus Consolidated
Interest Charges and Distributions for such period to (b) Consolidated Interest
Charges and Distributions for such period.

“Consolidated Leverage Ratio”: As of any date of determination, the ratio of
(a) Consolidated Debt as of such date to (b) Consolidated Tangible Net Worth as
of such date.

“Consolidated Senior Indebtedness”: As of any date of determination, the
aggregate amount of the following liabilities which would be shown on the
consolidated balance sheet of the Parent and its Subsidiaries prepared in
accordance with GAAP: (a) the outstanding principal amount of all obligations,
whether current or long term, for borrowed money (including Obligations
hereunder) and all obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments, (b) all purchase money Indebtedness,
(c) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business),
(d) Attributable Indebtedness in respect of capital leases and Synthetic Lease
Obligations, and (e) all Indebtedness of the types referred to in clauses (a)
through (d) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which the
Parent or a Subsidiary is a general partner or joint venturer, unless such
Indebtedness is expressly made non-recourse to the Borrowers or such Subsidiary,
excluding, however (i) Approved Subordinate Debt and (ii) any such Indebtedness
which exists solely as a result of the application of FIN 46.

“Consolidated Tangible Net Worth”: As of any date of determination, for the
Parent and its Subsidiaries on a consolidated basis, Shareholders’ Equity of the
Parent and its Subsidiaries on that date minus the Intangible Assets of the
Parent and its Subsidiaries on that date, provided, that the determination of
Consolidated Tangible Net Worth shall be adjusted to exclude the effect of
FIN 46.

“Contingent Obligation”: As to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Contingent Obligation
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.

“FIN 46”: The Interpretation of Accounting Research Bulletin no. 51,
Consolidated Financial Statements, promulgated by the Financial Accounting
Standards Board, as the same may be restated, modified or changed from time to
time.

“GAAP”: Generally accepted accounting principles in the United States set forth
in the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Indebtedness”: As to any Person at a particular time, without duplication, all
of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) capital leases and Synthetic Lease Obligations; and

(g) all Contingent Obligations of such Person in respect of any of the
foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the swap termination value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“Intangible Assets”: Assets that are considered to be intangible assets under
GAAP, including customer lists, goodwill, computer software, copyrights, trade
names, trademarks, patents, franchises, licenses, unamortized deferred charges,
and unamortized debt discount.

“Restricted Payment”: Any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other equity
interest of any Loan Party or any Subsidiary thereof, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other equity interest
or of any option, warrant or other right to acquire any such capital stock or
other equity interest.

“Shareholders’ Equity”: Consolidated shareholders’ equity of the Parent and its
Subsidiaries as of the date of determination computed in accordance with GAAP.

“Swap Contract”: (a) Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement. “Synthetic Lease
Obligation” means the monetary obligation of a Person under (a) a so-called
synthetic, off-balance sheet or tax retention lease, or (b) an agreement for the
use or possession of property creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).

“Unencumbered Liquidity”: As of any date of determination, for any Person, the
aggregate market value of the following assets owned by such Person and which
are neither (i) the subject of any Lien nor (ii) being held for the benefit of
third parties or otherwise restricted:

(a) cash, and obligations issued or guaranteed by the United States;

(b) marketable direct obligations issued or guaranteed by any Person controlled
or supervised by and acting as an agency or instrumentality of the United States
pursuant to authority granted by the Congress of the United States, and maturing
within one year of the date of acquisition thereof;

(c) certificates of deposit issued, or banker’s acceptances drawn on and
accepted by, or money market accounts or time deposits in, commercial banks
which are members of the Federal Deposit Insurance Corporation and which have a
combined capital, surplus and undistributed profits of at least $50,000,000, and
maturing within one year of the date of acquisition thereof;

(d) repurchase agreements maturing within one year of the date of acquisition
thereof with any such commercial bank, or with broker-dealers or other
institutions, that are secured by marketable direct obligations issued or
guaranteed by the United States or an agency or instrumentality thereof;

(e) other money market instruments and mutual funds, substantially all of the
assets of which are invested in any or all of the investments described in
clauses (a) through (d) above; and

(f) commercial paper (other than commercial paper issued by any Borrower or any
of its Affiliates), maturing no more than ninety (90) days after the date of
creation thereof, and with a rating of at least P-1 by Moody’s or A-1 by S&P on
the date of acquisition (the value of which shall be determined in accordance
with generally accepted accounting principles).

“FIRREA Appraisal”: An appraisal prepared by an independent third–party
appraiser approved in writing by the Deal Agent in its discretion and satisfying
the requirements of Title XI of the Federal Institutions, Reform, Recovery and
Enforcement Act of 1989 (as supplemented, amended, modified and replaced from
time to time) and the regulations promulgated thereunder, as in effect on the
date of such appraisal.

“Fitch”: Fitch Ratings, Inc.

“Foreclosed Loan”: A loan the security for which has been foreclosed upon by the
Seller.

“Funding Expiration Date”: Subject to Article X, the earlier of (i) November 11,
2007, as such date may be extended pursuant to Subsection 2.4(b) of this
Agreement, (ii) the date on which the Liquidity Agreement terminates, expires or
is unavailable, (iii) the date on which the Funding Expiration Date shall occur
in accordance with the provisions hereof or by operation of Applicable Law.

“GAAP”: Generally accepted accounting principles as in effect from time to time
in the United States, consistently applied.

“Governmental Authority”: Any nation or government, any state or other political
subdivision thereof, any central bank (or similar monetary or regulatory
authority) thereof, any Person, body or entity exercising executive,
legislative, judicial, quasi–judicial, quasi–legislative, regulatory or
administrative functions of or pertaining to government, any court or arbitrator
having jurisdiction over such Person, any of its Affiliates or Subsidiaries or
any of its assets or Properties, any stock exchange on which shares of stock of
such Person are listed or admitted for trading and any accounting board or
authority (whether or not a part of government) that is responsible for the
establishment or interpretation of national or international accounting
principles, in each case whether foreign or domestic.

“Ground Lease”: With respect to any Underlying Mortgaged Property for which the
Borrower has a leasehold interest in the related Underlying Mortgaged Property
or space lease within such Underlying Mortgaged Property, the lease agreement
creating such leasehold interest.

“Guarantee Obligation”: Means, as to any Person (the “guaranteeing person”),
without duplication, any obligation of (a) the guaranteeing person or
(b) another Person (including, without limitation, any bank under any letter of
credit) to induce the creation of the obligations for which the guaranteeing
person has issued a reimbursement, counterindemnity or similar obligation, in
either case guaranteeing or in effect guaranteeing any Indebtedness, leases,
dividends, Contractual Obligation, Derivatives Contract or other obligations or
indebtedness (the “primary obligations”) of any other third Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the maximum stated amount of the primary obligation
relating to such Guarantee Obligation (or, if less, the maximum stated liability
set forth in the instrument embodying such Guarantee Obligation); provided,
however, that in the absence of any such stated amount or stated liability, the
amount of such Guarantee Obligation shall be such guaranteeing person’s maximum
reasonably anticipated liability in respect thereof as reasonably determined by
such Person in good faith.

“Guaranty”: The Guaranty, dated as of even date herewith, executed by the
Limited Guarantor in favor of the Deal Agent as agent for the Secured Parties,
as such agreement is amended, modified, restated, replaced, waived, substituted,
supplemented or extended from time to time.

“Income”: With respect to each Purchased Item and to the extent of the Seller’s
or the holder’s interest therein, at any time, all of the following: all
payments, collections, prepayments, recoveries, proceeds (including, without
limitation, insurance and condemnation proceeds) and all other payments or
amounts of any kind or nature whatsoever paid, received, collected, recovered or
distributed on, in connection with or in respect of the Purchased Assets, the
Purchased Items, the Pledged Collateral or any other collateral for the
Obligations under the Facility, including, without limitation, principal
payments, interest payments, principal and interest payments, prepayment fees,
extension fees, exit fees, defeasance fees, transfer fees, late charges, late
fees and all other fees or charges of any kind or nature, premiums, yield
maintenance charges, penalties, default interest, dividends, gains, receipts,
allocations, rents, interests, profits, payments in kind, returns or repayment
of contributions and all other distributions, payments and other amounts of any
kind or nature whatsoever payable thereon, in connection therewith, or with
respect thereto, together with amounts received from any Interest Rate
Protection Agreement; provided, however, Income shall not include any Borrower
Reserve Payments unless the Seller, a Servicer or a PSA Servicer has exercised
rights with respect to such payments under the terms of the related Mortgage
Loan Documents, the Servicing Agreements or the Pooling and Servicing
Agreements, as applicable.

“Increased Costs”: Any amounts required to be paid by the Seller to the Deal
Agent, the Purchaser or any Affected Party pursuant to Section 2.13 of this
Agreement.

“Indebtedness”: Means, with respect to any Person, including such Person’s
Consolidated Subsidiaries determined on a consolidated basis, at the time of
computation thereof, all indebtedness of any kind including, without limitation
(without duplication): (a) all obligations of such Person in respect of money
borrowed (including, without limitation, principal, interest, assumption fees,
prepayment fees, yield maintenance charges, penalties, exit fees, contingent
interest and other monetary obligations whether choate or inchoate and whether
by loan, the issuance and sale of debt securities or the sale of Property or
assets to another Person subject to an understanding or agreement, contingent or
otherwise, to repurchase such Property or assets, or otherwise); (b) all
obligations of such Person, whether or not for money borrowed (i) represented by
notes payable, letters of credit or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, (iii) constituting purchase money indebtedness, conditional sales
contracts, title retention debt instruments or other similar instruments, upon
which interest charges are customarily paid or that are issued or assumed as
full or partial payment for property or services rendered, or (iv) in connection
with the issuance of preferred equity or trust preferred securities; (c) Capital
Lease Obligations of such Person; (d) all reimbursement obligations of such
Person under any letters of credit or acceptances (whether or not the same have
been presented for payment); (e) all Off–Balance Sheet Obligations of such
Person; (f) all obligations of such Person to purchase, redeem, retire, defease
or otherwise make any payment in respect of any Mandatory Redeemable Stock
issued by such Person or any other Person (inclusive of forward equity
contracts), valued at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends; (g) as applicable, all obligations
of such Person (but not the obligation of others) in respect of any keep well
arrangements, credit enhancements, contingent or future funding obligations
under any Mortgage Asset or any obligation senior to the Mortgage Asset,
unfunded interest reserve amount under any Mortgage Asset or any obligation that
is senior to the Mortgage Asset, purchase obligation, repurchase obligation,
sale/buy-back agreement, takeout commitment or forward equity commitment, in
each case evidenced by a binding agreement (excluding any such obligation to the
extent the obligation can be satisfied by the issuance of Equity Interests
(other than Mandatory Redeemable Stock)); (h) net obligations under any
Derivatives Contract not entered into as a hedge against existing indebtedness,
in an amount equal to the Derivatives Termination Value thereof; (i) all
Non–Recourse Indebtedness, recourse indebtedness and all indebtedness of other
Persons which such Person has guaranteed or is otherwise recourse to such
Person; (j) all indebtedness of another Person secured by (or for which the
holder of such indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien (other than certain Permitted Liens) on Property or
assets owned by such Person, even though such Person has not assumed or become
liable for the payment of such indebtedness or other payment obligation;
provided, however, if such Person has not assumed or become liable for the
payment of such indebtedness, then for the purposes of this definition the
amount of such indebtedness shall not exceed the market value of the property
subject to such Lien; (k) all Contingent Liabilities; (l) all obligations of
such Person incurred in connection with the acquisition or carrying of fixed
assets by such Person or obligations of such Person to pay the deferred purchase
or acquisition price of Property or assets, including contracts for the deferred
purchase price of Property or assets that include the procurement of services;
(m) indebtedness of general partnerships of which such Person is liable as a
general partner (whether secondarily or contingently liable or otherwise); and
(n) obligations of such Person to fund capital commitments under any Authority
Document, subscription agreement or otherwise.

“Indemnified Amounts”: Defined in Subsection 11.1(a) of this Agreement.

“Indemnified Parties”: Defined in Subsection 11.1(a) of this Agreement.

“Independent Director”: A natural Person who (a) is not at the time of initial
appointment as Independent Director, and may not have been at any time during
the five (5) years preceding such initial appointment or at any time while
serving as Independent Director, (i) a stockholder, partner, member or direct or
indirect legal or beneficial owner of the Seller, the Limited Guarantor, the
Pledgor, the Parent or any other Repurchase Party; (ii) a contractor, creditor,
customer, supplier, director (with the exception of serving as the Independent
Director of the Seller), officer, employee, attorney, manager or other Person
who derives any of its purchases or revenues from its activities with the
Seller, the Limited Guarantor, the Pledgor, the Parent or any other Repurchase
Party; (iii) a natural Person who controls (directly or indirectly or otherwise)
the Seller, the Limited Guarantor, the Pledgor, the Parent or any other
Repurchase Party or who controls or is under common control with any Person that
would be excluded from serving as an Independent Director under (i) or (ii),
above; or (iv) a member of the immediate family of a natural Person excluded
from servicing as an Independent Director under (i) or (ii) above and
(b) otherwise satisfies the then current requirements of the Rating Agencies. A
Person who is an employee of a nationally recognized organization that supplies
independent directors and who otherwise satisfies the criteria in clause (a) but
for the fact that such organization receives payment from the Seller, the
Limited Guarantor, the Parent or the Pledgor for providing such independent
director shall not be disqualified from serving as an Independent Director
hereunder.

“Insolvency Event”: With respect to a specified Person, (a) the filing of a
decree or order for relief by a court having jurisdiction in the premises in
respect of such Person or any substantial part of its assets or Property in an
involuntary case under any applicable Insolvency Law now or hereafter in effect,
or appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official for such Person or for any substantial part of its assets or
Property, or ordering the winding–up or liquidation of such Person’s affairs,
and such decree or order shall remain unstayed and in effect for a period of
thirty (30) consecutive days; or (b) the commencement by such Person of a
voluntary case under any applicable Insolvency Law now or hereafter in effect,
or the consent by such Person to the entry of an order for relief in an
involuntary case under any such law, or the consent by such Person to the
appointment of or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official for such Person or for any
substantial part of its assets or Property, or the making by such Person of any
general assignment for the benefit of creditors, or the failure by such Person
generally to pay its debts as such debts become due, or the taking of action by
such Person in furtherance of any of the foregoing.

“Insolvency Laws”: The Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, suspension of payments or similar debtor relief laws
from time to time in effect affecting the rights of creditors generally.

“Insolvency Proceeding”: Any case, action or proceeding before any court or
other Governmental Authority relating to any Insolvency Event.

“Instrument”: Any “instrument” (as defined in Article 9 of the UCC), other than
an instrument that constitutes part of chattel paper.

“Interest Rate Protection Agreement”: With respect to any or all of the Mortgage
Assets and Purchased Assets, as applicable, (i) any Derivatives Contract
required under the terms of the related Mortgage Loan Documents providing for
protection against fluctuations in interest rates or the exchange of nominal
interest obligations, either generally or under specific contingencies, and
acceptable to the Deal Agent in its discretion, which Interest Rate Protection
Agreement shall be performed, maintained and in place in accordance with the
terms of the Mortgage Loan Documents, and (ii) any Derivatives Contract put in
place by the Seller, the Limited Guarantor, the Pledgor, the Parent or any other
Repurchase Party with respect to any Mortgage Asset or Purchased Asset, as
applicable, which Interest Rate Protection Agreement shall be performed,
maintained and in place during the time the related Purchased Asset is subject
to a Transaction under this Agreement.

“Issuer”: VFCC and any other Purchaser whose principal business consists of
issuing commercial paper or other securities to fund its acquisition or
maintenance of receivables, accounts, instruments, chattel paper, general
intangibles and other similar assets.

“Junior Interest”: (a) A senior, pari passu or junior participation interest in
a performing Commercial Real Estate Loan or (b) a “subordinate note” or
“certificate” in an “A/B” or similar structure in a performing Commercial Real
Estate Loan, in each case where the Underlying Mortgaged Property is stabilized
and non–transitional (in each case as determined by the Deal Agent in its
discretion).

“Junior Interest Documents”: The original Participation Certificate, original
Participation Agreement and originals of any other tangible evidence of such
Junior Interest, as applicable.

“Late Payment Fee”: A fee equal to interest on the amounts not paid when due at
the Post-Default Rate until such amounts are paid in full, provided that such
interest rate shall not exceed the maximum rate permitted by Applicable Law.

“LC Permitted Draw Amount”: On any date of determination, the maximum amount
that the Deal Agent is permitted to draw under the Letters of Credit, which
amount shall be set forth in a Credit Support Annex and shall be equal to the
lesser of (x) $100,000,000 and (y) the sum of (a) the Base Credit Support plus
(b) the Excess Credit Support.

“Lead Based Paint”: Paint containing more than 0.5% lead by dry weight.

“Letter of Credit”: One (1) or more letters of credit issued by the Letter of
Credit Issuers in the aggregate amount of the Letter of Credit Amount. Each such
Letter of Credit shall (i) be an irrevocable, unconditional, clean sight draft
(i.e., there are no other conditions for drawings or documentation requirements
for drawings permitted other than the draw amount) standby letter of credit in
favor of the Deal Agent as agent for the Secured Parties as the beneficiary
thereof, (ii) permit multiple, partial draws, (iii) be freely transferable,
(iv) have an expiration date at least ninety (90) days after the Facility
Maturity Date (including any extensions thereof), either pursuant to the initial
term thereof or pursuant to automatic renewals which require no action on the
part of the Deal Agent or Seller or the Limited Guarantor and (v) otherwise be
acceptable to the Deal Agent in its discretion.

“Letter of Credit Amount”: Defined in the Fee Letter.

“Letter of Credit Issuer”: Police and Fire Retirement System of the City of
Detroit and The General Retirement System of the City of Detroit, each of which
shall have a credit rating of “A” or better by S&P and is otherwise acceptable
to the Deal Agent in its discretion; provided, however, at no time shall a
Letter of Credit Issuer’s credit rating by any Rating Agency fall below the
Minimum Credit Rating.

“LIBOR Rate”: For any day during any Accrual Period and any Transaction or
portion thereof, a rate per annum equal to:

(i) the posted rate for thirty (30) day deposits in United States Dollars
appearing on Telerate page 3750 as of 11:00 a.m. (London time) on the Business
Day which is the second (2nd) Business Day immediately preceding the applicable
Purchase Date (with respect to the initial Accrual Period for such Transaction)
and as of the second (2nd) Business Day immediately preceding the first (1st)
day of the applicable Accrual Period (with respect to all subsequent Accrual
Periods for such Transaction); or

(ii) if no such rate appears on Telerate page 3750 at such time and day, then
the LIBOR Rate shall be determined by Wachovia at its principal office in
Charlotte, North Carolina as its rate (each such determination, absent manifest
error, to be conclusive and binding on all parties hereto and their assignees)
at which thirty (30) day deposits in United States Dollars are being, have been,
or would be offered or quoted by Wachovia to major banks in the applicable
interbank market for Eurodollar deposits at or about 11:00 a.m. (Charlotte,
North Carolina time) on such day.

“Lien”: Any mortgage, lien, pledge, charge, right, claim, security interest or
encumbrance of any kind of or on any Person’s assets or Properties in favor of
any other Person (including any UCC financing statement or any similar
instrument filed against such Person’s assets or Properties).

“Limited Guarantor”: Individually and collectively, as the context may require,
MMA Realty Capital, LLC, a Maryland limited liability company, together with its
successors and permitted assigns.

“Liquidity Agent”: Wachovia and any successor to Wachovia under the Liquidity
Agreement.

“Liquidity Agreement”: The Liquidity Purchase Agreement, dated as of an even
date herewith, among VFCC, as the seller, the Liquidity Banks named therein, WCM
as the deal agent and the documentation agent, and Wachovia, as the Liquidity
Agent, and any other liquidity agreement applicable to a Purchaser that is a
commercial paper conduit, each as amended, modified, restated, replaced, waived,
substituted, supplemented or extended from time to time.

“Liquidity Banks”: The Person or Persons who provide liquidity support to VFCC
or any other Purchaser that is a commercial paper conduit pursuant to the
Liquidity Agreement or other liquidity agreement in connection with the issuance
of Commercial Paper Notes.

“Loan–to–Value Ratio” or “LTV”: With respect to any Mortgage Asset or Purchased
Asset, as applicable, as of any date of determination, the ratio of the
outstanding principal amount of such Mortgage Asset or Purchased Asset, as
applicable, to the market value of the related Underlying Mortgaged Property at
such time, as the Deal Agent may determine in its discretion based on such
sources of information as the Deal Agent may determine to rely on in its
discretion; provided, however, that, with respect to Junior Interests and
Mezzanine Loans, all such calculations shall be made taking into account any
senior or pari passu debt or other obligations, including debt or other
obligations secured directly or indirectly by the applicable Underlying
Mortgaged Property.

“LTC”: With respect to any Eligible Asset or Purchased Asset, as applicable,
that is a Bridge Loan, as of any date of determination, the ratio of the
outstanding principal amount of such Eligible Asset or Purchased Asset, as
applicable, to the Construction Costs for such Eligible Asset or Purchased
Asset, as applicable.

“Mandatory Redeemable Stock”: Means, with respect to any Person and any
Subsidiary thereof, any Equity Interests of such Person which by the terms of
such Equity Interests (or by the terms of any security into which it is
convertible or for which it is exchangeable or exercisable), upon the happening
of any event or otherwise (a) matures or is required to be redeemed, pursuant to
a sinking fund obligation or otherwise (other than any Equity Interests to the
extent redeemable in exchange for common stock or other equivalent common Equity
Interests), (b) is convertible into or exchangeable or exercisable for
Indebtedness or Mandatory Redeemable Stock, or (c) is redeemable at the option
of the holder thereof, in whole or in part (other than any Equity Interests
which is redeemable solely in exchange for common stock or other equivalent
common Equity Interests), in each case, on or prior to the Facility Maturity
Date.

“Margin Base”: On any day, the aggregate Asset Value of all Purchased Assets or,
as applicable, the Asset Value of certain specified Purchased Assets.

“Margin Correction Deadline”: 3:00 p.m. on the first (1st) Business Day after
any Margin Deficit Notice is delivered by the Deal Agent, unless such deadline
is extended in accordance with Section 2.7.

“Margin Deficit”: Defined in Subsection 2.7(a) of this Agreement.

“Margin Deficit Notice”: A notice in the form of Exhibit X attached hereto
requiring the Seller to eliminate a Margin Deficit by the Margin Correction
Deadline.

“Market Value”: As of any date in respect of any Mortgage Asset or Purchased
Asset, as applicable, the price at which such Mortgage Asset or Purchased Asset,
as applicable, could readily be sold, as determined by the Deal Agent in its
discretion based on such sources and information (if any) as the Deal Agent may
determine to rely on in its discretion (which value may be determined to be
zero), as such Market Value may be adjusted at any time by the Deal Agent as the
Deal Agent determines in its discretion.

“Material Adverse Effect”: A material adverse effect on or change in or to
(a) the Property, assets, business, operations, financial condition, credit
quality or prospects of the Seller, the Limited Guarantor, the Parent or the
Pledgor, (b) the ability of the Seller, the Limited Guarantor, the Parent or the
Pledgor to perform its obligations under any of the Mortgage Loan Documents or
the Repurchase Documents to which it is a party and/or to avoid an Event of
Default, (c) the validity, legality, binding effect or enforceability of any of
the Repurchase Documents, any Letter of Credit, the Mortgage Loan Documents or
any security interest granted hereunder or thereunder, (d) the rights and
remedies of the Deal Agent, the Purchaser or any Affected Party under any of the
Repurchase Documents, Mortgage Loan Documents, the Purchased Items, the Pledged
Collateral, any Letter of Credit or any other collateral for the Facility,
(e) the timely payment of any amounts payable under the Repurchase Documents,
Mortgage Loan Documents, the Purchased Items, the Pledged Collateral, any Letter
of Credit or any other collateral for the Facility, (f) any Mortgage Asset or
Purchased Asset or the Asset Value, rating (if applicable) or liquidity of
one (1) or more Mortgage Assets or the Purchased Assets, as applicable, (g) the
Purchased Items, the Pledged Collateral, any Letter of Credit or any collateral
securing any obligations under any Repurchase Document, (h) the perfection or
priority of any Lien granted under any of the Repurchase Documents or the
Mortgage Loan Documents or (i) the ability of any Letter of Credit Issuer to
perform its obligations under any Letter of Credit or the rating, liquidity or
solvency of a Letter of Credit Issuer.

“Materials of Environmental Concern”: Any mold, petroleum (including, without
limitation, crude oil or any fraction thereof), petroleum products or
by-products (including, without limitation, gasoline), or any hazardous, toxic
or harmful substances, materials, wastes, pollutants or contaminants, defined as
such in or regulated under any Environmental Law, including, without limitation,
asbestos, asbestos containing materials, polychlorinated biphenyls,
urea-formaldehyde insulation, radioactive materials, Lead Based Paint, Toxic
Mold, flammable explosives and radon.

“Maximum Amount”: Subject to Subsection 2.3(a) of this Agreement, (i) for the
six (6) month period following the Closing Date until May 12, 2007, the Maximum
Amount shall be $300,000,000 and (ii) on or after May 13, 2007, the Maximum
Amount shall automatically reduce to $200,000,000 without the need for any
action on the part of any Person; provided, however, in connection with the
automatic reduction to $200,000,000 on May 13, 2007, the Seller shall pay to the
Deal Agent as agent for the Secured Parties on or before May 13, 2007 an amount
sufficient to reduce the aggregate outstanding Purchase Price to $200,000,000 or
less, together with any Price Differential due thereon and any Breakage Costs
incurred in connection therewith, which amount shall be paid in immediately
available funds and without reduction for or on account of any set–off,
counterclaim, defense or any other reason whatsoever; provided, further,
however, on and after the earlier of the Funding Expiration Date and the
Facility Maturity Date, the Maximum Amount shall mean the aggregate Purchase
Price outstanding for all Transactions.

“Maximum LTC”: With respect to any Mortgage Asset or Purchased Asset, as
applicable, that is a Bridge Loan, at any time the Loan–to–Value Ratio for the
related Underlying Mortgaged Property set forth on Schedule 1 to the Fee Letter
under the heading “Maximum LTV” for the applicable Class of such Mortgage Asset
or Purchased Asset, as applicable, and, as applicable, the applicable Type of
Underlying Mortgaged Property.

“Maximum LTV”: With respect to any Mortgage Asset or Purchased Asset, as
applicable, at any time the Loan–to–Value Ratio for the related Underlying
Mortgaged Property set forth on Schedule 1 to the Fee Letter under the heading
“Maximum LTV” for the applicable Class of such Mortgage Asset or Purchased
Asset, as applicable, and, as applicable, the applicable Type of Underlying
Mortgaged Property; provided, however, with respect to Junior Interests and
Mezzanine Loans, the Maximum LTV shall take into account any senior or pari
passu debt or other obligations, including debt or other obligations secured
directly or indirectly by the applicable Underlying Mortgaged Property.

“Mezzanine Loan”: A performing mezzanine loan secured by a first priority
perfected lien and pledge of the 100% of the Equity Interests of the Person that
owns directly or indirectly income producing Underlying Mortgaged Property that
is stabilized and is non–transitional (in each case, as determined by the Deal
Agent in its discretion).

“Mezzanine Note”: The original executed promissory note or other tangible
evidence of Mezzanine Loan indebtedness.

“Minimum Credit Rating”: Defined in the Fee Letter.

“Minimum DSCR”: With respect to any Mortgage Asset or Purchased Asset, as
applicable, at any time, the DSCR for the related Underlying Mortgaged Property
set forth on Schedule 1 to the Fee Letter under the heading “Minimum DSCR” for
the applicable Class of such Mortgage Asset or Purchased Asset, as applicable,
and, as applicable, the applicable Type of Underlying Mortgaged Property;
provided, however, with respect to Junior Interests and Mezzanine Loans, the
Minimum DSCR shall take into account any senior or pari passu debt or other
obligations, including debt or other obligations secured directly or indirectly
by the applicable Underlying Mortgaged Property.

“Moody’s”: Moody’s Investors Services, Inc., and any successor thereto.

“Mortgage”: Each mortgage, assignment of rents, security agreement and fixture
filing, or deed of trust, assignment of rents, security agreement and fixture
filing, or similar instrument creating and evidencing a Lien on real property
and other property and rights incidental thereto.

“Mortgage Asset”: A Whole Loan, a Junior Interest, a Bridge Loan or a Mezzanine
Loan, (i) the Underlying Mortgaged Property for which is included in the
categories for Types of Mortgage Assets, (ii) that is listed on a Confirmation
and (iii) for which the Custodian has been instructed by the Seller to hold the
related Mortgage Asset File for the Deal Agent as agent for the Secured Parties
pursuant to the Custodial Agreement; provided, however, Mortgage Assets shall
not include any Retained Interest (if any).

“Mortgage Asset File”: Defined in the Custodial Agreement.

“Mortgage Asset File Checklist”: Defined in the Custodial Agreement.

“Mortgage Asset Purchase Agreement”: The Mortgage Asset Purchase Agreement,
dated as of June 15, 2006, among the Seller, Wachovia, Municipal Mortgage &
Equity, LLC and MunieMae, as amended, modified, restated, replaced, waived,
substituted, supplemented or extended from time to time.

“Mortgage Loan Documents”: Defined in the Custodial Agreement.

“Mortgage Note”: The original executed promissory note or other evidence of the
indebtedness of a Borrower under a Whole Loan which is secured by a Mortgage on
the related Underlying Mortgaged Property.

“Mortgaged Property”: The Commercial Real Estate (including all improvements,
buildings, fixtures, building equipment and personal property thereon and all
additions, alterations and replacements made at any time with respect to the
foregoing) and all other collateral securing repayment of the debt evidenced by
the Mortgage Loan Documents or any other note, certificate or debt instrument.

“Mortgagee”: The record holder of a Mortgage Note secured by a Mortgage.

“Multiemployer Plan”: A “multiemployer plan” as defined in Section 4001(a)(3) of
ERISA that is or was at any time during the current year or the immediately
preceding five (5) years contributed to by the Seller, the Limited Guarantor or
any ERISA Affiliate of the Seller or the Limited Guarantor on behalf of its
employees.

“Net Cash Flow”: With respect to any Underlying Mortgaged Property, for any
period, the net income (or deficit) attributable to such Underlying Mortgaged
Property for such period, determined in accordance with GAAP, less the amount of
all (a) capital expenditures incurred, (b) reserves established, (c) leasing
commissions paid (other than commissions paid from reserves held under the
Mortgage Loan Documents) and (d) tenant improvements paid during such period
(other than tenant improvements paid from reserves held under the Mortgage Loan
Documents) in each case attributable to such Underlying Mortgaged Property, plus
all non–cash charges deducted in the calculation of such net income.

“Non–Recourse Indebtedness”: Means, with respect to any Person, indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities, and
other similar exceptions to non–recourse provisions (but not exceptions relating
to bankruptcy, insolvency, receivership, non-approved transfers or other
customary or similar events)) is contractually limited to specific assets of
such Person encumbered by a Lien securing such indebtedness.

“Non–Table Funded Purchased Asset”: A Purchased Asset that is not a Table Funded
Purchased Asset.

“Non–Wachovia Assets”: Any Mortgage Asset or Purchased Asset, as applicable,
issued, originated or extended by a Person other than Wachovia or Wachovia
Corporation or an Affiliate of Wachovia or Wachovia Corporation.

“Obligations”: Defined in Subsection 8.1(b) of this Agreement.

“OFAC”: The U.S. Department of the Treasury’s Office of Foreign Assets Control.

“OFAC Regulations”: The regulations promulgated by OFAC.

“Off–Balance Sheet Obligations”: With respect to any Person and its Consolidated
Subsidiaries determined on a consolidated basis as of any date of determination
thereof, without duplication and to the extent not included as a liability on
the consolidated balance sheet of such Person and its Consolidated Subsidiaries
in accordance with GAAP: (a) the monetary obligations under any financing lease
or so–called “synthetic,” tax retention or off–balance sheet lease transaction
which, upon the application of any Insolvency Laws to such Person or any of its
Consolidated Subsidiaries, would be characterized as indebtedness; (b) the
monetary obligations under any sale and leaseback transaction which does not
create a liability on the consolidated balance sheet of such Person and its
Consolidated Subsidiaries; or (c) any other monetary obligation arising with
respect to any other transaction which (i) is characterized as indebtedness for
tax purposes but not for accounting purposes in accordance with GAAP or (ii) is
the functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheet of such Person and its
Consolidated Subsidiaries (for purposes of this clause (c), any transaction
structured to provide tax deductibility as interest expense of any dividend,
coupon or other periodic payment will be deemed to be the functional equivalent
of a borrowing).

“Officer’s Certificate”: A certificate signed by a Responsible Officer of the
Seller, the Limited Guarantor, the Parent or the Pledgor, as applicable.

“Operating Account”: The account of the Seller set forth on Schedule 2 hereto.

“Opinion of Counsel”: A written opinion of counsel, which opinion and counsel
are acceptable to the Deal Agent in its discretion.

“Originator”: With respect to each Mortgage Asset or Purchased Asset, as
applicable, the Person who originated such Mortgage Asset or Purchased Asset, as
applicable.

“Other Costs”: Defined in Subsection 13.9(c).

“Parent”: Municipal Mortgage & Equity, LLC, a Delaware limited liability
company, together with its successors and permitted assigns.

“Participation Agreement”: With respect to any Junior Interest, any executed
participation agreement, sub–participation agreement, intercreditor, servicing
or administrative agreement or any agreement that is similar to any of the
foregoing agreements under which the Junior Interest is created, evidenced,
issued, serviced, administered and/or guaranteed.

“Participation Certificate”: With respect to any Junior Interest, an executed
certificate, note, instrument or other document representing the interest,
participation interest or sub–participation interest granted under a
Participation Agreement.

“Payment Date”: The 20th day of each calendar month, or, if such day is not a
Business Day (i) if the next Business Day occurs during the succeeding month,
the previous Business Day and (ii) if the next Business Day does not occur
during the succeeding month, the next succeeding Business Day.

“PBGC”: The Pension Benefit Guaranty Corporation or any entity succeeding to any
or all of its functions under ERISA.

“Pension Plans”: Defined in Subsection 4.1(u) of this Agreement.

“Permitted Investments”: Investments of any one or more of the following types:

(a) marketable obligations of the United States, the full and timely payment of
which are backed by the full faith and credit of the United States of America
and that have a maturity of not more than 270 days from the date of acquisition;

(b) marketable obligations, the full and timely payment of which are directly
and fully guaranteed by the full faith and credit of the United States and that
have a maturity of not more than 270 days from the date of acquisition;

(c) bankers’ acceptances and certificates of deposit and other interest–bearing
obligations (in each case having a maturity of not more than 270 days from the
date of acquisition) denominated in Dollars and issued by any bank with capital,
surplus and undivided profits aggregating at least $100,000,000, the short–term
obligations of which are rated of least A–1 by S&P and P–1 by Moody’s;

(d) repurchase obligations with a term of not more than ten (10) days for
underlying securities of the types described in clauses (a), (b) and (c) above
entered into with any bank of the type described in clause (c) above;

(e) commercial paper rated at least A–1 by S&P and P–1 by Moody’s;

(f) demand deposits, time deposits or certificates of deposit (having original
maturities of no more than 365 days) of depository institutions or trust
companies incorporated under the laws of the United States of America or any
state thereof (or domestic branches of any foreign bank) and subject to
supervision and examination by federal or state banking or depository
institution authorities; provided, however, that at the time such investment, or
the commitment to make such investment, is entered into, the short–term debt
rating of such depository institution or trust company shall be at least A–1 by
S&P and P–1 by Moody’s; and

(g) money market mutual funds possessing the highest available rating from S&P
and Moody’s.

“Permitted Amended and Late Securities Filings”: With respect to the Parent
only, an amended Form 10K for the year ending December 31, 2005 (if Parent
determines that such filing is necessary), an amended Form 10Q for the quarter
ending March 31, 2005 and Form 10Q for the quarters ending June 30, 2006 and
September 30, 2006.

“Permitted Liens”: Any of the following as to which no enforcement, collection,
execution, levy or foreclosure proceeding shall have been commenced: (a) Liens
for federal, state, municipal, local or other Governmental Authority taxes if
such taxes shall not at the time be due and payable, (b) Liens imposed by
Applicable Law, such as materialmen’s, mechanics’, carriers’, workmen’s and
repairmen’s Liens and other similar Liens, arising in the ordinary course of
business securing obligations that are not overdue for a period of more than
thirty (30) days, and (c) Liens granted pursuant to or by the Repurchase
Documents.

“Person”: An individual, partnership, corporation (including a business trust),
limited liability company, joint stock company, trust, unincorporated
association, sole proprietorship, joint venture, government (or any agency or
political subdivision thereof) or any other type or form of entity.

“Plan”: An employee benefit or other plan established or maintained by the
Seller, the Limited Guarantor or any ERISA Affiliate or the Seller or the
Limited Guarantor and covered by Title IV of ERISA, other than a Multiemployer
Plan.

“Plan Party”: Defined in Section 13.22 of this Agreement.

“Pledge and Security Agreement”: The Pledge and Security Agreement, dated as of
the date hereof, between the Deal Agent as agent for the Secured Parties and the
Pledgor, as amended, modified, waived, supplemented, extended, restated or
replaced from time to time.

“Pledged Collateral”: Defined in the Pledge and Security Agreement.

“Pledgor”: MMA Capital Corporation, a Michigan corporation, together with its
successors and permitted assigns.

“Pooling and Servicing Agreements”: Any and all pooling and servicing
agreements, trust agreements, indentures, administrative or other agreements
governing servicing and other matters entered into in connection with a
securitization of an interest that is senior to a Mortgage Asset or Purchased
Asset, as applicable, as such agreements are amended, modified, restated,
replaced, waived, substituted, supplemented or extended from time to time.

“Post–Default Rate”: In respect of any day a Transaction is outstanding or any
other amount under this Agreement or any other Repurchase Document is not paid
when due to the Deal Agent, the Purchaser or any other Affected Party at the
stated Repurchase Date or otherwise when due, a rate per annum determined on a
360 day per year basis during the period from and including the due date to but
excluding the date on which such amount is paid in full equal to the applicable
Pricing Rate plus 250 basis points.

“Price Differential”: For each Accrual Period or portion thereof and each
Transaction outstanding, the sum of the products (for each day during such
Accrual Period or portion thereof) of:

                                 
 
                  PR x PPx
    1  
 
                               
 
                            D  
where:
                               
 
  PR     =     the Pricing Rate applicable on such day;

 
  PP     =     the Purchase Price for such Transaction on such day; and
      D       =     360 or, to the extent the Rate is based on the Base Rate,
365 or

 
                  366 days, as applicable,        

provided, however, that (i) no provision of this Agreement shall require the
payment or permit the collection of any Price Differential in excess of the
maximum permitted by Applicable Law and (ii) the Price Differential shall not be
considered paid by any distribution if at any time such distribution is
rescinded or must otherwise be returned for any reason.

“Pricing Rate”: With respect to any Transaction, as of any date of
determination, a rate per annum equal to the sum of (a) the applicable Rate on
such date plus (b) the applicable Pricing Spread for such Mortgage Asset or
Purchased Asset, as applicable, on such date.

“Pricing Spread”: The credit spreads set forth on Schedule 1 to the Fee Letter
(or the related Confirmation to the extent a different Pricing Spread is set
forth in the related Confirmation) under the heading “Credit Spread”
corresponding to the Classes and, as applicable, Types of Mortgage Assets or
Purchased Assets, as applicable, set forth therein; provided, however, with
respect to each Transaction comprised of more than one (1) Type or Class of
Mortgage Asset or Purchased Asset, as applicable, the Pricing Spread applicable
thereto shall be determined by the Deal Agent in its discretion; provided,
further, however, from and after an Event of Default, the Pricing Spread for
each Transaction shall be increased automatically by an additional 250 basis
points (in addition to a change in the Rate as specified in the definition of
Rate).

“Prime Rate”: The rate announced by Wachovia from time to time as its prime rate
in the United States, such rate to change as and when such designated rate
changes. The Prime Rate is not intended to be the lowest rate of interest
charged by Wachovia in connection with extensions of credit to debtors.

“Prohibited Person”: Means (i) a Person that is listed in the annex to, or is
otherwise subject to the provisions of, Executive Order No. 13224, (ii) a Person
owned or controlled by, or acting for or on behalf of, any Person that is listed
in the annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224, (iii) a Person with whom the Seller, the Limited Guarantor, the
Pledgor, the Parent and/or any other Repurchase Party is prohibited from dealing
or otherwise engaging in any transaction by any Anti–Terrorism Law, (iv) a
Person who commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224, (v) an agency of the government of, an
organization directly or indirectly controlled by, or a Person resident in, a
country that is subject to a sanctions program identified on the list maintained
by OFAC and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person, (vi) a Person that is named as a “specially designated
national or blocked person” on the most current list maintained or published by
OFAC and available at http://www.treas.gov/offices/eotffc/ofac/sdn.index.html or
at any replacement website or in any other official publication of such list,
and (vii) a Person who is affiliated with a Person described in clauses (i) –
(vi) above.

“Property”: Any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed, and whether tangible or intangible.

“PSA Servicer”: A third party servicer (other than the Seller, the Limited
Guarantor, the Pledgor, the Parent or any other Repurchase Party) servicing all
or a portion of one (1) or more Mortgage Assets or Purchased Assets, as
applicable, under a Pooling and Servicing Agreement.

“Purchase Agreement”: Any purchase agreement by and between the Seller and any
third party, including, without limitation, any Affiliate of the Seller,
pursuant to which the Seller has purchased Mortgage Assets which are
subsequently sold to the Purchaser or its designee hereunder.

“Purchase Date”: The date on which Eligible Assets are transferred by the Seller
to the Purchaser or its designee or, as applicable, the date on which additional
advances (if any) are made to the Seller in connection with an existing
Purchased Asset in accordance with Subsection 2.2(k) of this Agreement.

“Purchase Price”: On each Purchase Date, the price at which Eligible Assets are
transferred by the Seller to the Purchaser or its designee, which amount shall
be equal (unless the Seller requests a lesser amount) to the Asset Value for
each such Eligible Asset on the Purchase Date (x) decreased by the amount of any
cash transferred by the Seller to the Deal Agent as agent for the Secured
Parties pursuant to Subsection 2.3(b) or Section 2.7 hereof or applied to reduce
the Seller’s obligations in respect of principal under Section 2.8 hereof and
(y) as applicable, increased by any increases in the Purchase Price pursuant to
Article II; provided, however, at no time shall the Purchase Price for any
Eligible Asset or Purchased Asset, as applicable, exceed the outstanding
principal balance of the related Eligible Asset or Purchased Asset, as
applicable.

“Purchased Asset Data Summary”: A summary of the Purchased Assets substantially
in the form of Exhibit IX attached hereto, duly completed by the Seller.

“Purchased Assets”: One (1) or more Eligible Assets that are identified in a
Confirmation executed by the Seller and the Deal Agent and sold by the Seller to
the Purchaser or its designee pursuant to a Transaction in accordance with this
Agreement, including any Additional Purchased Asset.

“Purchased Items”: Defined in Subsection 8.1(a) of this Agreement.

“Purchaser”: Collectively, VFCC, any other Person that becomes a Purchaser under
the Repurchase Documents and the successors and assigns of the foregoing.

“Rate”: For any Accrual Period and for each Transaction outstanding and for each
day during such Accrual Period:

(a) to the extent the Purchaser has funded the applicable Transaction through
the issuance of commercial paper, a rate equal to the applicable CP Rate; or

(b) to the extent the Purchaser did not fund the applicable Transaction through
the issuance of commercial paper, a rate equal to the Alternative Rate;

provided, however, the Rate shall be the Base Rate for any Accrual Period and
for any Transaction as to which the Purchaser has funded the making or
maintenance thereof by a sale of an interest therein to any Liquidity Bank under
the Liquidity Agreement on any day other than the first (1st) day of such
Accrual Period and without giving such Liquidity Bank(s) at least two (2)
Business Days’ prior notice of such assignment.

“Rating Agency”: Each of S&P, Moody’s, Fitch and any other nationally recognized
statistical rating agency that has been requested to issue a rating with respect
to the commercial paper notes issued by the Issuer in connection with the matter
at issue, including successors of the foregoing.

“Rating Confirmation”: With respect to VFCC and any other Purchaser that is a
commercial paper conduit, a confirmation by each of the Rating Agencies that a
proposed amendment, waiver or other modification shall not result in a downgrade
or withdrawal of such Rating Agencies’ then current rating of the Commercial
Paper Notes.

“Real Property Assets”: As of any time for any Person, the real property assets
(including interests in preferred equity and participating mortgages in which
the lender’s interest therein is characterized as equity according to GAAP)
owned directly or indirectly by such Person and/or any of its Consolidated
Subsidiaries at such time.

“Regulations T, U and X”: Regulations T, U and X of the Board of Governors of
the Federal Reserve System (or any successor), as the same may be amended from
time to time.

“Release”: Any generation, treatment, use, storage, transportation, manufacture,
refinement, handling, production, removal, remediation, disposal, presence or
migration of Materials of Environmental Concern on, about, under or within all
or any portion of any Property or Underlying Mortgaged Property.

“Remedial Work”: Any investigation, inspection, site monitoring, containment,
clean–up, removal, response, corrective action, mitigation, restoration or other
remedial work of any kind or nature because of, or in connection with, the
current or future presence, suspected presence, Release or threatened Release in
or about the air, soil, ground water, surface water or soil vapor at, on, about,
under or within all or any portion of any Property or Underlying Mortgaged
Property of any Materials of Environmental Concern, including any action to
comply with any applicable Environmental Laws or directives of any Governmental
Authority with regard to any Environmental Laws.

“REMIC”: A real estate mortgage investment conduit.

“Reportable Event”: Any of the events set forth in Section 4043(c) of ERISA or a
successor provision thereof, other than those events as to which the notice
requirement has been waived by regulation.

“Repurchase Date”: The earlier of (i) the Facility Maturity Date, (ii) the date
that is 364 calendar days from the Purchase Date, or (iii) the Business Day on
which the Seller is to repurchase the Purchased Assets from the Purchaser or its
designee (a) as specified by the Seller and agreed to by the Deal Agent in the
related Confirmation or (b) if a Transaction is terminable by the Seller on
demand, the date determined in accordance with Subsection 2.2(i), as each such
date may be modified by application of the provisions of Articles II or X.

“Repurchase Documents”: This Agreement, the Custodial Agreement, the Account
Control Agreement, the Fee Letter, the Guaranty, the Back-Up Guaranty, the
Pledge and Security Agreement, each Letter of Credit, each Credit Support Annex,
each Confirmation, each Transaction Request, the Custodial Fee Letter, any UCC
Financing Statements (and amendments thereto or continuations thereof) or any
other UCC financing statements (and amendments thereto or continuations thereof)
filed pursuant to the terms of this Agreement or any other Repurchase Document
and any additional document, certificate, agreement or instrument, the execution
of which is required, necessary or incidental to or desirable for performing or
carrying out the terms of the foregoing documents, as each of the foregoing
documents is amended, modified, restated, replaced, waived, substituted,
supplemented or extended from time to time.

“Repurchase Obligations”: Defined in Subsection 8.1(b) of this Agreement.

“Repurchase Parties”: The Seller, the Limited Guarantor, the Pledgor, the Parent
and any Subsidiaries and/or Affiliates of each of the foregoing.

“Repurchase Price”: The price at which Purchased Assets are to be transferred
from the Purchaser or its designee to the Seller upon termination of a
Transaction, which will be determined in each case (including Transactions
terminable upon demand) as the sum of the Purchase Price outstanding, the
accrued and unpaid Price Differential applicable to each such Transaction as of
the date of such determination plus any related Breakage Costs and other
Aggregate Unpaids related and owed with respect thereto.

“Required Cash Collateral”: During the six (6) month period from the Closing
Date until May 12, 2007, as the aggregate Purchase Price for all outstanding
Transactions exceeds the $200,000,000, the $225,000,000, the $250,000,000 and
the $275,000,000 thresholds set forth in clauses (i) through (iv) below (each a
“Threshold Amount” and, collectively, the “Threshold Amounts”), the Limited
Guarantor shall deposit cash into the Collection Account as additional
collateral security for the Obligations in the following amounts (all such
amounts shall be cumulative): (i) on the Business Day on which the aggregate
Purchase Price for all outstanding Transactions exceeds $200,000,000, the
Limited Guarantor shall deposit into the Collection Account cash in an amount
equal to $7,500,000, (ii) on the Business Day on which the aggregate Purchase
Price for all outstanding Transactions exceeds $225,000,000, the Limited
Guarantor shall deposit into the Collection Account cash in an amount equal to
$2,500,000 (which amount shall be in addition to the amount required in
clause (i) above), (iii) on the Business Day on which the aggregate Purchase
Price for all outstanding Transactions exceeds $250,000,000, the Limited
Guarantor shall deposit into the Collection Account cash in an amount equal to
$2,500,000 (which amount shall be in addition to the amounts required by
clauses (i) and (ii) above), and (iv) on the Business Day on which the Purchase
Price for all outstanding Transactions exceeds $275,000,000, the Limited
Guarantor shall deposit into the Collection Account cash in an amount equal to
$2,500,000 (which amount shall be in addition to the amounts required in
clauses (i), (ii) and (iii) above); provided, however, provided that no Event of
Default has occurred and is continuing and provided the Deal Agent has not
applied the Required Cash Collateral to the Obligations after an Event of
Default, as the aggregate Purchase Price for all outstanding Transactions is
reduced below a Threshold Amount, the Deal Agent shall return to the Limited
Guarantor within two (2) Business Days the corresponding amount of Required Cash
Collateral that was deposited when such Threshold Amount was exceeded.

“Responsible Officer”: With respect to any Person, any duly authorized senior
vice president (or the equivalent) of such Person with direct responsibility for
the administration of the Repurchase Documents and also, with respect to a
particular matter, any other duly authorized senior vice president (or the
equivalent) to whom such matter is referred because of such officer’s knowledge
of and familiarity with the particular subject.

“Retained Interest”: (a) With respect to any Mortgage Asset or Purchased Asset,
as applicable, with an unfunded commitment on the part of the Seller, all of the
obligations, if any, to provide additional funding, contributions, payments or
credits with respect to such Mortgage Asset or Purchased Asset, as applicable,
(b) all duties, obligations and liabilities of the Seller under any Mortgage
Asset or Purchased Asset, as applicable, or any related Interest Rate Protection
Agreement, including but not limited to any payment or indemnity obligations,
and, (c) with respect to any Mortgage Asset or Purchased Asset, as applicable,
that is transferred or to be transferred by the Seller to the Purchaser or its
designee, (i) all of the obligations, if any, of the agent(s), trustee(s),
servicer(s), administrators or other similar Persons under the documentation
evidencing such Mortgage Asset or Purchased Asset, as applicable, and (ii) the
applicable portion of the interests, rights and obligations under the
documentation evidencing such Mortgage Asset or Purchased Asset, as applicable,
that relate to such portion(s) of the Indebtedness that is owned by another
lender or is being retained by the Seller pursuant to clause (a) of this
definition.

“S&P”: Standard & Poor’s, a division of The McGraw Hill Companies, Inc., and any
successor thereto.

“Sales”: Defined in Subsection 5.1(i)(ix) of this Agreement.

“SEC”: Defined in Subsection 13.19(a) of this Agreement.

“Secured Parties”: (i) VFCC, (ii) all other Purchasers, (iii) the Deal Agent,
(iv) the Liquidity Banks, (v) the Liquidity Agent and (vi) successors and
assigns of any of the foregoing.

“Security Agreement”: With respect to any Mortgage Asset or Purchased Asset, as
applicable, any contract, instrument or other document or agreement related to
security for repayment thereof (other than the related Mortgage, Mortgage Note,
Mezzanine Note or any other note or certificate) executed by the Borrower and/or
others in connection with such Mortgage Asset or Purchased Asset, as applicable,
including, without limitation, any security agreement, pledge agreement, UCC
financing statement, Liens, warranties, guaranty, title insurance policy, hazard
insurance policy, chattel mortgage, letter of credit, accounts, bank accounts or
certificates of deposit or other pledged accounts, and any other documents and
records relating to any of the foregoing.

“Seller”: Individually and collectively, as the context requires, MMA Realty
Capital Repurchase Subsidiary, LLC, a Maryland limited liability company, and
any other Person that becomes a Seller under the Repurchase Documents (together
with each of their successors and permitted assigns). Each Seller is and shall
be jointly and severally liable for all Obligations.

“Seller Asset Schedule”: Defined in the Custodial Agreement.

“Seller–Related Obligations”: Any obligations, liabilities and/or indebtedness
of the Seller, the Limited Guarantor, the Pledgor, the Parent and/or any
Affiliate or Subsidiary that is directly or indirectly wholly-owned by the
Seller, the Limited Guarantor, the Pledgor and/or the Parent under any other
arrangement between or among Seller, the Limited Guarantor, the Pledgor, the
Parent and/or any Affiliate or Subsidiary that is directly or indirectly
wholly-owned by the Seller, the Limited Guarantor, the Pledgor and/or the
Parent, on the one hand, and the Deal Agent, the Purchaser, any Affiliate or any
Subsidiary of the Deal Agent, the Purchaser and/or any commercial paper conduit
for which Wachovia or an Affiliate or Subsidiary of Wachovia acts as a liquidity
provider, administrator or agent, on the other hand.

“Seller’s Release Letter”: A letter, substantially in the form of Exhibit XII–A
hereto, delivered by the Seller when no Warehouse Lender has an interest in an
Eligible Asset, releasing, subject to the terms of this Agreement, all of the
Seller’s right, title and interest in such Eligible Asset upon receipt of the
related Purchase Price by the Seller.

“Servicer”: A Person (other than the Seller) servicing all or a portion of the
Mortgage Assets or the Purchased Assets, as applicable, under a Servicing
Agreement, which Servicer shall be acceptable to the Deal Agent in its
discretion.

“Servicer Account”: Any account established by a Servicer or a PSA Servicer in
connection with the servicing of the Mortgage Assets or the Purchased Assets, as
applicable.

“Servicer Default”: Defined in Section 6.12 of this Agreement.

“Servicer Redirection Notice”: A notice in the form of Exhibit VII executed by
the applicable Servicer, PSA Servicer or other applicable Person.

“Servicing Agreement”: An agreement entered into by the Seller and a third party
for the servicing of the Mortgage Assets or the Purchased Assets, as applicable,
the form and substance of which has been approved in writing by the Deal Agent
in its discretion.

“Servicing File”: With respect to each Purchased Asset, the file retained by the
Seller consisting of the originals of all documents and agreements that relate
to the Purchased Items that are not required to be delivered to the Custodian
under the Custodial Agreement and copies of all documents in the Mortgage Asset
File set forth in Section 3.1 of the Custodial Agreement, which Servicing File
shall be held by the Seller and/or the Servicer for and on behalf of the Deal
Agent as agent for the Secured Parties.

“Servicing Records”: Defined in Section 6.2 of this Agreement.

“SIPA”: Defined in Subsection 13.19(a) of this Agreement.

“Solvent”: As to any Person at any time, having a state of affairs such that all
of the following conditions are met: (a) the fair value of the assets and
Property of such Person is greater than the amount of such Person’s liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated for purposes of Section 101(32) of the
Bankruptcy Code; (b) the present fair salable value of the assets and Property
of such Person in an orderly liquidation of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured; (c) such Person is able to realize
upon its assets and Property and pay its debts and other liabilities (including
disputed, contingent and unliquidated liabilities) as they mature in the normal
course of business; (d) such Person does not intend to, and does not believe
that it will, incur debts or liabilities beyond such Person’s ability to pay as
such debts and liabilities mature; and (e) such Person is not engaged in a
business or a transaction, and is not about to engage in a business or a
transaction, for which such Person’s assets and Property would constitute
unreasonably small capital.

“Sub–Limit”: With respect to the characteristics of the Mortgage Assets or
Purchased Assets, as applicable:

(a) the aggregate Purchase Price for all outstanding Transactions involving
Mezzanine Loans shall not exceed 50% of the Maximum Amount;

(b) the aggregate Purchase Price for all outstanding Transactions involving
Ground Leases shall not exceed 25% of the Maximum Amount;

(c) the aggregate Purchase Price for all outstanding Transactions involving
hotels shall not exceed 20% of the Maximum Amount; and

(d) the aggregate Purchase Price for all outstanding Transactions involving
Junior Interests shall not exceed 60% of the Maximum Amount.

“Subsidiary”: With respect to any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the securities
or other ownership interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors or other Persons performing
similar functions of such corporation, partnership, limited liability company or
other entity (irrespective of whether or not at the time securities or other
ownership interests of any other class or classes of such corporation,
partnership or other entity shall have or might have voting power by reason of
the happening of any contingency) is at the time directly or indirectly owned or
controlled by such Person or one or more Subsidiaries of such Person.

“Table Funded Purchased Asset”: An Eligible Asset which is sold to the Purchaser
or its designee simultaneously with the origination or acquisition thereof,
which origination or acquisition, pursuant to the Seller’s request, is financed
with the Purchase Price and paid directly to a title company, settlement agent
or other Person, in each case, approved by the Deal Agent in its reasonable
discretion, in trust for the current holder of the Mortgage Asset for
disbursement to the parties entitled thereto in connection with such origination
or acquisition. A Purchased Asset shall cease to be a Table Funded Purchased
Asset after the Custodian has delivered a Trust Receipt (along with a completed
Mortgage Asset File Checklist attached thereto) to the Deal Agent certifying its
receipt of the Mortgage Asset File therefor.

“Table Funded Trust Receipt”: Defined in the Custodial Agreement.

“Taxes”: All present and future taxes (including, without limitation, all ad
valorem, sales (including those imposed on lease rentals), income, use, single
business, gross receipts, value added, intangible transaction privilege,
privilege or license or similar taxes), assessments (including, without
limitation, all assessments for public improvements or benefits, whether or not
commenced or completed prior to the date hereof and whether or not commenced or
completed within the term of this Agreement), ground rents, water, sewer or
other rents and charges, excises, levies, imposts, duties, fees (including,
without limitation, license, permit, inspection, authorization and similar
fees), and all other charges of any Governmental Authority, in each case whether
general or special, ordinary or extraordinary, or foreseen or unforeseen, of
every character in respect of any Person, any Property, any asset, any
Contractual Obligation, any Indebtedness, any rent or any other activity,
conduct, action or thing whatsoever (including all interest and penalties on any
of the foregoing and additions thereto).

“Test Period”: The most recent calendar quarter.

“Threshold Amounts”: As defined in definition of “Required Cash Collateral.”

“Title Exception”: Defined in Schedule 1, Part I of this Agreement.

“Toxic Mold”: Any mold or fungus at any Property which is a type that (i) might
pose a significant risk to human health or the environment or (ii) that would
negatively impact any Property.

“Transaction”: Defined in Section 2.1 of this Agreement.

“Transaction Request”: A request in the form of Exhibit I to this Agreement duly
completed and executed by the Seller.

“Transfer Documents” The documents executed by the Seller with respect to a
Purchased Asset which transfer title to such Purchased Asset to the Purchaser or
its designee, including, without limitation, an Assignment, any Assignment of
Mortgage, UCC–3 assignments and allonges or endorsements of notes or
certificates.

“Transferee”: Defined in Section 13.16 of this Agreement.

“Transferor”: The seller of mortgage assets under a Purchase Agreement.

“True Sale Opinion”: An Opinion of Counsel to the Seller opining that the
subject transaction constitutes a “true sale”.

“Trust Receipt”: Defined in the Custodial Agreement.

“Type”: With respect to a Mortgage Asset or Purchased Asset, as applicable, the
related Underlying Mortgaged Property’s classification as one of the following:
multifamily, retail, office, industrial, hotel, mobile home park or self–storage
facility. Mortgage Assets with respect to which the related Underlying Mortgaged
Property is classified as a condominium or any other type of classification will
be considered on a case by case basis in the Deal Agent’s discretion, with the
applicable economic terms thereof (i.e., Advance Rate, Pricing Spread, Maximum
LTV, Minimum DSCR, Credit Support and other terms) to be set forth in a
Confirmation to the extent the Deal Agent approves of the purchase of any such
Mortgage Asset.

“UCC Financing Statement”: Individually and collectively, as the context
requires, (i) a financing statement on Form UCC–1 or the proper national UCC
form naming the Deal Agent as agent for the Secured Parties as the “Secured
Party” and the Seller and the Limited Guarantor as the “Debtors” and describing
the Purchased Items and other collateral and (ii) a financing statement on Form
UCC–1 or the proper national UCC form naming the Deal Agent as agent for the
Secured Parties as the “Secured Party” and the Pledgor or other debtor, as
applicable, as the “Debtor” and describing the Pledged Collateral and/or other
collateral, as applicable.

“UCC–9 Policy”: Defined in Part II of Schedule 1 of this Agreement.

“Underlying Mortgaged Property”: (a) In the case of a Whole Loan or Bridge Loan,
the Mortgaged Property securing the Whole Loan, (b) in the case of a Junior
Interest, the Mortgaged Property securing such Junior Interest (if the Junior
Interest is of the type described in clause (b) of the definition thereof), or
the Mortgaged Property securing the mortgage loan in which such Junior Interest
represents a junior participation (if the Junior Interest is of the type
described in clause (a) of the definition thereof) and (c) in the case of a
Mezzanine Loan or a Junior Interest in a Mezzanine Loan, the Mortgaged Property
that secures the senior mortgage loan.

“Underwriting Package”: With respect to any Mortgage Asset, the Underwriting
Package shall include, to the extent applicable, (i) a copy of the Current
Appraisal or, if unavailable, any other recent appraisal, (ii) the current rent
roll, (iii) a minimum of two (2) years of property level financial statements to
the extent available, (iv) the current financial statements of the Borrowers
under the Mortgage Asset, and, if such Mortgage Asset is not a Whole Loan, the
Borrower under the Commercial Real Estate Loan to the extent provided to or
reasonably available to the Seller upon request, (v) the loan documents and
title commitment/policy to be included in the Mortgage Asset File, together with
copies of any appraisals, environmental reports, studies or assessments (to
include, at a minimum, a phase I report), evidence of zoning compliance,
property management agreements, assignments of property management agreements,
contracts, licenses and permits, in each case to the extent in the Seller’s
possession or reasonably available to the Seller, (vi) any financial analysis,
site inspection, market studies, environmental reports and any other diligence
conducted by or provided to the Seller, (vii) any internal document prepared by
the Seller for its evaluation of the Mortgage Asset, and (viii) such further
documents or information as the Deal Agent may request in its discretion.

“Uniform Commercial Code” or “UCC”: The Uniform Commercial Code as in effect on
the date hereof in the State of New York; provided, that, if, by reason of
mandatory provisions of Applicable Law, the perfection or priority of the
security interest in any Purchased Items, the Pledged Collateral or other
collateral for the Facility, as applicable, is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than New York, “Uniform
Commercial Code” shall mean the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or priority.

“United States”: The United States of America.

“Unused Fee”: The “Unused Fee” as defined in and payable under the Fee Letter.

“USA Patriot Act”: The “United and Strengthening America by providing Tools
Required to Intercept and Obstruct Terrorism Act of 2001” (Public Law 107–56),
as amended from time to time.

“VFCC”: Defined in the Preamble of this Agreement.

“Voting Interests”: With respect to any Person, Equity Interests issued by such
Person the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even though the right to vote has been suspended by
the happening of such a contingency.

“Wachovia”: Wachovia Bank, National Association.

“Wachovia Assets”: Any Mortgage Asset or Purchased Asset, as applicable, issued,
originated or extended by Wachovia, Wachovia Corporation or an Affiliate of
Wachovia or Wachovia Corporation.

“Warehouse Lender”: Any lender (a) providing financing to the Seller for the
purpose of warehousing, originating or purchasing Eligible Assets, or
(b) providing financing to a party from whom the Seller is purchasing the
Eligible Assets simultaneously with the purchase by the Purchaser or its
designee.

“Warehouse Lender’s Release Letter”: A letter, substantially in the form of
Exhibit XII–B hereto (or such other form acceptable to the Deal Agent in its
discretion), from a Warehouse Lender to the Deal Agent, unconditionally
releasing all of Warehouse Lender’s right, title and interest in certain
Eligible Assets identified therein upon receipt of payment therefor by the
Warehouse Lender.

“WCM”: Defined in the Preamble of this Agreement.

“Whole Loan”: A performing Commercial Real Estate whole loan secured by a first
priority security interest in stabilized and non–transitional (in each case, as
determined by the Deal Agent in its discretion) Underlying Mortgaged Property
and owed entirely by the Seller, which Whole Loan includes, without limitation,
(i) a Mortgage Note and related Mortgage and (ii) all right, title and interest
of the Seller in and to the Underlying Mortgaged Property covered by such
Mortgage.

Section 1.2 Other Terms.

All accounting terms used but not specifically defined herein shall be construed
in accordance with GAAP. All terms used in Articles 8 and 9 of the UCC in the
State of New York, and used but not specifically defined herein, are used herein
as defined in such Articles 8 and 9.

Section 1.3 Computation of Time Periods.

Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”

      Section 1.4   Interpretation. In each Repurchase Document, unless a
contrary intention appears:

 
   
(i)
  the singular number includes the plural number and vice versa;

(ii) reference to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by the
Repurchase Documents;

     
(iii)
  reference to any gender includes each other gender;
 
   
(iv)
  reference to day or days without further qualification means calendar days;
 
   
(v)
  reference to any time means Charlotte, North Carolina time;
 
   
(vi)
  the term “including” means “including without limitation;”
 
   
(vii)
  the term “through” means “from and including;”

(viii) unless the context clearly requires or the language provides otherwise,
reference to a section, subsection, paragraph, subparagraph, clause, exhibit,
schedule, annex, appendix, attachment, rider or other attachment means a
section, subsection, paragraph, subparagraph, clause, exhibit, schedule, annex,
appendix, attachment, rider or other attachment of or to this Agreement;

(ix) to the extent this Agreement uses or requires different limitations, tests
or measurements to regulate the same or similar matters, all such limitations,
tests and measurements are cumulative and shall each be performed in accordance
with their terms;

(x) unless the context clearly requires or the language provides otherwise, the
words “herein,” “hereof,” “hereunder” or similar words refer to this Agreement
as a whole and not to any particular provision of this Agreement;

(xi) reference to any agreement (including any Repurchase Document), document or
instrument means such agreement, document or instrument as amended, modified,
restated, replaced, waived, substituted, supplemented or extended from time to
time in accordance with the terms thereof and, if applicable, the terms of the
other Repurchase Documents, and reference to any promissory note, certificate,
instrument or trust receipt includes any promissory note, certificate,
instrument or trust receipt that is an extension or renewal thereof or a
substitute or replacement therefor;

(xii) reference to any Applicable Law means such Applicable Law as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder and
reference to any Section or other provision of any Applicable Law means that
provision of such Applicable Law from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such Section or other provision;

(xiii) unless otherwise expressly provided in this Agreement, reference to any
notice, request, approval, consent or determination provided for, permitted or
required under the terms of the Repurchase Documents with respect to the Seller,
the Limited Guarantor, the Pledgor, the Parent, the Deal Agent, the Purchaser or
any other Affected Party means, in order for such notice, request, approval,
consent or determination to be effective hereunder, such notice, request,
approval or consent must be in writing; and

(xiv) reference herein or in any Repurchase Document to the Deal Agent’s, the
Purchaser’s or any other Affected Party’s discretion shall mean, unless
otherwise stated herein or therein, the Deal Agent’s, the Purchaser’s or the
other Affected Party’s sole and absolute discretion, and the exercise of such
discretion shall be final and conclusive. In addition, whenever the Deal Agent,
the Purchaser or any Affected Party has a decision or right of determination or
request, exercises any right given to it to agree, disagree, accept, consent,
grant waivers, take action or no action or to approve or disapprove, or any
arrangement or term is to be satisfactory or acceptable to or approved by (or
any similar language or terms) the Deal Agent, the Purchaser or any other
Affected Party, the decision of the Deal Agent, the Purchaser and any other
Affected Party with respect thereto shall be in the sole and absolute discretion
of the Deal Agent, the Purchaser and any other Affected Party, and such decision
shall be final and conclusive, except as may be otherwise specifically provided
herein.

ARTICLE II

PURCHASE OF ELIGIBLE ASSETS

Section 2.1 Purchase and Sale.

Subject to the terms and conditions hereof, from time to time during the
Facility Period (but at no time thereafter) and at the written request of the
Seller, the parties hereto may enter into transactions in which the Seller
transfers Eligible Assets to the Purchaser or its designee in a sales
transaction against the transfer of funds by the Purchaser representing the
Purchase Price for such Purchased Assets, with a simultaneous agreement by the
Purchaser or its designee to transfer to the Seller and the Seller to repurchase
such Purchased Assets in a repurchase transaction at a date certain not later
than the Facility Maturity Date, against the transfer of funds by the Seller
representing the Repurchase Price for such Purchased Assets. Each such
transaction including additional advances of Purchase Price with respect to
existing Purchased Assets shall be referred to herein as a “Transaction” and
shall be governed by this Agreement, unless otherwise agreed in writing;
provided, however, Transactions under Subsection 2.2(k) shall be considered a
modification to and part of the same outstanding Transaction to which such
request under Subsection 2.2(k) relates, except: (i) for the purposes of funding
a request under Subsection 2.2(k) and determining whether the requirements for
such a request have been satisfied, such a request shall be treated as a
separate Transaction, (ii) the Deal Agent may treat a Transaction under
Subsection 2.2(k) as a separate Transaction for any purpose as it may determine
in its discretion, including, without limitation, for the purposes of
determining or calculating Price Differential, fees and interest due, and
(iii) where this Agreement expressly provides otherwise.

Section 2.2 Transaction Mechanics; Related Matters.

(a) From time to time during the Facility Period but no more frequently than
once per week, the Purchaser may in the Deal Agent’s discretion purchase from
the Seller the Seller’s rights and interests (but none of its obligations) under
certain Eligible Assets; provided, however, (i) at no time shall the aggregate
Purchase Price for all outstanding Transactions and any proposed Transactions
exceed the Availability or the Maximum Amount, (ii) at no time shall the
Purchaser or its designee enter into Transactions after the Facility Period,
(iii) in no event shall a Transaction be entered into when any Margin Deficit
exists, any Default or Event of Default has occurred and is continuing or when
the Repurchase Date for such Transaction would be later than the Facility
Maturity Date or 364 calendar days from the related Purchase Date and (iv) at no
time shall the Purchaser or its designee enter into a Transaction where the
Purchase Price of a Mortgage Asset would exceed the unpaid principal balance of
the related Mortgage Asset. The Seller shall request a Transaction by delivering
to the Deal Agent (with a copy to the Custodian), via Electronic Transmission
(to the extent available in such form and otherwise by overnight delivery), an
executed Transaction Request, a Seller Asset Schedule, a draft Confirmation and
an Underwriting Package. Each Transaction Request shall be irrevocable. The
Transaction Request shall set forth, among other things, (i) the proposed
Purchase Date, that, except with respect to the initial Transaction, shall be at
least, (A) in the case of Non–Wachovia Assets, twelve (12) Business Days (in the
case of each individual Eligible Asset identified in a Transaction Request plus
twelve (12) additional Business Days for each additional Eligible Asset in
excess thereof identified in a Transaction Request), and, (B) in the case of
Wachovia Assets, seven (7) Business Days (in the case of each individual
Eligible Asset identified in a Transaction Request plus seven (7) additional
Business Days for each additional Eligible Asset in excess thereof identified in
a Transaction Request) after the delivery of the Transaction Request, the Seller
Asset Schedule, the draft Confirmation, the complete Underwriting Package and
any supplemental requests by the Deal Agent (requested orally or in writing)
relating to the proposed Eligible Assets, (ii) the proposed Purchase Price,
which shall be in a minimum amount of $5,000,000 for the initial advance of the
Purchase Price and $500,000 for all subsequent advances of the Purchase Price,
(iii) the proposed Repurchase Date, (iv) the applicable Class and Type for each
Mortgage Asset for which the Seller is requesting the Transaction, and (v) such
additional information, terms and provisions set forth in the form of
Transaction Request or requested by the Deal Agent in its discretion. The Deal
Agent shall have, (1) in the case of Non–Wachovia Assets, ten (10) Business Days
(in the case of each individual Eligible Asset identified in a Transaction
Request plus ten (10) additional Business Days for each additional Eligible
Asset in excess thereof identified in a Transaction Request), and, (2) in the
case of Wachovia Assets, five (5) Business Days (in the case of each individual
Eligible Asset identified in a Transaction Request plus five (5) additional
Business Days for each additional Eligible Asset in excess thereof identified in
a Transaction Request) from the receipt thereof to review the Transaction
Request, the Seller Asset Schedule, the draft Confirmation, the Underwriting
Package and any supplemental requests (requested orally or in writing) relating
to the proposed Eligible Assets.

(b) The Deal Agent shall notify the Seller in writing of the Deal Agent’s
tentative approval (and the proposed Purchase Price for each Eligible Asset) or
final disapproval of each proposed Eligible Asset within, (i) in the case of
Non–Wachovia Assets, ten (10) Business Days (in the case of each individual
Eligible Asset identified in a Transaction Request plus ten (10) additional
Business Days for each additional Eligible Asset in excess thereof identified in
a Transaction Request) and, (ii) in the case of Wachovia Assets, five (5)
Business Days (in the case of each individual Eligible Asset identified in a
Transaction Request plus five (5) additional Business Days for each additional
Eligible Asset in excess thereof identified in a Transaction Request) after its
receipt of the Transaction Request, the Seller Asset Schedule, the draft
Confirmation, the complete Underwriting Package and any supplemental requests
(requested orally or in writing) relating to such proposed Eligible Asset.
Unless the Deal Agent notifies the Seller in writing of the Deal Agent’s
approval of such proposed Eligible Asset within the applicable period, the Deal
Agent shall be deemed not to have approved the purchase of such proposed
Eligible Asset.

(c) Provided that the Deal Agent on behalf of the Purchaser has tentatively
agreed to purchase the Eligible Assets described in the Transaction Request and
the proposed Purchase Price is acceptable to the Seller, the Seller shall
forward to the Deal Agent, via Electronic Transmission, at least two (2)
Business Days prior to the requested Purchase Date (which must be received by
the Deal Agent no later than 3:00 p.m. two (2) Business Days prior to the
requested Purchase Date) a completed and executed Confirmation with respect to
each Transaction, which Confirmation executed by the Seller shall be irrevocable
by the Seller. The Confirmation shall specify any additional terms or conditions
of the Transaction. The delivery of the Confirmation to the Deal Agent shall be
deemed to be a certification by the Seller that, among other things, all
conditions precedent to such Transaction set forth in this Agreement have been
satisfied (except the Deal Agent’s consent). Unless otherwise agreed in writing,
upon receipt of the Confirmation, the Purchaser or its designee may, in the Deal
Agent’s discretion, agree to enter into the requested Transaction with respect
to an Eligible Asset, with such additional terms, conditions and requirements
contained in the Confirmation as the Deal Agent may require in its discretion
(if additional terms, conditions or requirements are required by the Deal Agent,
the Seller shall include such terms, conditions and/or requirements in the
Confirmation to the extent it approves of same and provide a re–executed
Confirmation to the Deal Agent), and the Deal Agent’s agreement on behalf of the
Purchaser to purchase the Eligible Asset on the terms, conditions and
requirements as the Deal Agent may require in its discretion shall be evidenced
by the Deal Agent’s execution of the Confirmation. Any Confirmation executed by
the Deal Agent shall be deemed to have been received by the Seller on the date
actually received by the Seller.

(d) Upon receipt of a copy of the Confirmation executed by the Deal Agent,
(i) the Seller shall release or cause to be released to the Custodian in
accordance with the Custodial Agreement, (1) in the case of a single Non–Table
Funded Purchased Asset, no later than 1:00 p.m. one (1) Business Day (for more
than one (1) Non–Table Funded Purchased Asset, two (2) Business Days) prior to
the requested Purchase Date, and (2) in the case of a Table Funded Purchased
Asset, no later than 1:00 p.m. three (3) Business Days following the applicable
Purchase Date, the Mortgage Asset File pertaining to each Eligible Asset to be
purchased by the Purchaser or its designee, and (ii) the Seller shall deliver to
the Custodian, in connection with the applicable delivery under clause (i)
above, a Custodial Identification Certificate and a completed Mortgage Asset
File Checklist required under Section 3.2 of the Custodial Agreement.

(e) Each Confirmation, together with this Agreement, shall constitute conclusive
evidence of the terms agreed between the Deal Agent and the Seller with respect
to the Transaction to which the Confirmation relates, and the Seller’s
acceptance of the related proceeds shall, to the extent the Confirmation is not
for any reason executed by the Seller, constitute the Seller’s agreement to the
terms of such Confirmation. It is the intention of the parties that each
Confirmation shall not be separate from this Agreement but shall be made a part
of this Agreement. In the event that any terms or conditions of any Confirmation
are inconsistent, or in direct conflict, with this Agreement, the terms of such
Confirmation shall prevail; provided, however, such Confirmation and this
Agreement shall be construed to be cumulative to the extent possible.

(f) Subject to the terms and conditions of this Agreement, during the term of
this Agreement, the Seller may sell to the Purchaser or its designee, repurchase
from the Purchaser or its designee and resell to the Purchaser or its designee
Eligible Assets hereunder; provided, however, the Seller may not substitute any
Eligible Asset for any Purchased Asset.

(g) Pursuant to the Custodial Agreement, the Custodian shall deliver to the Deal
Agent and the Seller by 1:00 p.m. on the Purchase Date for each Non–Table Funded
Purchased Asset a Trust Receipt (along with a completed Mortgage Asset File
Checklist attached thereto) and an Asset Schedule and Exception Report with
respect to the Basic Mortgage Asset Documents for the Eligible Assets that the
Seller has requested the Purchaser purchase on such Purchase Date. With respect
to each Table Funded Purchased Asset, the Seller shall cause the Bailee to
deliver to the Custodian, with a copy to the Deal Agent, no later than 1:00 p.m.
on the Purchase Date, by Electronic Transmission, copies of the related Basic
Mortgage Asset Documents, a fully executed Bailee Agreement, a Bailee’s Trust
Receipt issued by the Bailee thereunder and such other evidence satisfactory to
the Deal Agent in its discretion that all documents necessary to effect a
transfer of the Eligible Assets to the Purchaser or its designee have been
delivered to Bailee. With respect to each Table Funded Purchased Asset, the
Custodian shall deliver to the Deal Agent with a copy to the Seller a Table
Funded Trust Receipt no later than 3:00 p.m. on the Purchase Date, which receipt
and all other documents delivered to the Bailee shall be acceptable to the Deal
Agent in its discretion. In the case of a Table Funded Purchased Asset, no later
than 3:00 p.m. on the second (2nd) Business Day following the Custodian’s
receipt of the related Mortgage Loan Documents comprising the Mortgage Asset
File, the Custodian shall deliver to the Deal Agent a Trust Receipt (along with
a completed Mortgage Asset File Checklist attached thereto) certifying its
receipt of the documents required to be delivered pursuant to the Custodial
Agreement, together with an Asset Schedule and Exception Report relating to the
Basic Mortgage Asset Documents, with any Exceptions identified by the Custodian
as of the date and time of delivery of such Asset Schedule and Exception Report.
For Table Funded Purchased Assets and Non-Table Funded Purchased Assets, the
Custodian shall deliver to the Deal Agent an Asset Schedule and Exception Report
relating to all of the Mortgage Loan Documents within its possession within
five (5) Business Days of the Purchase Date (in the case of Non–Table Funded
Purchased Assets) or its receipt (in the case of Table Funded Purchased Assets)
of the Mortgage Asset File for the related Purchased Asset.

(h) On the Purchase Date for each Eligible Asset to be purchased on such date,
and provided the requirements set forth in this Agreement and the other
Repurchase Documents are satisfied, including, without limitation, the delivery
to the Deal Agent of a Trust Receipt or Table Funded Trust Receipt, as
applicable, pursuant to Subsection 2.2(g) of this Agreement, ownership of the
Purchased Assets shall be transferred to the Purchaser or its designee (subject
to the terms of this Agreement) against the simultaneous transfer of the lesser
of (A) Purchase Price (or such lesser amount requested by the Seller) and
(B) the Availability to the Seller not later than 5:00 p.m. on such date. The
Seller hereby sells, transfers, conveys and assigns to the Purchaser or its
designee all the right, title and interest (but none of the obligations) of the
Seller in and to the Purchased Assets and the other Purchased Items together
with all right, title and interest in and to the proceeds of any related
Purchased Items (subject to the terms of this Agreement).

(i) In the case of individual Transactions terminable upon demand (if any), such
demand shall be made by the Deal Agent or the Seller no later than such time as
is customary in accordance with market practice, by telephone or otherwise, on
or prior to the Business Day on which such termination will be effective. The
Seller shall repurchase the Purchased Assets by no later than 1:00 p.m. on the
Repurchase Date. On a Repurchase Date, termination of a Transaction will be
effected by transfer to the Seller or its designee of the Purchased Assets after
the Deal Agent as agent for the Secured Parties receives the Repurchase Price
for the Purchased Asset. In connection with the termination of a Transaction,
any Income in respect of any Purchased Assets received by the Deal Agent as
agent for the Secured Parties and not previously credited or transferred to, or
applied to the obligations of, the Seller pursuant to Section 2.8 shall be
netted against the Repurchase Price by the Deal Agent as agent for the Secured
Parties. To the extent a net amount is owed to one party, the other party shall
pay such amount to such party.

(j) Notwithstanding anything contained in this Agreement to the contrary, in the
event the Purchaser or its designee acquires (whether simultaneously or on
separate occasions) from the Seller the senior and junior positions with respect
to certain Commercial Real Estate and the Purchased Asset(s) that are senior in
priority have been repurchased by the Seller or repaid or prepaid by the related
Borrower, (i) the Asset Value of the junior–most Purchased Asset(s) shall be
reduced to zero (0) and (ii) the Deal Agent as agent for the Secured Parties
shall not release or reassign the Purchased Asset(s) (including any Income
related thereto) that are senior in priority to the junior–most Purchased
Asset(s) that the Purchaser or it’s designee continues to own (regardless of
whether the outstanding Purchase Price and related amounts due have been paid in
full in connection with the senior Purchased Asset) until the junior–most
Purchased Asset(s) is repurchased and the outstanding Purchase Price, any
accrued and unpaid Price Differential, any related Breakage Costs and any
related Aggregate Unpaids are paid in full; provided, however, if (A) the senior
Purchased Asset(s) is repaid or prepaid by the related Borrower, (B) the Deal
Agent has reevaluated the remaining junior–most Purchased Asset(s), including,
without limitation, a reassessment and possible redetermination of the Asset
Value of such Purchased Asset, and, based on the reevaluation, the Deal Agent is
satisfied in its discretion with continuing to hold the junior–most Purchased
Asset(s) as is or upon certain specified conditions, including, without
limitation, assigning a new Asset Value to such asset, which approval shall be
in writing to be effective, and (c) there are no Events of Default, Defaults or
Margin Deficits outstanding (each to be evidenced by a Compliance Certificate),
then the Deal Agent may consent in writing to and effect the release of the
senior Purchased Asset(s).

(k) To the extent the Seller requests less than the Purchase Price that it would
otherwise be entitled to receive under the terms of this Agreement in connection
with the purchase of any Eligible Asset and such amount exceeds $500,000, and
provided (A) no Default or Event of Default exists, (B) the Purchased Asset
continues to be a Purchased Asset, (C) such Purchased Asset is not a Defaulted
Mortgage Asset or Delinquent Mortgage Asset, (D) no Margin Deficit is
outstanding or will occur as a result of an additional advance of the Purchase
Price and (E) each of the applicable representations and warranties set forth in
Section 4.1 of this Agreement (to the extent related to the Purchased Asset or
the Deal Agent’s, the Purchaser’s or the Secured Parties’ rights or remedies
with respect thereto), Schedule 1 to this Agreement, the Mortgage Loan Documents
or in any statement, certification or affirmation made or any information,
document, agreement, report or notice provided by the Seller, the Limited
Guarantor, the Parent, the Pledgor or any other Repurchase Party to the Deal
Agent with respect to such Purchased Asset, is true and correct in all material
respects, the Seller may, by giving at least two (2) Business Days prior written
notice (which notice must be received by the Deal Agent no later than 3:00 p.m.
two (2) Business Days prior to the date of the requested Transaction) request an
additional advance of the Purchase Price against such Purchased Asset in an
amount not to exceed the positive difference (if any) between the current
Purchase Price (calculated as if such Purchased Asset were purchased on such
day) and the Purchase Price originally advanced by the Purchaser with respect
thereto minus any amounts necessary to avoid a Margin Deficit; provided,
however, in no event shall the aggregate amounts advanced against such Purchased
Asset exceed the maximum Purchase Price that the Purchaser was or would have
been prepared to advance on the date the Purchased Asset was acquired by the
Purchaser or its designee under this Agreement.

(l) With respect to any Mortgage Asset or collateral for a Mortgage Asset that
is an uncertificated security (as defined in the UCC), securities entitlement
(as defined in the UCC) or is held in a securities account (as defined in the
UCC), the Seller shall provide to the Deal Agent as agent for the Secured
Parties a control agreement, which shall be acceptable to the Deal Agent in its
discretion and shall be delivered to the Custodian under the Custodial
Agreement, executed by the issuer of the Mortgage Asset or the collateral for
the Mortgage Asset or the related securities intermediary (as defined in the
UCC), as applicable, granting control (as defined in the UCC) of such Mortgage
Asset or collateral for such Mortgage Asset to the Deal Agent as agent for the
Secured Parties and providing that, after an Event of Default, the Deal Agent
shall be entitled to notify the issuer or securities intermediary, as
applicable, that such issuer or securities intermediary shall comply exclusively
with the instructions or entitlement orders (as defined in the UCC), as
applicable, of the Deal Agent as agent for the Secured Parties without the
consent of the Seller or any other Person and no longer follow the instructions
or entitlement orders, as applicable, of the Seller or any other Person (other
than the Deal Agent).

(m) Notwithstanding any other provision hereunder, the fact that the Deal Agent
has conducted or has failed to conduct any partial or complete examination or
any other due diligence review of any Mortgage Asset or Purchased Asset shall in
no way affect any rights the Deal Agent or any Secured Party (or any successors
of the foregoing) may have hereunder, under the Repurchase Documents or
otherwise with respect to any representations or warranties or other rights or
remedies hereunder or otherwise, including, without limitation, the right to
determine at any time that such Mortgage Asset or Purchased Asset is not an
Eligible Asset.

(n) For the avoidance of doubt, the parties hereby acknowledge and agree that
any decision by the Deal Agent, the Purchaser, any Secured Party or any
Affiliate thereof to enter into any Interest Rate Protection Agreement, or any
other agreement with respect to any Mortgage Asset, other than a Confirmation
hereunder, shall not reflect, and shall not be deemed to reflect, the Deal
Agent’s, the Purchaser’s or any Secured Party’s approval of any Mortgage Asset
or its determination to enter into any Transaction hereunder.

(o) During the six (6) month period from the Closing Date to May 12, 2007, as
the Purchase Price for all outstanding Transactions exceeds each of the
Threshold Amounts set forth in clauses (i) through (iv) of the definition of
Required Cash Collateral, the Limited Guarantor shall timely deposit by
1:00 p.m. on such day the Required Cash Collateral Amount into the Collection
Account in immediately available funds and without reduction for or on account
of any set–off, counterclaim, defense or any other reason whatsoever. In
accordance with Section 8.1 of this Agreement, the Limited Guarantor grants a
security interest to the Deal Agent as agent for the Secured Parties in the
Collection Account and the Required Cash Collateral deposited therein as
security for the Obligations. Upon the occurrence of an Event of Default, the
Deal Agent shall be entitled to apply all amounts on deposit in the Collection
Account, including, without limitation, the Required Cash Collateral, to the
Obligations in such manner as the Deal Agent determines in its discretion and
the Deal Agent shall not be required to pursue any claims against any Repurchase
Party (including under the Limited Guaranty and/or the Back–Up Guaranty) or
resort to or realize on the Purchased Items, the Pledged Collateral or any other
collateral for the Facility prior to the application of the Required Cash
Collateral. The Deal Agent will invest any Required Cash Collateral in such
Permitted Investments as it determines in its discretion.

(p) Prior to each Transaction and, provided there is no Event of Default or
Margin Deficit outstanding, after each repurchase of a Purchased Asset, the Deal
Agent shall determine the LC Permitted Draw Amount and, in connection therewith,
the Deal Agent shall determine the Base Credit Support (taking into account the
Credit Support for the proposed Transaction, as applicable) and the Seller shall
determine the Excess Credit Support (which amount shall be in effect until the
next Transaction or, provided there is no Event of Default or Margin Deficit
outstanding, repurchase of a Purchased Asset). Upon the Deal Agent’s
determination of the LC Permitted Draw Amount and as a condition to each
Transaction and, provided there is no Event of Default or Margin Deficit
outstanding, each repurchase of a Purchased Asset, the Deal Agent and the Seller
shall execute a Credit Support Annex, which, unless expressly provided in the
Credit Support Annex to the contrary, shall supercede any previously issued
Credit Support Annex. Upon an Event of Default, the Deal Agent shall be
entitled, immediately and without notice to any of the Repurchase Parties, to
draw on the Letters of Credit (in such manner and in such amounts and order as
the Deal Agent may elect in its discretion) in the amount of the then current LC
Permitted Draw Amount and apply such amounts to the Obligations in such manner
as the Deal Agent determines in its discretion and the Deal Agent shall not be
required to pursue any claims against any Repurchase Party (including under the
Limited Guaranty and/or the Back–Up Guaranty) or resort to or realize on the
Purchased Items, the Pledged Collateral or any other collateral for the Facility
prior to any draws on the Letters of Credit.

Section 2.3 Reduction of Maximum Amount; Optional Repurchases.

(a) Prior to the Funding Expiration Date (as it may be extended from time to
time in accordance with Subsection 2.4(b)), the Seller shall have the right on
an annual basis, upon at least two (2) (in the case of a reduction in the
Maximum Amount by an amount that is 1/3 or less of the then Maximum Amount) and
five (5) (in all other cases) Business Days’ prior written notice to the Deal
Agent, which notice shall be irrevocable and shall be received no later than
3:00 p.m. two (2) or five (5) Business Days, as applicable, in advance of the
reduction, to terminate in whole or reduce in part the portion of the Maximum
Amount that exceeds the sum of the aggregate Purchase Price for all Transactions
outstanding, accrued Price Differential, Breakage Costs, any fees then due and
payable under the Fee Letter or the other Repurchase Documents and all other
Aggregate Unpaids then due and payable; provided, however, that each partial
reduction of the Maximum Amount shall be in an aggregate amount equal to
$5,000,000 or an integral multiple thereof. Each notice of reduction or
termination pursuant to this Subsection 2.3(a) shall be irrevocable.

(b) Subject to the requirements of Subsection 2.2(j), the Seller may, upon
two (2) Business Days’ prior written notice to the Deal Agent , which notice
shall be irrevocable and shall be received by the Deal Agent no later than
3:00 p.m. two (2) Business Days prior to the reduction in the Repurchase Price,
reduce the aggregate Repurchase Price of all Purchased Assets, or, prior to the
Facility Maturity Date, a portion of one (1) or more Purchased Assets, currently
outstanding by remitting (1) to the Collection Account cash in the amount of the
Repurchase Price reduction plus accrued and unpaid Price Differential, any fees
due under the Fee Letter and/or the other Repurchase Documents in connection
with such reduction and any related Breakage Costs owed in connection with such
reduction and (2) to the Deal Agent instructions to reduce such Repurchase
Price; provided, that (A) in connection with any such reduction, the Seller
shall comply with the terms of any related Interest Rate Protection Agreement
requiring that the Interest Rate Protection Agreement be terminated in whole or
in part as the result of any such reduction of the Repurchase Price and the
Seller has paid all amounts due to the applicable parties in connection with any
such termination, (B) after giving effect to such reduction, the Seller shall be
in compliance with all Sub–Limits, after any reduction the Facility shall have a
reasonable mix in terms of the Class and Type of Purchased Assets (as determined
by the Deal Agent in its discretion) and the Seller and the other Repurchase
Parties shall be in compliance with and all other terms, conditions and
requirements contained in the Repurchase Documents and (C) each such reduction
shall be in a minimum amount of $500,000.



      Section 2.4 Extension of Facility Maturity Date and Funding Expiration
Date.  

(a) Extension of the Facility Maturity Date. At the written request of the
Seller delivered to the Deal Agent no later than one–hundred twenty (120)
calendar days prior to the Facility Maturity Date, the Deal Agent may in its
discretion grant one extension of the Facility Maturity Date for a period of
time not to exceed 364 calendar days by giving written notice approving of such
extension and the final Facility Maturity Date (the “Final Maturity Date”) to
the Seller no later than ninety (90) calendar days before the expiration of the
Facility Maturity Date. Any failure by the Deal Agent to deliver such notice
approving of the extension shall be deemed to be the Deal Agent’s determination
not to extend the original Facility Maturity Date. An extension of the Facility
Maturity Date is subject to the following requirements and conditions: (i) no
Default, Event of Default or Material Adverse Effect shall have occurred on or
before the date of the request to extend or thereafter to and including the
original Facility Maturity Date, (ii) the Seller shall pay to the Deal Agent as
agent for the Secured Parties the Extension Fee on or before the expiration of
the Facility Maturity Date, (iii) no additional Transactions shall be permitted
to be entered into after the original Facility Maturity Date, (iv) the Seller
shall, in addition to other amounts owed by the Seller hereunder, amortize and
pay to the Deal Agent as agent for the Secured Parties the aggregate Repurchase
Price for all Transactions then outstanding in equal quarterly installments over
the term of the extension commencing with the original Facility Maturity Date
and on the Payment Date for each quarter thereafter, (v) the Liquidity Agreement
is extended for the same term, (vi) each Letter of Credit’s expiration date is,
or is extended to a date that is, at least three (3) months after the Final
Maturity Date and (vii) not later than the Final Maturity Date, the Seller shall
pay to Deal Agent as agent for the Secured Parties an amount equal to the
aggregate Repurchase Price then outstanding, together with all other Aggregate
Unpaids, all other Obligations due and any other amounts then owing to the
Affected Parties by the Seller, the Limited Guarantor, the Pledgor, the Parent
or any other Person pursuant to this Agreement or any other Repurchase Document.
The Seller confirms that the Deal Agent, in its discretion, without regard to
the value or performance of the Purchased Assets or any other factor, may elect
not to extend the Facility Maturity Date.

(b) Extension of Funding Expiration Date. At the written request of the Seller
delivered to the Deal Agent no earlier than sixty (60) calendar days and no
later than forty–five (45) calendar days prior to the Funding Expiration Date,
the Deal Agent may in its discretion grant an extension of the Funding
Expiration Date for a period of time not to exceed 364 calendar days by the Deal
Agent giving written notice to the Seller of such extension (if any) and, as
applicable, the extended Funding Expiration Date determined by the Deal Agent
(the “Extended Funding Expiration Date”) no later than fifteen (15) calendar
days before the expiration of the Funding Expiration Date; provided, however, in
no event shall the Funding Expiration Date be extended (i) if a Default or Event
of Default shall have occurred on or before the date of the request to extend or
thereafter to and including the Funding Expiration Date, (ii) to a date that is
beyond the Facility Maturity Date (not including any extensions thereof under
Subsection 2.4(a)) and (iii) if the Liquidity Agreement is not extended for the
same term. Any failure by the Deal Agent to deliver such notice approving of the
extension shall be deemed to be the Deal Agent’s determination not to extend the
Funding Expiration Date. The Seller may request an extension of any Extended
Funding Expiration Date under the same terms and conditions as the request to
extend the original Funding Expiration Date. The Seller confirms that the Deal
Agent, in its discretion, without regard to the value or performance of the
Purchased Assets or any other factor, may elect not to extend the Funding
Expiration Date.

Section 2.5 Payment of Price Differential.

(a) Notwithstanding that the Purchaser and the Seller intend that the
Transactions hereunder be sales to the Purchaser or its designee of the
Purchased Assets, the Seller shall pay to the Deal Agent as agent for the
Secured Parties the accreted value of the Price Differential of each Transaction
on each Payment Date. The Deal Agent shall deliver to the Seller, via Electronic
Transmission, notice of the Price Differential due (along with the calculation
of the Unused Fee, if any, and other amounts owed and to be paid under this
Agreement and the other Repurchase Documents) on or prior to the second (2nd)
Business Day preceding each Payment Date; provided, however, the Deal Agent’s
failure to deliver such notice on a timely basis shall not affect the Seller’s
or any other Person’s obligation to pay such amounts. If the Seller fails to pay
all or any part of the Price Differential due and the other amounts due by
11:00 a.m., Charlotte, North Carolina time, on the Payment Date, the Seller
shall be obligated to pay to the Deal Agent as agent for the Secured Parties (in
addition to, and together with, the Price Differential and the other amounts
due) a Late Payment Fee in connection with the unpaid amounts until the unpaid
amounts and Late Payment Fee are received in full by the Deal Agent. If the
Price Differential includes any estimated Price Differential, the Deal Agent
shall recalculate such Price Differential after the Payment Date and, if
necessary, make adjustments to the Price Differential amount due on the
following Payment Date.

(b) The Seller shall be responsible for the payment of all Breakage Costs
incurred in connection with any repurchase or prepayment of the Repurchase Price
or Price Differential. The Deal Agent shall deliver to the Seller a statement
setting forth the amount and basis of determination of any Breakage Costs, it
being agreed that such statement and the method of its calculation shall be
conclusive and binding upon the Seller absent manifest error. This
Subsection 2.5(c) shall survive termination of this Agreement and the repurchase
of all Purchased Assets subject to Transactions hereunder.

      Section 2.6   [Reserved].
Section 2.7
  Margin Account Maintenance.

(a) If at any time the Deal Agent determines (based on such factors as the Deal
Agent determines to rely on in its discretion, including, but not limited to, a
credit analysis of the Underlying Mortgaged Properties and the current market
conditions for the Purchased Asset) that the Margin Base (as determined by the
Deal Agent in its discretion on such date) for all of the Purchased Assets (as
determined by the Deal Agent in its discretion) is less than the aggregate
Purchase Price for all such outstanding Transactions (in each case, the
aggregate amount of such difference being, a “Margin Deficit”), then the Deal
Agent may, by delivery of a Margin Deficit Notice to the Seller, require the
Seller to transfer to the Deal Agent as agent for the Secured Parties cash or
Eligible Assets with an Asset Value in the amount of the Margin Deficit by no
later than the Margin Correction Deadline so that, after giving effect to such
payments and/or transfers, the Margin Deficit is eliminated. Notwithstanding the
foregoing, upon written request of the Seller, the Deal Agent may in its
discretion extend the Margin Correction Deadline by one (1) additional Business
Day provided all of the following conditions are satisfied: (i) no Default or
Event of Default has occurred and is continuing, (ii) no Eligible Asset in
respect of which such repurchase or payment is to be made is in any monetary or
non–monetary default or is otherwise a Delinquent Mortgage Asset, (iii) the
Seller is making diligent and good faith efforts to effect the necessary
repurchase or payment (including, without limitation, by selling or financing
the Eligible Assets in respect of which such repurchase or payment is to be
made, calling capital that is available to be drawn under existing equity
contribution agreements (if any) and/or raising new equity capital), (iv) no
cash flow shall be distributed in any manner by the Seller except to the Deal
Agent as agent for the Secured Parties (and the Limited Guarantor, the Pledgor,
the Parent and all other Repurchase Parties shall not be entitled to, and shall
not receive, from the Seller any fees, compensation or other payments of any
kind until all repurchases and payments necessary to be made in satisfaction of
the Margin Deficit shall have been completed) and (v) no additional Margin
Deficit Notice is delivered by the Deal Agent, or if any such notice is
delivered, all transfers, repurchases and payments to be made in satisfaction
thereof are made by the applicable Margin Correction Deadline applicable
thereto. All cash transferred to the Deal Agent as agent for the Secured Parties
pursuant to this Section 2.7 shall be deposited into the Collection Account and
shall be attributed to such Transaction or Transactions as the Deal Agent shall
determine in its discretion. Transfers of Eligible Assets to the Purchaser or
its designee under this Subsection 2.7(a) shall be subject to the same
conditions and requirements that are applicable to the transfers of Eligible
Assets under Section 2.2 and the other provisions of this Agreement.
Notwithstanding anything contained herein to the contrary, the rights of the
Deal Agent under this Section 2.7 to require the elimination of the Margin
Deficit may also be exercised whenever such a Margin Deficit exists with respect
to any single Transaction or multiple Transactions hereunder (calculated without
regard to any other Transactions outstanding under this Agreement). Any cash
transferred to the Deal Agent as agent for the Secured Parties pursuant to this
Section 2.7 shall be held by the Deal Agent as Cash Collateral and, unless
otherwise determined by the Deal Agent in its discretion, shall not be applied
to reduce the outstanding Purchase Price of any Purchased Asset until the
Payment Date following receipt of the Cash Collateral.

(b) The Deal Agent’s election, in its discretion, not to deliver a Margin
Deficit Notice at any time there is a Margin Deficit shall not waive the Margin
Deficit or in any way limit or impair the Deal Agent’s right to deliver a Margin
Deficit Notice at any time the same or any other Margin Deficit exists. The Deal
Agent’s, the Purchaser’s and the Secured Parties’ rights under this Section 2.7
are in addition to, and not in lieu of, any other rights of the Deal Agent, the
Purchaser and the Secured Parties under this Agreement or Applicable Law.

(c) If the Margin Deficit is not satisfied by the Margin Correction Deadline, it
shall be an Event of Default under this Agreement and the Deal Agent as agent
for the Secured Parties shall have, in addition to all other rights and remedies
available to the Deal Agent, the Purchaser and the Secured Parties under this
Agreement and the other Repurchase Documents, the right to liquidate any and all
Purchased Assets and Purchased Items and any proceeds therefrom will be applied
in the Deal Agent’s discretion to certain Purchased Assets or reduce the
Purchase Price with respect to all outstanding Transactions on a pro rata basis.

Section 2.8 Income Payments.

The Deal Agent as agent for the Secured Parties shall be entitled to receive for
application in accordance with this Agreement an amount equal to all Income and
Cash Collateral, which amounts shall be deposited by the Seller, the Limited
Guarantor, each Servicer, each PSA Servicer, any other counterparty under an
Interest Rate Protection Agreement and all other applicable Persons, as
applicable, into the Collection Account. The Seller hereby agrees to instruct
each Servicer, PSA Servicer, each counterparty under any other Interest Rate
Protection Agreement and all other applicable Persons to transfer all Income in
accordance with Subsection 5.1(f) of this Agreement, each of whom shall hold any
funds so received pending deposit into the Collection Account. On each Payment
Date, any amounts deposited to the Collection Account (excluding the Required
Cash Collateral prior to the occurrence of an Event of Default) since the
immediately preceding Payment Date shall be applied by the Deal Agent as
follows:

FIRST, to the extent not paid, to the Custodian for the payment of all
outstanding fees, costs and expenses due to the Custodian under the Custodial
Fee Letter;

SECOND, pari passu and pro–rata (based on the amounts owed to such Persons under
this clause SECOND), to the Purchaser for the payment of all fees, costs,
expenses and advances then due to the Purchaser pursuant to the Repurchase
Documents, other than the items covered in clauses THIRD through NINTH;

THIRD, pari passu and pro–rata (based on the amounts owed to such Persons under
this clause THIRD), to the Purchaser for the payment of outstanding Late Payment
Fees;

FOURTH, pari passu and pro–rata (based on the amounts owed to such Persons under
this clause FOURTH), to the Purchaser and any Affected Party for the payment of
accrued and unpaid Price Differential on the Purchased Assets then due to the
Purchaser for the current and any prior Payment Dates;

FIFTH, pari passu and pro–rata (based on the amounts owed to such Persons under
this clause FIFTH), to the extent not previously paid by the Seller, to the
Purchaser to pay the Repurchase Price for Purchased Assets then subject to a
request to repurchase in accordance with the terms of Section 2.3 of this
Agreement;

SIXTH, pari passu and pro–rata (based on the amounts owed to such Persons under
this clause SIXTH), without limiting the Seller’s obligations to cure Margin
Deficits in a timely manner in accordance with Section 2.7 of this Agreement, to
the Purchaser for the payment of, as applicable, any Margin Deficit outstanding;

SEVENTH, pari passu and pro–rata (based on the amounts owed to such Persons
under this clause SEVENTH), to the extent any Income or other payments or
amounts includes payments or prepayments of principal on the underlying
Purchased Assets (including, without limitation, proceeds from insurance and/or
condemnation and recoveries from liquidation or foreclosure), such payments
shall be paid to the Purchaser for reduction of the Purchase Price outstanding
for the related Transaction or, in the Deal Agent’s discretion, to reduce the
aggregate Repurchase Price outstanding;

EIGHTH, pari passu and pro–rata (based on the amounts owed to such Persons under
this clause EIGHTH), without limiting the Seller’s obligations under Section 2.4
of this Agreement and to the extent not paid previously by the Seller, to the
Purchaser for the reduction of the Purchase Price outstanding in accordance with
Section 2.4 of this Agreement;

NINTH, pari passu and pro–rata (based on the amounts owed to such Persons under
this clause NINTH), to the payment of Breakage Costs, if any, Indemnified
Amounts, if any, Increased Costs, if any, Additional Amounts, if any, Due
Diligence Costs, if any, Taxes, if any, and all other amounts then due and owing
to the Purchaser, any Secured Party, any Affected Party or any other Person
pursuant to the Repurchase Documents; and

TENTH, the remainder to the Seller, for such purposes as the Seller shall
determine in its discretion, subject to the Financial Covenants and other
requirements of the Repurchase Documents; provided, however, that if a Margin
Deficit has occurred or a Default or Event of Default has occurred and is
continuing, no amounts shall be transferred to the Seller but, instead, such
amounts shall be retained by the Deal Agent as agent for the Secured Parties and
applied in reduction of the Obligations.

Notwithstanding anything to the contrary contained herein, in the event any
Borrower Reserve Payments are deposited into the Collection Account, such
Borrower Reserve Payments shall, upon written request of the Seller, be promptly
transferred from the Collection Account to the Operating Account for the Seller
to transfer into the appropriate escrow or reserve accounts.

Section 2.9 Payment, Transfer and Custody.

(a) Unless otherwise expressly provided herein, all amounts to be paid or
deposited by the Seller hereunder shall be paid or deposited in accordance with
the terms hereof no later than 1:00 p.m. on the day when due in lawful money of
the United States, in immediately available funds and without deduction, set–off
or counterclaim, and if not received before such time shall be deemed to be
received on the next Business Day. The Seller shall, to the extent permitted by
Applicable Law, pay to the Deal Agent as agent for the Secured Parties a Late
Payment Fee in connection with any amounts not paid when due hereunder or under
the Repurchase Documents, payable on demand. Such interest shall be for the
account of, and distributed to, the Purchaser. All computations of interest,
Price Differential and fees hereunder or under the Fee Letter shall be made on
the basis of a year consisting of 360 days (other than calculations with respect
to the Base Rate which shall be based on a year consisting of 365 or 366 days,
as applicable) for the actual number of days (including the first but excluding
the last day) elapsed. All fees payable hereunder or under the Fee Letter shall
accrue on the same basis as the CP Rate. Amounts payable to the Deal Agent as
agent for the Secured Parties and not otherwise required to be deposited into
the Collection Account shall be deposited into the Agent’s Account. The Seller
acknowledges that it has no rights in, no rights of withdrawal from and no
rights to give notices or instructions regarding the Agent’s Account. The Seller
acknowledges that it has no rights of withdrawal from and no rights to give
notices or instructions regarding the Collection Account. Funds in the
Collection Account may be invested at the direction of the Deal Agent in
Permitted Investments for distribution in accordance with Section 2.8.

(b) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
the payment of the Price Differential or any fee payable hereunder or under the
Fee Letter, as the case may be.

(c) If any Transaction requested by the Seller and approved in writing by the
Deal Agent pursuant to Sections 2.2 or 2.3 is not, for any reason, made or
effectuated, as the case may be, on the date specified therefor, the Seller
shall indemnify the Deal Agent, the Purchaser and each Affected Party against
any reasonable loss, cost or expense incurred by the Deal Agent, the Purchaser
and each Affected Party including, without limitation, any loss (including loss
of anticipated profits, net of anticipated profits, if any, in the reemployment
of such funds in the manner determined by the Deal Agent in its discretion),
cost and expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by the Deal Agent, the Purchaser and any
Affected Party to fund or maintain such Transaction. For the avoidance of doubt,
(i) if the Purchaser issues Commercial Paper Notes in reliance on a Confirmation
executed by the Seller, which Confirmation is irrevocable, and the Transaction
is not consummated on the date specified therefor for any reason (including the
failure to receive a Trust Receipt in a timely manner), the Seller shall be
responsible for the amounts referred to in the preceding sentence (including,
without limitation, interest and Breakage Costs) in connection with the
Purchaser’s repayment, holding or any other disposition of such Commercial Paper
Notes and (ii) even if the Purchaser issues Commercial Paper Notes in reliance
on an irrevocable Confirmation executed by the Seller, the Purchaser will not
fund any Purchased Price until the conditions of this Agreement are satisfied,
including, without limitation, the delivery to the Deal Agent of a Trust Receipt
or Table Funded Trust Receipt, as applicable, as provided in Subsection 2.2(h)
of this Agreement.

(d) Any Mortgage Asset Files not delivered to the Purchaser or its designee
(including the Deal Agent or the Custodian) are and shall be held in trust by
the Seller or its designee for the benefit of the Purchaser as the owner
thereof. The Seller or its agent shall maintain a copy of the Mortgage Asset
File and the originals of the Mortgage Asset File not delivered to the Purchaser
or its agent (including the Deal Agent or the Custodian). The possession of the
Mortgage Asset File by the Seller or its agent is at the will of the Purchaser
for the sole purpose of servicing the related Purchased Asset, and such
retention and possession by the Seller or its agent is in a custodial capacity
only. Each Mortgage Asset File retained or held by the Seller or its agent shall
be segregated on the Seller’s books and records from the other assets of the
Seller or its agent, and the books and records of the Seller or its designee
shall be marked appropriately to reflect clearly the sale of the related
Purchased Asset to the Purchaser or its designee. The Seller or its agent shall
release its custody of the Mortgage Asset File only in accordance with written
instructions from the Deal Agent, unless such release is required as incidental
to the servicing of the Purchased Assets or is in connection with a repurchase
of any Purchased Asset by the Seller, in each case in accordance with the terms
of the Custodial Agreement.

(e) Notwithstanding anything contained in this Agreement to the contrary, all
Repurchase Prices and all other Obligations shall be paid in full on or before
the Facility Maturity Date.

      Section 2.10   [Reserved].
Section 2.11
  Hypothecation or Pledge of Purchased Assets.

Title to all Purchased Items shall pass to the Purchaser or its designee, and
the Purchaser and its designee shall have free and unrestricted use of all
Purchased Items subject to the terms of this Agreement. Nothing in this
Agreement shall preclude the Purchaser or its designee from engaging in
repurchase transactions with the Purchased Items or otherwise selling, pledging,
syndicating, repledging, transferring, hypothecating or rehypothecating the
Purchased Items, all on terms that the Deal Agent may determine in its
discretion subject, however, to the Deal Agent’s obligations to apply Income and
reconvey the Purchased Assets to the Seller in accordance with the terms hereof.
Nothing contained in this Agreement shall obligate the Deal Agent, the Purchaser
or any Secured Party to segregate any Purchased Items transferred to the
Purchaser or its designee by the Seller. Nothing contained in this Agreement
shall prohibit the Purchaser or its designee from causing Purchased Items
purchased hereunder to be transferred or re–allocated to one or more other
facilities in its discretion. Notwithstanding the foregoing, the Purchaser or
its designee shall reconvey, without recourse, representation or warranty, the
Purchased Items to the Seller free and clear of all Liens created by the
Purchaser or its designee, in accordance with the terms of this Agreement.

Section 2.12 Fees.

(a) On or prior to the Closing Date, the Seller shall pay to the Deal Agent on
behalf of the Purchaser the Commitment Fee contemplated under the Fee Letter.

(b) To the extent not separately paid by the Seller, the Price Differential, the
Unused Fee and all other fees and amounts payable under the Fee Letter or the
other Repurchase Documents shall be paid to the Purchaser from the Collection
Account to the extent funds are available on each Payment Date pursuant to
Section 2.8.

(c) To the extent not separately paid by the Seller, the Custodian’s fees and
expenses shall be paid to the Custodian from the Collection Account to the
extent funds are available on each Payment Date pursuant to Section 2.8.

(d) The Seller shall pay to Moore & Van Allen PLLC, as counsel to the Deal Agent
and Purchaser, on the Closing Date, its estimated reasonable fees and
out–of–pocket expenses in immediately available funds and shall pay all
additional reasonable fees and out–of–pocket expenses of Moore & Van Allen PLLC
(including fees and expenses incurred in reviewing proposed Mortgage Assets for
purchase by the Purchaser or its designee) within ten (10) days after receiving
an invoice for such amounts.

Section 2.13 Increased Costs; Capital Adequacy; Illegality.

(a) If either (i) the introduction of or any change (including, without
limitation, any change by way of imposition or increase of reserve requirements)
in or in the interpretation of any law or regulation, or (ii) the compliance by
the Purchaser and/or any other Affected Party with any guideline or request from
any central bank or other Governmental Authority (whether or not having the
force of law) shall (1) subject the Purchaser and/or any other Affected Party to
any Tax (except for Taxes on the overall net income of the Purchaser and/or any
other Affected Party), duty or other charge with respect to any ownership
interest in the Purchased Items, any Letter of Credit or the Pledged Collateral,
or any right to enter into Transactions hereunder, or on any payment made
hereunder or under the other Repurchase Documents, (2) impose, modify or deem
applicable any reserve requirement (including, without limitation, any reserve
requirement imposed by the Board of Governors of the Federal Reserve System, but
excluding any reserve requirement, if any, included in the determination of the
Price Differential), special deposit or similar requirement against assets of,
deposits with or for the amount of, or credit extended by, the Purchaser and/or
any other Affected Party or (3) impose any other condition affecting the
ownership interest in the Purchased Items conveyed to the Purchaser hereunder,
any Letter of Credit, the Pledged Collateral or the Deal Agent’s, the
Purchaser’s and/or any other Affected Party’s rights hereunder or under the
other Repurchase Documents, the result of which is to increase the cost to the
Deal Agent, the Purchaser and/or any other Affected Party or to reduce the
amount of any sum received or receivable by the Purchaser and/or any other
Affected Party under this Agreement and the other Repurchase Documents, then
within ten (10) days after demand by the Deal Agent, the Purchaser and/or any
other Affected Party (which demand shall be accompanied by a statement setting
forth the basis for such demand), the Seller shall pay directly to the Deal
Agent on behalf of the Purchaser and/or any other Affected Party such additional
amount or amounts as will compensate the Purchaser and/or any other Affected
Party for such additional or increased cost incurred or such reduction suffered.

(b) If either (i) the introduction of or any change in or in the interpretation
of any law, guideline, rule, regulation, directive or request or (ii) compliance
by the Purchaser and/or any other Affected Party with any law, guideline, rule,
regulation, directive or request from any central bank or other Governmental
Authority or agency (whether or not having the force of law), including, without
limitation, compliance by the Purchaser and/or any other Affected Party with any
request or directive regarding capital adequacy, has or would have the effect of
reducing the rate of return on the capital of the Purchaser and/or any other
Affected Party as a consequence of its obligations hereunder or under the other
Repurchase Documents or arising in connection herewith or therewith to a level
below that which the Purchaser and/or any other Affected Party could have
achieved but for such introduction, change or compliance (taking into
consideration the policies of the Purchaser and/or any other Affected Party with
respect to capital adequacy) by an amount deemed by the Purchaser and/or any
other Affected Party to be material, then from time to time, within ten (10)
days after demand by the Deal Agent on behalf of the Purchaser and/or any other
Affected Party (which demand shall be accompanied by a statement setting forth
the basis for such demand), the Seller shall pay directly to the Deal Agent on
behalf of the Purchaser and/or any other Affected Party such additional amount
or amounts as will compensate the Purchaser and/or any other Affected Party for
such reduction. For the avoidance of doubt, any interpretation of Accounting
Research Bulletin No. 51 by the Financial Accounting Standards Board shall
constitute an adaptation, change, request or directive subject to this
Subsection 2.13(b).

(c) If as a result of any event or circumstance similar to those described in
Subsections (a) or (b) of this Section 2.13, the Purchaser or any Affected Party
is required to compensate a bank or other financial institution providing
liquidity support, credit enhancement or other similar support to such Purchaser
or any Affected Party in connection with this Agreement or the other Repurchase
Documents or the funding or maintenance of Purchased Items hereunder, then
within ten (10) days after demand by the Deal Agent on behalf of the Purchaser
and any such Affected Party, the Seller shall pay to the Deal Agent on behalf of
the Purchaser and any such Affected Party such additional amount or amounts as
may be necessary to reimburse the Purchaser and any such Affected Party for any
amounts payable or paid by it.

(d) In determining any amount provided for in this Section 2.13, the Deal Agent,
the Purchaser and/or any other Affected Party may use any reasonable averaging
and attribution methods. The Deal Agent, the Purchaser and/or any other Affected
Party making a claim under this Section 2.13 shall submit to the Seller a
written description as to such additional or increased cost or reduction and the
calculation thereof, which written description shall be conclusive absent
demonstrable error.

(e) If an Affected Party shall notify the Deal Agent that a Eurodollar
Disruption Event as described in clause (a) of the definition of “Eurodollar
Disruption Event” has occurred, the Deal Agent shall in turn so notify the
Seller, whereupon all Transactions in respect of which the Price Differential
accrues at the Adjusted Eurodollar Rate shall immediately be converted into
Transactions in respect of which the Price Differential accrues at the Base
Rate.

(f) To the extent possible, the Deal Agent shall use its best efforts to give
thirty (30) days notice to the Seller that the Purchaser or an Affected Party
will incur increased costs or other amounts under this Section 2.13.

(g) Without prejudice to the survival of any other agreement of the Seller
hereunder, the agreements and obligations of the Seller contained in this
Section 2.13 shall survive the termination of this Agreement.

Section 2.14 Taxes.

(a) All payments made by a Borrower in respect of a Purchased Item and all
payments made by the Seller, the Limited Guarantor, the Parent and the Pledgor
under this Agreement and the other Repurchase Documents will be made free and
clear of and without deduction or withholding for or on account of any Taxes. If
any Taxes are required to be withheld from any amounts payable to the Deal
Agent, the Purchaser and/or any other Affected Party, then the amount payable to
such Person will be increased (such increase, the “Additional Amount”) such that
every net payment made under this Agreement after withholding for or on account
of any Taxes (including, without limitation, any Taxes on such increase) is not
less than the amount that would have been paid had no such deduction or
withholding been deducted or withheld. The foregoing obligation to pay
Additional Amounts, however, will not apply with respect to net income or
franchise taxes imposed on the Deal Agent, the Purchaser and/or any other
Affected Party, with respect to payments required to be made by the Seller, the
Limited Guarantor, the Parent or the Pledgor under this Agreement and/or the
other Repurchase Documents, by a taxing jurisdiction in which the Deal Agent,
the Purchaser and/or any other Affected Party is organized, conducts business or
is paying taxes (as the case may be).

(b) The Seller will indemnify the Deal Agent, the Purchaser and/or any other
Affected Party for the full amount of Taxes payable by such Person in respect of
Additional Amounts and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto. All payments in respect of
this indemnification shall be made within ten (10) days from the date a written
invoice therefor is delivered to the Seller.

(c) Within thirty (30) days after the date of any payment by the Seller of any
Taxes, the Seller will furnish to the Deal Agent, at its address set forth under
its name on the signature pages hereof, appropriate evidence of payment thereof.

(d) If the Purchaser or any Affected Party is not created or organized under the
laws of the United States or a political subdivision thereof, the Deal Agent on
behalf of the Purchaser or such Affected Party shall deliver to the Seller (with
a copy to the Deal Agent in the case of delivery by an Affected Party),
(i) within fifteen (15) days after the date hereof, two (or such other number as
may from time to time be prescribed by Applicable Laws) duly completed copies of
IRS Form W–8BEN or Form W–8ECI (or any successor forms or other certificates or
statements that may be required from time to time by the relevant United States
taxing authorities or Applicable Laws), as appropriate, to permit the Seller,
the Limited Guarantor, the Parent and Pledgor to make payments hereunder and
under the other Repurchase Documents for the account of the Deal Agent, the
Purchaser and each Affected Party without deduction or withholding of United
States federal income or similar Taxes, and (ii) upon the obsolescence of, or
after the occurrence of any event requiring a change in, any form or certificate
previously delivered pursuant to this Subsection 2.14(d), copies (in such
numbers as may from time to time be prescribed by Applicable Laws or
regulations) of such additional, amended or successor forms, certificates or
statements as may be required under Applicable Laws or regulations to permit the
Seller, the Limited Guarantor, the Parent and the Pledgor to make payments
hereunder for the account of the Deal Agent, the Purchaser and each Affected
Party without deduction or withholding of United States federal income or
similar Taxes.

(e) If, in connection with an agreement or other document providing liquidity
support, credit enhancement or other similar support to the Purchaser or any
Affected Party in connection with this Agreement or the other Repurchase
Documents or the funding or maintenance of Purchased Items hereunder, the
Purchaser or any Affected Party is required to compensate a bank or other
financial institution in respect of Taxes under circumstances similar to those
described in this Section 2.14, then, within ten (10) days after demand by the
Deal Agent on behalf of the Purchaser and any Affected Party, the Seller shall
pay to the Deal Agent on behalf of the Purchaser and any Affected Party such
additional amount or amounts as may be necessary to reimburse the Purchaser and
any Affected Party for any amounts paid by it.

(f) Without prejudice to the survival of any other agreement of the Seller
hereunder, the agreements and obligations of the Seller, the Limited Guarantor,
the Parent and the Pledgor contained in this Section 2.14 shall survive the
termination of this Agreement.

Section 2.15 Obligations Absolute.

Except as set forth to the contrary in the Repurchase Documents, all sums
payable by the Seller, the Pledgor, the Parent and/or the Limited Guarantor
hereunder or under the other Repurchase Documents shall be paid without notice,
demand, counterclaim, setoff, deduction or defense (as to any Person and for any
reason whatsoever) and without abatement, suspension, deferment, diminution or
reduction (as to any Person and for any reason whatsoever), and the obligations
and liabilities of the Seller, the Pledgor, the Parent and the Limited Guarantor
hereunder and under the other Repurchase Documents shall in no way be released,
discharged, or otherwise affected (except as expressly provided herein) by
reason of: (a) any damage to or destruction of or any taking of any asset,
Property, any Underlying Mortgaged Property, any Purchased Item, Pledged
Collateral, any other collateral for a Purchased Asset or the Facility or any
portion of any of the foregoing; (b) any restriction or prevention of or
interference with any use of any asset, Property, any Underlying Mortgaged
Property, any Purchased Item, any Letter of Credit, the Pledged Collateral, any
other collateral for a Purchased Asset or the Facility or any portion of the
foregoing; (c) any title defect or encumbrance or any eviction from any
Property, any Underlying Mortgaged Property, any Purchased Item, the Pledged
Collateral, any other collateral for a Purchased Asset or the Facility or any
portion thereof by title paramount or otherwise; (d) any Insolvency Proceeding
relating to the Seller, the Limited Guarantor, the Pledgor, the Parent, any
other Repurchase Party, any Letter of Credit Issuer or any Borrower under the
Mortgage Loan Documents, or any action taken with respect to this Agreement or
any other Repurchase Document by any trustee or receiver of the Seller, the
Limited Guarantor, the Pledgor, the Parent, any other Repurchase Party, any
Letter of Credit Issuer or any Borrower under the Mortgage Loan Documents, or by
any court, in any such proceeding; (e) any claim that the Seller, the Limited
Guarantor, the Pledgor, the Parent or any other Repurchase Party has or might
have against the Deal Agent, the Purchaser and/or any Affected Party or any
Affiliate; (f) any default or failure on the part of the Deal Agent, the
Purchaser and/or any Affected Party to perform or comply with any of the terms
hereof, the Repurchase Documents, the Engagement Letter or of any other
agreement with the Seller, the Pledgor, the Limited Guarantor, the Parent and/or
any other Repurchase Party; (g) the invalidity or unenforceability of any
Purchased Asset, any Purchased Item, any Letter of Credit, the Pledged
Collateral, any other collateral for a Purchased Asset or the Facility, any of
the Mortgage Loan Documents or any of the Repurchase Documents; (h) anything
related to or arising out of a Seller–Related Obligation; or (i) any other
occurrence whatsoever, whether similar or dissimilar to the foregoing, whether
or not the Seller, the Limited Guarantor, the Pledgor, the Parent or any other
Repurchase Party shall have notice or knowledge of any of the foregoing. The
Obligations shall be full recourse to the Seller. Notwithstanding anything else
to contrary contained herein, the Obligations shall be non-recourse to the
Limited Guarantor and the Parent, except (i) as expressly provided in the
Guaranty and Subsection 2.2(o) of this Agreement in the case of the Limited
Guarantor and (ii) as expressly provided in the Back-Up Guaranty with respect to
the Parent.

ARTICLE III

CONDITIONS TO TRANSACTIONS

Section 3.1 Conditions to Closing and Initial Purchase.

Neither the Deal Agent nor the Purchaser shall be obligated to enter into any
Transaction hereunder nor shall the Deal Agent or the Purchaser be obligated to
take, fulfill or perform any other action hereunder until the following
conditions have been satisfied in the discretion of the Deal Agent, or waived by
the Deal Agent in its discretion:

(a) each Repurchase Document shall have been duly executed by, and delivered to,
the parties thereto, and such documents shall be in form and substance
satisfactory to the Deal Agent;

(b) the Deal Agent shall be in receipt of a good standing certificate, secretary
certificates (or the equivalent) and certified copies of the Authority Documents
and applicable resolutions of the Seller, the Limited Guarantor, the Pledgor,
the Parent and the Custodian evidencing the corporate or other authority for the
Seller, the Limited Guarantor, the Pledgor, the Parent and the Custodian with
respect to the execution, delivery and performance of the applicable Repurchase
Documents and each of the other documents to be delivered by the Seller, the
Limited Guarantor, the Pledgor, the Parent and the Custodian from time to time
in connection herewith;

(c) no Applicable Law shall prohibit or render it unlawful, and no order,
judgment or decree of any Governmental Authority shall prohibit, enjoin or
render it unlawful, to enter into the Facility, any Repurchase Document or any
Transaction, including after giving effect to the consummation thereof;

(d) Except for Permitted Amended and Late Securities Filings in the case of the
Parent, the Seller, the Limited Guarantor, the Pledgor and the Parent shall each
be in compliance in all material respects with all Applicable Laws, Contractual
Obligations, Guarantee Obligations and Indebtedness, each shall have obtained
all required consents, approvals and/or waivers of all necessary Persons,
including all requisite Governmental Authorities, to the execution, delivery and
performance of this Agreement and the other Repurchase Documents to which each
is a party and the consummation of the transactions contemplated hereby or
thereby and each shall have delivered to the Deal Agent as to these and other
closing matters certification in the form of Exhibit III attached hereto;

(e) the Seller and the Pledgor shall have delivered to the Deal Agent a duly
executed power of attorney in the form of Exhibit IV attached hereto;

(f) the UCC Financing Statements shall have been filed against the Seller, the
Pledgor and the Limited Guarantor in the filing offices described in Schedule 5
to this Agreement;

(g) the Deal Agent shall be in receipt of such Opinions of Counsel from the
counsel to the Seller, the Limited Guarantor, the Pledgor, the Parent, the
Letter of Credit Issuers and the Custodian (in the case of the Custodian only,
such Opinion of Counsel may be an in–house opinion) as the Deal Agent may
require, each in form and substance satisfactory to the Deal Agent in its
discretion, including, without limitation, corporate opinions and perfection
opinions;

(h) the Deal Agent as agent for the Secured Parties shall have received payment
from the Seller of all fees then payable under the Fee Letter and the other
Repurchase Documents and the amount of actual costs and expenses, including,
without limitation, the fees and expenses of counsel to the Deal Agent and
Purchaser as contemplated by Section 2.12 and Section 13.9 of this Agreement and
the Fee Letter, incurred by the Deal Agent and/or the Purchaser in connection
with the development, preparation and execution of this Agreement, the other
Repurchase Documents and any other documents prepared in connection herewith or
therewith;

(i) the Deal Agent is in receipt of pro–forma Financial Covenant calculations;

(j) no Material Adverse Effect has occurred;

(k) neither the Seller, the Limited Guarantor, the Pledgor, the Parent, any
other Repurchase Party nor any of the Letter of Credit Issuers is the subject of
an Insolvency Proceeding;

(l) the Deal Agent shall have completed to its satisfaction such due diligence
and modeling as it may require in its discretion;

(m) the Seller, the Limited Guarantor, the Pledgor, the Parent and the other
Repurchase Parties are in compliance with all Anti-Terrorism Laws and the Deal
Agent is in receipt of such evidence thereof as it may require;

(n) the Deal Agent as agent for the Secured Parties shall have possession of the
original Letters of Credit, each of which shall be acceptable to the Deal Agent
in its discretion, aggregating to the Letter of Credit Amount;

(o) with respect to Existing Credit Facilities of the Repurchase Parties, the
Deal Agent has received information on such Indebtedness as it may require in
its discretion, including, without limitation, the borrower, the amount, the
drawn amount and other terms of such Indebtedness;

(p) the Deal Agent shall have received UCC searches as the Deal Agent may
request with respect to the Seller, the Pledgor and the Limited Guarantor, which
search results shall be satisfactory to the Deal Agent in its discretion; and

(q) the Deal Agent shall have received all such other and further documents,
certifications, information, financial statements, reports, approvals and legal
opinions as the Deal Agent may require in its discretion.

Section 3.2 Conditions Precedent to all Transactions.

The Deal Agent’s and the Purchaser’s agreement to enter into each Transaction
(including the initial Transaction) is subject to the satisfaction of the
following further conditions precedent, both immediately prior to entering into
such Transaction and also after giving effect to the consummation thereof and
the intended use of the proceeds of the sale:

(a) no Applicable Law shall prohibit or render it unlawful, and no order,
judgment or decree of any Governmental Authority shall prohibit, enjoin or
render it unlawful, to enter into such Transaction in accordance with the
provisions hereof or any other transaction contemplated herein;

(b) any and all consents, approvals and waivers applicable to the Purchased
Items shall have been obtained;

(c) the Deal Agent shall have received a written Transaction Request, the
related Underwriting Package, the related Seller Asset Schedule and such other
information as it may request related to its review and approval of a Mortgage
Asset

(d) subject to the Deal Agent’s right to perform one or more Due Diligence
Reviews pursuant to Section 13.21, the Deal Agent shall have completed in
accordance with Section 2.2 its due diligence review of the Mortgage Asset, the
Mortgage Loan Documents and the Underwriting Package for each Mortgage Asset and
such other documents, records, agreements, instruments, mortgaged properties or
information relating to such Mortgage Asset as the Deal Agent in its discretion
deems appropriate to review, and such reviews shall be satisfactory to the Deal
Agent in its discretion;

(e) the Seller shall have delivered to the Deal Agent an executed Confirmation
in accordance with the procedures set forth in Section 2.2, the Mortgage Asset
described in such Confirmation must be an Eligible Asset, and the Deal Agent
shall have approved the purchase of the Eligible Asset to be included in such
Transaction in its discretion, shall have obtained all necessary internal credit
and other approvals for such Transaction and shall have executed the
Confirmation;

(f) no Default or Event of Default shall have occurred and be continuing;

(g) no Margin Deficits are outstanding and no Margin Deficits will occur after
giving effect to the requested Transaction;

(h) the Deal Agent shall have received an executed Compliance Certificate from a
Responsible Officer of the Seller and Parent;

(i) after giving effect to the requested Transaction, the aggregate outstanding
Purchase Price of the Transactions outstanding shall not exceed the Availability
or the Maximum Amount;

(j) subject to Section 6.3, with respect to any Eligible Asset to be purchased
hereunder on the related Purchase Date that is not serviced by the Seller, the
Seller shall have provided to the Deal Agent copies of the related Servicing
Agreements and, as applicable, the Pooling and Servicing Agreements, certified
as true, correct and complete copies of the originals;

(k) the Deal Agent shall be in receipt of an executed Servicer Redirection
Notice for each Purchased Asset instructing each Servicer, PSA Servicer or other
applicable Person to pay Income with respect to the Purchased Items directly to
the Collection Account as provided herein, which instructions may not be
modified or revoked without the prior written consent of the Deal Agent;

(l) the Deal Agent as agent for the Secured Parties shall have received payment
from the Seller of all fees and expenses of the Deal Agent and the Purchaser as
contemplated by the Repurchase Documents, including, with limitation, the fees
and expenses of counsel to the Deal Agent and the Purchaser and the reasonable
costs and expenses incurred by the Deal Agent and the Purchaser in connection
with the entering into of any Transaction hereunder (including, without
limitation, costs associated with due diligence, recording, travel, lodging or
other administrative expenses necessary or incidental to the execution of any
Transaction hereunder), which amounts, at the Deal Agent’s option, may be
withheld from the sale proceeds of any Transaction hereunder;

(m) none of the following shall have occurred and/or be continuing:

(i) an event or events shall have occurred in the good faith determination of
the Deal Agent resulting in the effective absence of a “repo market” or related
“lending market” for purchasing (subject to repurchase) or financing debt
obligations secured directly or indirectly by commercial mortgage loans or
securities, or an event or events shall have occurred resulting in the Purchaser
or any Secured Party not being able to finance Mortgage Assets through the “repo
market” or “lending market” with traditional counterparties at rates that would
have been reasonable prior to the occurrence of such event or events;

(ii) an event or events shall have occurred resulting in the effective absence
of a “securities market” for securities backed by Mortgage Assets, or an event
or events shall have occurred resulting in the Deal Agent, the Purchaser or any
Secured Party not being able to sell securities backed by Mortgage Assets at
prices that would have been reasonable prior to such event or events; or

(iii) there shall have occurred a Material Adverse Effect or a material adverse
change in the financial condition of the Purchaser or any Secured Party that
affects (or can reasonably be expected to affect) materially and adversely the
ability of the Purchaser or any Secured Party to fund its obligations under this
Agreement.

(n) for each Non–Table Funded Purchased Asset, the Deal Agent shall have
received from the Custodian on each Purchase Date a Trust Receipt (along with a
completed Mortgage Asset File Checklist attached thereto) and an Asset Schedule
and Exception Report with respect to each Eligible Asset, each dated the
Purchase Date, duly completed and, in the case of the Asset Schedule and
Exception Report, with exceptions acceptable to the Deal Agent in its discretion
in respect of Eligible Assets to be purchased hereunder on such Business Day; in
the case of a Table Funded Purchased Asset, the Deal Agent shall have received
on the related Purchase Date the Table Funded Trust Receipt and all other items
described in the second (2nd) sentence of Subsection 2.2(g), each in form and
substance satisfactory to the Deal Agent in its discretion, provided that the
Deal Agent subsequently receives the items described in Subsection 2.2(d) and
(g) and the other delivery requirements under the Custodial Agreement on or
before the date and time specified herein and therein, which items shall be in
form and substance satisfactory to the Deal Agent in its discretion;

(o) the Deal Agent shall have received from the Seller a Warehouse Lender’s
Release Letter or a Seller’s Release Letter, as applicable, covering each
Eligible Asset to be sold to the Purchaser or its designee;

(p) prior to the purchase of any Eligible Asset acquired (by purchase or
otherwise) by the Seller from any Affiliate of the Seller, the Deal Agent shall
have received certified copies of the applicable Purchase Agreements (if any)
and, if requested by the Deal Agent in its discretion, a True Sale Opinion;

(q) on and as of such day, the Seller, the Limited Guarantor, the Pledgor, the
Parent and the Custodian shall have performed all of the covenants, duties,
obligations and agreements contained in the Repurchase Documents to be performed
by such Person at or prior to such day;

(r) the Purchase Date for such Transaction is not later than the Funding
Expiration Date and the Repurchase Date for such Transaction is not later than
the Facility Maturity Date and 365 calendar days from the Purchase Date;

(s) the Deal Agent shall have recalculated the LC Permitted Draw Amount and the
Deal Agent and the Seller shall have executed a new Credit Support Annex with
the new calculation included therein;

(t) each Letter of Credit shall be in full force and effect, the originals which
shall be in the possession of the Deal Agent as agent for the Secured Parties,
and the Letters of Credit shall aggregate to the required Letter of Credit
Amount;

(u) the Limited Guarantor shall have deposited any Required Cash Collateral into
the Collection Account to the extent required before or after giving effect to
such Transaction;

(v) both immediately prior to the requested Transaction and also after giving
effect thereto and to the intended use thereof, the representations and
warranties and certifications made by the Seller, the Limited Guarantor, the
Parent and the Pledgor under the Repurchase Documents, including, without
limitation, in Section 4.1 and Schedule 1 of this Agreement, in the Mortgage
Loan Documents and in all other statements, affirmations or certifications made
and information, documents, agreements, reports or notices provided by the
Seller, the Limited Guarantor, the Pledgor, the Parent and/or the other
Repurchase Parties to the Deal Agent shall be true, correct and complete on and
as of such Purchase Date in all material respects with the same force and effect
as if made on and as of such date;

(w) the Deal Agent shall be in receipt of the evidence of insurance (if any)
required by Section 9.1 of the Custodial Agreement;

(x) the Seller shall have delivered any other opinion or closing item required
by Section 3.1 that was, with the written consent of the Deal Agent, not
delivered on the Closing Date;

(y) if applicable and to the extent required for the Deal Agent, the Purchaser
or any Secured Party to assert its rights with respect to an Eligible Asset, a
certification of good standing for the Seller in each jurisdiction where the
Underlying Mortgaged Property is located;

(z) satisfaction of all other conditions to such purchase set forth in this
Agreement, the Custodial Agreement and/or the other Repurchase Documents;

(aa) as applicable, the Seller shall have complied with Subsection 2.2(l) of
this Agreement;

(bb) to the extent the Mortgage Loan Documents for the related Eligible Asset
contain notice, cure and other provisions in favor of a pledgee of the Eligible
Asset under a repurchase or warehouse facility, and without prejudice to the
sale treatment of the Eligible Asset to the Purchaser or its designee, the
Seller shall provide evidence to the Deal Agent that the Seller has given notice
to the applicable Persons of the Deal Agent’s and the Purchaser’s or its
designee’s interest in such Eligible Asset and otherwise satisfied any other
applicable requirements under such pledgee provisions so that the Deal Agent and
the Purchaser or it’s designee are entitled to receive the benefits and exercise
the rights of a pledgee under the terms of such pledgee provisions contained in
the related Mortgage Loan Documents;

(cc) the Seller shall have assigned to the Deal Agent as agent for the Secured
Parties all of the Seller’s rights under each Interest Rate Protection Agreement
in respect of a Mortgage Asset, and no “termination event”, “event of default”
or “potential event of default” (however denominated) shall have occurred and be
continuing under any such Interest Rate Protection Agreement; and

(dd) the Deal Agent shall have received all such other and further documents,
reports, notices, information, certifications, approvals, consents and legal
opinions as the Deal Agent in its discretion shall require.

Each Confirmation delivered by the Seller hereunder shall constitute a
certification by the Seller that all the conditions set forth in Section 2.2,
Section 3.1 and this Section 3.2 have been satisfied (both as of the date of
such notice or request and as of the date of such purchase).

The failure of the Seller, the Limited Guarantor, the Parent or the Pledgor, as
applicable, to satisfy any of the foregoing conditions precedent (or those set
forth in Section 3.1) in respect of, affecting or relating to any Transaction
shall, unless such failure was expressly waived in writing by the Deal Agent in
its discretion on or prior to the related Purchase Date, give rise to a right of
the Deal Agent, which right may be exercised at any time on the demand of the
Deal Agent, to rescind the related Transaction and direct the Seller to pay to
the Deal Agent as agent for the Secured Parties an amount equal to the Purchase
Price, the Price Differential, the related Breakage Costs, the related Aggregate
Unpaids and all other amounts due in connection therewith during any such time
that any of the foregoing conditions precedent were not satisfied.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.1 Representations and Warranties.

The Seller represents and warrants (each as to itself), as of the date of this
Agreement and any Transaction hereunder and at all times while any Repurchase
Document and any Transaction hereunder is in full force and effect, as follows:

(a) Organization and Good Standing. Each of the Seller and the Limited Guarantor
has been duly organized, and is validly existing as a corporation, limited
liability company or limited partnership, as applicable, in good standing, under
the laws of the jurisdiction of its organization or formation, respectively,
with all requisite power and authority to own or lease its Properties and assets
and conduct its business as such business is presently conducted, and had, at
all relevant times, and each of the Seller and the Limited Guarantor, as
applicable, now has, all necessary power, authority and legal right to acquire,
own, sell and pledge the Purchased Items and to provide the Letters of Credit.

(b) Due Qualification. Each of the Seller, the Limited Guarantor and the Parent
is duly qualified to do business and is in good standing as a corporation,
limited liability company or limited partnership, as applicable, and has
obtained all necessary licenses and approvals, in all jurisdictions in which the
ownership or lease of its Property or assets or the conduct of its business
requires such qualification, licenses or approvals, except where the failure to
so qualify will not, and could not reasonably be expected to, have a Material
Adverse Effect.

(c) Power and Authority; Due Authorization; Execution and Delivery. Each of the
Seller and the Limited Guarantor (i) has all necessary power, authority and
legal right (A) to execute and deliver the Repurchase Documents to which it is a
party, (B) to carry out and perform the terms of the Repurchase Documents to
which it is a party, and (C) as applicable, to sell, assign and pledge the
Purchased Items on the terms and conditions provided herein and to provide the
Letters of Credit, and (ii) has duly authorized by all necessary corporate,
company or partnership action (A) the execution, delivery and performance of the
Repurchase Documents to which it is a party, and (B) as applicable, the sale,
assignment and pledge of the Purchased Items and the provision of the Letters of
Credit on the terms and conditions herein provided. The Repurchase Documents to
which the Seller or the Limited Guarantor is a party have been duly executed and
delivered by the Seller and the Limited Guarantor.

(d) Binding Obligation. Each of the Repurchase Documents to which each of the
Seller and the Limited Guarantor is a party constitutes a legal, valid and
binding obligation of each of the Seller and the Limited Guarantor, as
applicable, enforceable against the Seller and the Limited Guarantor, as
applicable, in accordance with its respective terms, except as such
enforceability may be limited by Insolvency Laws and by general principles of
equity (whether considered in a suit at law or in equity).

(e) No Violation or Defaults. The consummation of the transactions contemplated
by the Repurchase Documents to which each of the Seller, the Limited Guarantor
and the Parent is a party and the fulfillment of the terms of the Repurchase
Documents will not (i) conflict with, result in any breach of any of the terms
and provisions of, or constitute (with or without notice or lapse of time or
both) a default under, the Seller’s, the Limited Guarantor’s or the Parent’s, as
applicable, Authority Documents or conflict with, result in any material breach
of any of the terms or provisions of, or constitute (with or without notice or
lapse of time or both) a default under, any of the Seller’s, the Limited
Guarantor’s or the Parent’s, as applicable, material Indebtedness, material
Guarantee Obligation or any material Contractual Obligation of the Seller or the
Limited Guarantor, as applicable, (ii) result in the creation or imposition of
any Lien (other than Permitted Liens) upon any of the Seller’s, the Limited
Guarantor’s or the Parent’s Properties or assets pursuant to the terms of any
such material Indebtedness, material Contractual Obligation or Guarantee
Obligation, other than this Agreement, or (iii) violate any Applicable Law.

(f) No Proceedings. There is no material litigation, proceeding or investigation
pending or, to the best knowledge of each of the Seller, the Limited Guarantor
or the Parent, threatened against the Seller, the Limited Guarantor or the
Parent, before any Governmental Authority (i) asserting the invalidity of any of
the Repurchase Documents, (ii) seeking to prevent the consummation of any of the
transactions contemplated by any of the Repurchase Documents, or (iii) seeking
any determination or ruling that could reasonably be expected to have Material
Adverse Effect.

(g) All Consents Required. All approvals, authorizations, consents, orders or
other actions of any Person or of any Governmental Authority (if any) required
for the due execution, delivery and performance by each of the Seller and the
Limited Guarantor of the Repurchase Documents to which each is a party
(including, as applicable, the transfer of and the grant of a security interest
in the Purchased Items and the provision of the Letters of Credit) have been
obtained, effected, waived or given and are in full force and effect.

(h) Bulk Sales. The execution, delivery and performance of this Agreement and
the other Repurchase Documents and the transactions contemplated hereby and
thereby do not require compliance with any “bulk sales” act or similar law by
the Seller.

(i) Solvency. Neither the Seller, the Limited Guarantor nor the Parent is the
subject of any Insolvency Proceedings. Each of the Seller, the Limited Guarantor
and the Parent are Solvent and the transactions contemplated under this
Agreement and any other Repurchase Document to which each of the Seller, the
Limited Guarantor and the Parent is a party do not and will not render the
Seller, the Limited Guarantor or the Parent not Solvent. The Seller is not
entering into the Repurchase Documents or any Transaction with the intent to
hinder, delay or defraud any creditor of the Seller or any other Repurchase
Party and the Seller has received or will receive reasonably equivalent value
for the Repurchase Documents and each Transaction.

(j) Selection Procedures. No procedures believed by the Seller, the Limited
Guarantor or the Parent to be adverse to the interests of the Deal Agent, the
Purchaser or the Secured Parties were utilized by the Seller, the Limited
Guarantor or the Parent in identifying and/or selecting the Mortgage Assets and
Purchased Assets, as applicable, for sale to the Purchaser or its designee. In
addition, each Mortgage Asset and Purchased Asset, as applicable, shall have
been underwritten in accordance with and satisfy any applicable standards that
have been established by the Seller, the Limited Guarantor, the Parent or any
other Repurchase Party and are then in effect.

(k) Taxes. Each of the Seller, the Limited Guarantor and the Parent has filed or
caused to be filed all material tax returns that are required to be filed by it.
Each of the Seller, the Limited Guarantor and the Parent has paid or made
adequate provisions for the payment of all Taxes and all assessments made
against it or any of its Property and assets (other than any amount of Tax the
validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in accordance with GAAP have been
provided on the books of the Seller, the Limited Guarantor and the Parent),
except where the failure to so pay such Taxes will not, and could not reasonably
be expected to, have a Material Adverse Effect and such failure does not result
in a Lien on any of the Purchased Items that is not a Permitted Lien, and no tax
Lien has been filed and, to each of the Seller’s, the Limited Guarantor’s and
the Parent’s knowledge, no claim is being asserted, with respect to any such
Tax, fee or other charge.

(l) Exchange Act Compliance; Regulations T, U and X. None of the transactions
contemplated herein (including, without limitation, the use of the proceeds from
the sale of the Purchased Items) will violate or result in a violation of
Section 7 of the Exchange Act, or any regulations issued pursuant thereto,
including, without limitation, Regulations T, U and X. Neither the Seller nor
the Limited Guarantor owns or intends to carry or purchase, and no proceeds from
the Transactions will be used to carry or purchase, any “margin stock” within
the meaning of Regulation U or to extend “purpose credit” within the meaning of
Regulation U. The Seller is not subject to any Applicable Law that purports to
restrict or regulate its ability to borrow money. No portion of the proceeds of
any Transaction will be used to repurchase any Equity Interests in, or to fund
dividends or distributions by, the Seller, the Limited Guarantor, the Pledgor,
the Parent or any other Repurchase Party.

(m) Environmental Matters. The Seller does not own any Property that is real
property.

(n) Security Interest.

(i) This Agreement, the other Repurchase Documents and the Transfer Documents
constitute a valid transfer to the Purchaser or its designee of all right, title
and interest of the Seller in, to and under all Purchased Items, free and clear
of any Lien of any Person, except for Permitted Liens and the Seller’s
repurchase rights described in Article II, and is enforceable against creditors
of and purchases from the Seller. If the conveyances contemplated by this
Agreement are determined to be transfers for security, then this Agreement
constitutes a grant of a security interest in all Purchased Items to the Deal
Agent as agent for the Secured Parties, that, upon the delivery of the Transfer
Documents, the Confirmations and Mortgage Asset Files to the Custodian and the
filing of the UCC Financing Statements described in Subsection 3.1(f), shall be
a first priority perfected security interest in all of the Seller’s and the
Limited Guarantor’s, as applicable, right, title and interest in, to and under
all Purchased Items to the extent such Purchased Items can be perfected by
possession, filing or control, subject only to Permitted Liens. Neither the
Seller, the Limited Guarantor, the Pledgor, the Parent, any other Repurchase
Party nor any Person claiming through or under the Seller shall have any claim
to or interest in the Collection Account, except for the interest of the Seller
in such Property as a debtor for purposes of the UCC;

(ii) The Purchased Items constitute either a “general intangible,” an
“instrument,” an “account,” “investment property,” a “security,” a “deposit
account,” a “financial asset,” an “uncertificated security,” a “securities
account,” a “securities entitlement” and/or “chattel paper” within the meaning
of the applicable UCC;

(iii) Other than the Lien and transfers contemplated hereunder, neither the
Seller nor the Limited Guarantor has sold, assigned, pledged, encumbered or
otherwise conveyed any of the Purchased Items to any Person, and, immediately
prior to the sale to the Purchaser or its designee, the Seller and the Limited
Guarantor, as applicable, were the sole owner of such Purchased Items and the
Seller and the Limited Guarantor, as applicable, own and have good and
marketable title to the Purchased Items free and clear of any Lien (other than
Permitted Liens);

(iv) Each of the Seller and the Limited Guarantor has received all consents and
approvals, if any, required by the terms of any Purchased Items to the sale and
granting of a security interest in the Purchased Items hereunder to the Deal
Agent as agent for the Secured Parties;

(v) Upon execution and delivery of the Account Control Agreement, the Purchaser
or its designee shall either be the owner of, or the Deal Agent as agent for the
Purchaser and the other Secured Parties shall have a valid and fully perfected
first priority security interest in, the Collection Account and the monies,
cash, securities, deposits, investment property and other Purchased Items
contained therein;

(vi) Neither the Seller nor the Limited Guarantor has authorized the filing of
and neither is aware of any financing statements against the Seller or the
Limited Guarantor as debtor that include a description of collateral covering
the Purchased Items other than any financing statement (A) that has been
terminated or (B) granted pursuant to this Agreement and neither the Seller nor
the Limited Guarantor is aware of the filing of any judgment or tax Lien filings
against the Seller or the Limited Guarantor;

(vii) Upon receipt by the Custodian of each Mortgage Note, Mezzanine Note or
Junior Interest Documents, as applicable, endorsed in blank by a duly authorized
officer of the Seller and payment by the Purchaser of the applicable Purchase
Price, either a purchase shall have been completed by the Purchaser or its
designee of each Mortgage Note, Mezzanine Note or Junior Interest Documents, as
applicable, or the Deal Agent as agent for the Secured Parties shall have a
valid and fully perfected first priority security interest in each Mortgage
Note, Mezzanine Note or Junior Interest Documents, as applicable; and

(viii) None of the Mortgage Loan Documents has any marks or notations indicating
that they have been pledged, assigned or otherwise conveyed to any Person other
than the Deal Agent as agent for the Secured Parties.

(o) Location of Offices. The Seller’s location (within the meaning of Article 9
of the UCC) is Maryland. The office where the Seller keeps all the records
(within the meaning of Article 9 of the UCC) is 3000 Bayport Drive, Suite 1100,
Tampa, Florida 33607 (or at such other locations as to which the notice and
other requirements specified in Subsection 5.1(n) shall have been satisfied).
The Seller’s organizational identification number is W 11333804. The Seller has
not changed its name, whether by amendment of its Authority Documents, by
reorganization or otherwise, and has not changed its location, within the past
twelve (12) months.

(p) Tradenames. Each of the Seller’s and the Limited Guarantor’s exact legal
name is set forth on the signature pages to this Agreement. The Seller has no
trade names, fictitious names, assumed names or “doing business as” names or
other names under which it has done or is doing business.

(q) Value Given. The Seller shall have given reasonably equivalent value to each
Transferor in consideration for the transfer to the Seller of the Purchased
Items under the applicable Purchase Agreement, no such transfer shall have been
made for or on account of an antecedent debt owed by the Transferor, if any,
thereunder to the Seller, and no such transfer is or may be voidable or subject
to avoidance under any section of the Bankruptcy Code.

(r) Certain Tax Matters. Each of the Seller and the Limited Guarantor
represents, warrants, acknowledges and agrees that it does not intend to treat
any Transaction or any related transactions hereunder as being a “reportable
transaction” (within the meaning of United States Treasury Department
Regulation Section 1.6011–4). In the event that the Seller or the Limited
Guarantor determines to take any action inconsistent with such intention, it
will promptly notify the Deal Agent. If the Seller or the Limited Guarantor so
notifies the Deal Agent, the Seller and the Limited Guarantor acknowledge and
agree that the Deal Agent, the Purchaser and each Affected Party may treat each
Transaction as part of a transaction that is subject to United States Treasury
Department Regulation Section 301.6112–1, and the Deal Agent will maintain the
lists and other records required by such Treasury Regulation.

(s) Compliance with Anti–Terrorism Laws. Neither the Seller, the Limited
Guarantor, the Pledgor, the Parent nor any other Repurchase Party (i) is or will
be in violation of any Anti–Terrorism Law, (ii) is or will be a Prohibited
Person, (iii) conducts any business or engages in any transaction or dealing
with any Prohibited Person, including the making or receiving any contribution
of funds, goods or services to or for the benefit of any Prohibited Person,
(iv) deals in, or otherwise engages in any transaction relating to, any property
or interests in property blocked pursuant to Executive Order No. 13224,
(v) engages in or conspires to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti–Terrorism Law, (vi) has more than 10% of its
assets in a Prohibited Person or derives more than 10% of its operating income
from direct or indirect investments in, or transactions with, any Prohibited
Person, and (vii) engages in or will engage in any of the foregoing activities
in the future. To the extent applicable, each of the Seller, the Limited
Guarantor, the Pledgor, the Parent and the other Repurchase Parties has
established an adequate anti–money laundering compliance program as required by
the Anti–Terrorism Laws, has conducted the requisite due diligence in connection
with the origination or acquisition of each Mortgage Asset and each Purchased
Asset for purposes of the Anti–Terrorism Laws, including with respect to the
legitimacy of the applicable Borrower and the origin of the assets used by the
said Borrower to purchase the property in question, and maintains, and will
maintain, sufficient information to identify the applicable Borrower for
purposes of the Anti–Terrorism Laws. No Mortgage Asset or Purchased Asset is
subject to nullification pursuant to any Anti–Terrorism Law, no Mortgage Asset
is in violation of any Anti–Terrorism Law, and no Borrower is in violation of or
adversely affected by the provisions of any Anti–Terrorism Law nor listed as a
Prohibited Person. The proceeds of any Purchase Price have not been used and
shall not be used to fund any operations in, finance any investments or
activities in or make any payments to a Prohibited Person.

(t) Investment Company Act. Each of the Seller and the Limited Guarantor is a
“qualified purchaser” as defined in Section 2(a)(51) of the 40 Act. Neither the
Seller, the Limited Guarantor, the Parent nor the Pledgor is, or is controlled
by, an “investment company” within the meaning of the 40 Act, as amended, or
each of the foregoing is exempt from the provisions of the 40 Act.

(u) ERISA. The Seller, the Limited Guarantor, the Parent and each ERISA
Affiliate have made all required contributions to each Benefit Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Benefit Plan. Neither the Seller, the Limited Guarantor, the
Parent nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan, nor has there been a
complete or partial withdrawal by the Seller, the Limited Guarantor, the Parent
or any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization. The present value of all benefits
vested under all “employee pension benefit plans,” as such term is defined in
Section 3(2) of ERISA, maintained by each of the Seller, the Parent and the
Limited Guarantor, or in which employees of the Seller, the Parent or the
Limited Guarantor are entitled to participate, as from time to time in effect
(herein called the “Pension Plans”), does not exceed the value of the assets of
the Pension Plan allocable to such vested benefits (based on the value of such
assets as of the last annual valuation date). No prohibited transactions,
accumulated funding deficiencies, withdrawals or reportable events have occurred
with respect to any Pension Plans that, in the aggregate, could reasonably be
expected to subject the Seller or the Limited Guarantor to any material tax,
penalty or other liability. No Lien in favor of the PBGC or a Pension Plan has
arisen or is likely to arise on account of any Pension Plan. No notice of intent
to terminate a Pension Plan under Section 4041(b) of ERISA has been filed, nor
has any Pension Plan been terminated under Section 4041(c) of ERISA, nor has the
PBGC instituted proceedings to terminate or appoint a trustee to administer a
Pension Plan, and no event has occurred or condition exists that might
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan.

(v) [Reserved].

(w) Compliance with Law, Etc. Except for Permitted Amended and Late Securities
Filings with respect to the Parent only, each of the Seller, the Limited
Guarantor and the Parent has complied in all material respects with (i) all
Applicable Laws to which it may be subject, and no Purchased Item contravenes
any Applicable Laws (including, without limitation, laws, rules and regulations
relating to licensing, truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and privacy)
and (ii) all Contractual Obligations, all Indebtedness and all Guarantee
Obligations, in each case except where the failure to so comply will not, and
could not reasonably be expected to, have a Material Adverse Effect. Each of the
Seller, the Limited Guarantor and the Parent has satisfied and performed all of
the covenants, duties, obligations, conditions and agreements applicable to such
Person under the Repurchase Documents.

(x) Income. The Seller acknowledges that all Income received by it, any
Repurchase Party, the Servicers and PSA Servicers with respect to the Purchased
Items sold hereunder are held in trust and shall be held in trust for the
benefit of the Deal Agent as agent for the Secured Parties until deposited into
the Collection Account as required herein.

(y) Set–Off, etc. No Purchased Item has been compromised, adjusted, extended,
satisfied, subordinated, rescinded, set–off or modified by the Seller, the
Limited Guarantor, the Pledgor, the Parent, any other Repurchase Party, the
Transferor, any Borrower or any other Person, and no Purchased Item is subject
to compromise, adjustment, extension, satisfaction, subordination, rescission,
set–off, counterclaim, defense, abatement, suspension, deferment, deduction,
reduction, termination or modification, whether arising out of transactions
concerning the Purchased Item or otherwise, by the Seller, the Limited
Guarantor, any other Repurchase Party, the Transferor, any Borrower or any other
Person with respect thereto, except as set forth in the Mortgage Loan Documents
and except for amendments to such Purchased Items otherwise permitted under
Section 6.7 of this Agreement.

(z) Full Payment. Neither the Seller nor the Limited Guarantor has knowledge of
any fact that should lead it to expect that (i) any Purchased Asset will not be
paid in full or (ii) any Letter of Credit will not be honored for the face
amount thereof.

(aa) Representations and Warranties in Purchase Agreement. The representations
and warranties (if any) made by the Transferors to the Seller in the Purchase
Agreements are hereby remade by the Seller on each date to which they speak in
the Purchase Agreement as if such representations and warranties were set forth
herein. For purposes of this Subsection 4.1(aa), such representations and
warranties are incorporated herein by reference as if made by the Seller to the
Deal Agent and the Purchaser under the terms hereof mutatis mutandis.

(bb) Qualified Transferees. With respect to each Mortgage Asset and Purchased
Asset, as applicable, the Seller, the Purchaser and the Deal Agent are
“qualified transferees”, “qualified institutional lenders” or “qualified
lenders” (however such terms are phrased or denominated) under the terms of the
applicable Mortgage Loan Documents with respect to each party’s ability to hold
and/or to be a transferee of each such Mortgage Asset and Purchased Asset, as
applicable. The Assignments do not violate any provisions of the underlying
Mortgage Loan Documents.

(cc) Eligibility of Purchased Assets. With respect to each Mortgage Asset and
Purchased Asset, as applicable, such asset is an Eligible Asset and each
representation and warranty set forth in Schedule 1 applicable thereto is true
and correct, in each case, except as disclosed to the Deal Agent in the related
Confirmation. Each of the representations and warranties contained in the
Mortgage Loan Documents and in any statement, affirmation or certification made
or any information, document, report, notice or agreement provided to the Deal
Agent relating to any Purchased Asset is true and correct in all material
respects.

(dd) Acting as Principal. The Seller will engage in such Transactions as
principal, or, if agreed in writing in advance of any Transaction by the Deal
Agent in its discretion, as agent for a disclosed principal.

(ee) No Broker. Neither the Seller, the Limited Guarantor nor any other
Repurchase Party has dealt with any broker, investment banker, agent or other
Person, except for the Deal Agent or the Purchaser (or an Affiliate of the Deal
Agent or the Purchaser), who may be entitled to any commission or compensation
in connection with the sale of Purchased Assets pursuant to this Agreement.

(ff) Ability to Perform. Neither the Seller, the Limited Guarantor, the Parent
nor the Pledgor believes, or has any reason or cause to believe, that it cannot
perform each and every agreement, duty, obligation and covenant contained in the
Repurchase Documents applicable to it and to which it is a party. Neither the
Seller, the Limited Guarantor, the Parent nor the Pledgor is subject to any
restriction which would unduly burden its ability to timely and fully perform
each and every applicable covenant, duty, obligation and agreement contained in
the Repurchase Documents and/or the Mortgage Loan Documents. Neither the Seller,
the Limited Guarantor, the Parent nor the Pledgor is a party to any agreement or
instrument or subject to any restriction which could reasonably be expected to
have a Material Adverse Effect.

(gg) No Default. No Default or Event of Default has occurred and is continuing
under any Repurchase Document. No “default” or “event of default” has occurred
or is continuing under any Contractual Obligation, Indebtedness, Guarantee
Obligation or any Interest Rate Protection Agreement to which either the Seller
or the Limited Guarantor is a party.

(hh) Financial Condition.

(i) The unaudited consolidated balance sheet of the Seller and the audited
consolidated balance sheet Parent and Seller’s and the Parent’s Consolidated
Subsidiaries as at the fiscal year ending December 31, 2005 provided to the Deal
Agent and the related (in the case of the Parent only and unaudited in the case
of the Seller only) consolidated statements of income and retained earnings and
of cash flows for the year then ended, setting forth in each case in comparative
form the figures for the previous year, reported on without a “going concern” or
like qualification arising out of the scope of the audit conducted by a
nationally recognized accounting firm, copies of which have heretofore been
furnished to the Deal Agent, are complete and correct and present fairly the
consolidated financial condition of the Seller, the Limited Guarantor and the
Seller’s and the Limited Guarantor’s Consolidated Subsidiaries as of such date,
and the consolidated results of their operations and their consolidated cash
flows for the fiscal year then ended, except as noted in the 8-K filed with the
SEC by the Parent on September 7, 2006. All such financial statements, including
the related schedules and notes thereto (if any), have been prepared in
accordance with GAAP applied consistently throughout the periods involved
(except as disclosed therein). Neither the Seller, the Parent nor any of the
Seller’s or the Parent’s Consolidated Subsidiaries had, as of the date of the
most recent balance sheet referred to above, any material contingent liability
or liability for taxes, or any long term lease or unusual forward or long term
commitment, including, without limitation, any interest rate or foreign currency
swap or exchange transaction or other financial derivative, that is not
reflected in the foregoing statements or in the notes thereto. Except as
disclosed to the Deal Agent in writing prior to the Closing Date, during the
period from June 15, 2006, to and including the date hereof, there has been no
sale, transfer or other disposition by the Seller, the Parent or any of the
Seller’s or the Parent’s Consolidated Subsidiaries of any material part of their
business or Property and no purchase or other acquisition of any business or
Property (including any Equity Interests of any other Person) material in
relation to the consolidated financial condition of the Seller, the Parent and
the Seller’s and the Parent’s Consolidated Subsidiaries on the date hereof.

(ii) The operating forecast and cash flow projections of the Seller, the Parent
and the Seller’s and the Parent’s Consolidated Subsidiaries, copies of which
have heretofore been furnished to the Deal Agent, have been prepared in good
faith under the direction of a Responsible Officer of the Seller and the Parent.
Neither the Seller nor the Parent has any reason to believe that as of the date
of delivery thereof such operating forecast and cash flow projections are
materially incorrect or misleading in any material respect or omit to state any
material fact which would render them misleading in any material respect.

(ii) Servicing Agreements. The Seller has delivered to the Deal Agent all
Servicing Agreements and all Pooling and Servicing Agreements with respect to
the Mortgage Assets and Purchased Assets, as applicable, and, to the best of the
Seller’s knowledge, no material default or event of default exists thereunder.

(jj) Existing Financing Facilities. All credit facilities, repurchase facilities
or substantially similar facilities of the Seller that are presently in effect
are listed under the definition of “Existing Financing Facilities.”

(kk) Representations and Warranties. The representations and warranties
contained in, required by or identified in this Agreement and the other
Repurchase Documents and the review and inquiries made on behalf of the Seller
and the Limited Guarantor in connection therewith have all been made by Persons
having the requisite expertise, knowledge and background to provide such
representations and warranties. On the Purchase Date for each Transaction and on
each day that a Purchased Asset remains subject to this Agreement, the Seller
shall be deemed to restate and make each of the representations and warranties
made by it in this Section 4.1 of this Agreement.

(ll) True and Complete Disclosure. The information, reports, certificates,
documents, financial statements, books, records, files, exhibits and schedules
furnished in writing by or on behalf of each of the Seller, the Limited
Guarantor, the Pledgor, the Parent or any other Repurchase Party to the Deal
Agent, the Purchaser or the other Affected Parties in connection with the
negotiation, preparation or delivery of this Agreement and the other Repurchase
Documents or included herein or therein or delivered pursuant hereto or thereto,
when taken as a whole, do not contain any untrue statement of material fact or
omit to state any material fact necessary to make the statements herein or
therein, in light of the circumstances under which they were made, not
misleading. All written information furnished after the date hereof by or on
behalf of each of the Seller, the Limited Guarantor, the Pledgor, the Parent and
all other Repurchase Parties to the Deal Agent, the Purchaser or the other
Affected Parties in connection with this Agreement and the other Repurchase
Documents and the transactions contemplated hereby and thereby will be true,
complete and accurate in every material respect, or (in the case of projections)
based on reasonable estimates, on the date as of which such information is
stated or certified. To the knowledge of the Seller and the Parent, after due
inquiry by the Seller and the Parent, there has been no development or event (or
prospective development or event) that could constitute a material adverse
change in either the Seller’s or the Parent’s financial condition or results of
operation or any other fact or circumstance that could have a Material Adverse
Effect that has not been disclosed in writing to the Deal Agent. All projections
furnished on behalf of the Seller or the Parent to the Deal Agent were prepared
and presented in good faith by or on behalf of the Seller and/or the Parent. The
Deal Agent and Purchaser acknowledges that they will not be able to rely on the
Seller’s opinions or projections (but not factual or historical information)
contained in any investment committee memorandum prepared by the Seller and
delivered to the Deal Agent prior to the respective Purchase Date for any
Eligible Asset provided such opinions and projections are accompanied by written
notice to the effect that such opinions and projections may not be relied on by
the Deal Agent or the Purchaser.

(mm) No Reliance. Each of the Seller and the Limited Guarantor has made its own
independent decision to enter into the Repurchase Documents and each Transaction
and as to whether such Transaction is appropriate and proper for it based upon
its own judgment and upon advice from such advisors (including, without
limitation, legal counsel and accountants) as it has deemed necessary. Neither
Seller nor the Limited Guarantor is relying upon any advice from the Deal Agent,
the Purchaser or any Affected Party as to any aspect of the Transactions,
including, without limitation, the legal, accounting or tax treatment of such
Transactions.

(nn) Indebtedness. The Seller has no Indebtedness or Contractual Obligations
other than (i) ordinary trade payables, (ii) in connection with Mortgage Assets
originated or acquired for this Facility and (iii) the Repurchase Documents. The
Seller has no Guarantee Obligations.

(oo) Insurance. Each of the Seller and the Limited Guarantor has and maintains,
with respect to its Properties, assets and business, insurance which meets the
requirements of Subsection 5.1(hh). In addition, the Seller shall maintain the
insurance required by Section 5.7 of the Custodial Agreement.

(pp) Purchased Assets. (i) There are no outstanding rights, options, warrants or
agreements for the purchase, sale or issuance of the Mortgage Assets or
Purchased Assets, as applicable, created by, through, or as a result of the
Seller’s or the Limited Guarantor’s actions or inactions; (ii) there are no
agreements on the part of the Seller or the Limited Guarantor to issue, sell or
distribute the Mortgage Assets or the Purchased Assets, as applicable, other
than this Agreement, and (iii) other than this Agreement, the Seller has no
obligation (contingent or otherwise) to purchase, redeem or otherwise acquire
any securities or any interest therein or to pay any dividend or make any
distribution in respect of the Mortgage Assets or the Purchased Assets, as
applicable.

(qq) Subsidiaries. The Seller does not have any Subsidiaries. The Seller is an
indirect Subsidiary of Parent.

(rr) Labor Relations. Neither the Seller, the Parent nor the Limited Guarantor
is engaged in any unfair labor practice which could reasonably be expected to
have a Material Adverse Effect. There is (i) no unfair labor practice complaint
pending or, to the best knowledge of each of the Seller, the Parent and the
Limited Guarantor and each of their Subsidiaries, threatened against the Seller,
the Parent or the Limited Guarantor before the National Labor Relations Board
which could reasonably be expected to have a Material Adverse Effect and no
grievance or arbitration proceeding arising out of or under a collective
bargaining agreement is so pending or threatened, (ii) no strike, labor dispute,
slowdown or stoppage is pending or, to the best knowledge of each of the Seller,
the Parent and the Limited Guarantor, threatened against the Seller, the Parent
or the Limited Guarantor, and (iii) no union representation question existing
with respect to the employees of the Seller, the Parent or the Limited Guarantor
and no union organizing activities are taking place with respect to any thereof.

(ss) Separateness. As of the date hereof, the Seller is in compliance with
Article IX of its operating agreement. The Deal Agent and the Purchaser consent
to the Second Amended and Restated Operating Memorandum for the Seller executed
in connection with the closing of the Facility.

(tt) No Defenses. There are no defenses, offsets, counterclaims, abatements,
rights of rescission or other claims, legal or equitable, available to the
Seller, the Limited Guarantor, the Pledgor, the Parent or any other Person with
respect to this Agreement, the Engagement Letter, the Repurchase Documents, any
other instrument, document and/or agreement described herein or therein
(including, without limitation, the validity or enforceability of any of the
foregoing) or with respect to the obligation of the Seller to repay the
Aggregate Unpaids, the Obligations and other amounts due under the Repurchase
Documents.

(uu) Credit Ratings. Each Letter of Credit Issuer has a credit rating of “A” by
S&P or, if such credit rating has been downgraded, the Seller and the Limited
Guarantor have promptly given notice of same to the Deal Agent.

(vv) Insider. The Seller is not an “executive officer”, “director”, or “person
who directly or indirectly or acting through or in concert with one or more
persons owns, controls, or has the power to vote more than 10% of any class of
voting securities” (as those terms are defined in 12 U.S.C. § 375(b) or in
regulations promulgated pursuant thereto) of the Deal Agent, the Purchaser or
any Affected Party, of a bank holding company of which the Deal Agent, the
Purchaser or any Affected Party is a Subsidiary, or of any Subsidiary of a bank
holding company of which the Deal Agent, the Purchaser or any Affected Party is
a Subsidiary, of any bank at which the Deal Agent, the Purchaser or any Affected
Party maintains a correspondent account or of any lender which maintains a
correspondent account with the Deal Agent, the Purchaser or any Affected Party.

(ww) Compliance with FCPA. Each of the Seller, the Limited Guarantor, the
Pledgor, the Parent and the other Repurchase Parties are in compliance with the
Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq., and any foreign
counterpart thereto. Neither the Seller, the Limited Guarantor, the Pledgor, the
Parent nor any other Repurchase Party has made a payment, offering or promise to
pay, or authorized the payment of, money or anything of value (a) in order to
assist in obtaining or retaining business for or with, or directing business to,
any foreign official, foreign political party, party official or candidate for
foreign political office, (b) to a foreign official, foreign political party or
party official or any candidate for foreign political office, and (c) with the
intent to induce the recipient to misuse his or her official position to direct
business wrongfully to such Seller, the Limited Guarantor, the Pledgor, the
Parent and all other Repurchase Parties or to any other Person, in violation of
the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq.

ARTICLE V

COVENANTS

Section 5.1 Covenants.

From the date hereof until the Obligations are paid in full and this Agreement
is terminated:

(a) Compliance with Laws and Contractual Obligations. Except for Permitted
Amended and Late Securities Filings with respect to the Parent only, each of the
Seller, the Parent and the Limited Guarantor shall comply in all material
respects with all Applicable Laws (including Environmental Laws), including
those with respect to the Purchased Items or any part thereof, and shall comply
with, and perform and satisfy in all material respects all duties, obligations,
covenants, conditions and agreements under, all material Contractual
Obligations, all material Indebtedness and all Guarantee Obligations, including,
without limitation, its duties, obligations, covenants and agreements under the
Repurchase Documents and the Seller–Related Obligations, except in each case
where the failure to so comply or perform will not, and could not reasonably be
expected to, have a Material Adverse Effect.. No part of the proceeds of any
Transaction shall be used for any purpose which violates, or would be
inconsistent with, the provisions of Regulation T, U or X.

(b) Preservation of Company Existence. Each of the Seller, the Parent and the
Limited Guarantor shall preserve and maintain its legal existence and will
qualify and remain qualified in good standing in each jurisdiction where the
failure to preserve and maintain such qualification has not had, or could not
reasonably be expected to have, a Material Adverse Effect. Each of the Seller,
the Parent and the Limited Guarantor shall continue to engage in business of the
same general type as now conducted by it (and, in the case of the Seller, no
other lines of business), maintain and preserve all of its material rights,
privileges, licenses and franchises necessary for the operation of its business
(including, without limitation, the preservation of any lending licenses held by
the Seller) and maintain the Seller’s status as a “qualified transferee”,
“qualified institutional lender” or “qualified lender” (however phrased or
denominated) under the Mortgage Loan Documents; provided, however, that nothing
in this Subsection 5.1(b) shall prohibit any transaction expressly permitted
under Subsection 5.1(v). Neither the Seller, the Parent nor the Limited
Guarantor shall change its respective fiscal year or method of accounting
without the Deal Agent’s prior written consent.

(c) Performance and Compliance with Purchased Assets. The Seller shall, at its
expense, timely and fully perform and comply (and, as applicable, cause the
Transferors, Servicers and PSA Servicers to perform and comply) with all
provisions, covenants, duties, agreements, obligations and other promises
required to be observed under the Purchased Items, the Mortgage Loan Documents,
all other agreements related to such Purchased Items and the Retained Interests.

(d) Keeping of Records and Books of Account. Each of the Seller and the Limited
Guarantor shall maintain and implement administrative and operating procedures
(including, without limitation, an ability to recreate records evidencing the
Purchased Items in the event of the destruction of the originals thereof) and
will keep and maintain all documents, books, records and other information
reasonably necessary or advisable in which complete entries are made in
accordance with GAAP and Applicable Laws.

(e) Mortgage Assets. The Seller shall (i) acquire the Mortgage Assets pursuant
to and in accordance with the terms of the Purchase Agreements (if applicable),
(ii) take all action necessary to perfect, protect and more fully evidence the
Seller’s ownership of such Mortgage Assets under the Purchase Agreements (if
any) free and clear of any Lien other than the Lien created hereunder and
Permitted Liens, including, without limitation, (A) filing and maintaining
effective financing statements against the Transferors in all necessary or
appropriate filing offices, and filing continuation statements, amendments or
assignments with respect thereto in such filing offices, and (B) executing or
causing to be executed such other instruments or notices as may be necessary or
appropriate, and (iii) take all additional action that the Deal Agent may
reasonably request to perfect, protect and more fully evidence the respective
interests of the parties to this Agreement in the Purchased Items.

(f) Delivery of Income. The Seller shall deposit and cause all Servicers and
other applicable Persons to deposit all Income received into the Collection
Account within two (2) Business Days of receipt thereof. The Seller shall
instruct and cause all PSA Servicers and other applicable Persons under the
Pooling and Servicing Agreements to deposit all Income into the Collection
Account within two (2) Business Days of the date the PSA Servicer is obligated
to disburse the same under the Pooling and Servicing Agreements and the Seller
shall take reasonable steps necessary to enforce such instructions. The Seller
will instruct and cause the counterparties under Interest Rate Protection
Agreements to deposit any payments due to the Seller from time to time under the
Interest Rate Protection Agreements into the Collection Account within two (2)
Business Days of the date such Person is obligated to disburse same and the
Seller shall take reasonable steps to enforce such instructions. The Seller
shall comply with and enforce each Servicer Redirection Notice and shall not
amend or revoke any such Servicer Redirection Notice without Deal Agent’s
consent. The Seller shall promptly provide the Deal Agent with additional
Servicer Redirection Notices to the extent requested by the Deal Agent or to the
extent of any changes in the servicing of a Purchased Asset since the Purchase
Date. In connection with each principal payment or prepayment under a Purchased
Asset, the Seller shall remit or cause to be remitted to the Deal Agent
sufficient detail to enable the Deal Agent to appropriately identify the
Purchased Asset to which any full or partial principal payment or prepayment
applies.

(g) Events of Default. Each of the Seller, the Parent and the Limited Guarantor
shall provide the Deal Agent with immediate written notice of the occurrence of
each Default and each Event of Default of which the Seller, the Parent or the
Limited Guarantor has knowledge or has received notice.

(h) Letters of Credit. The Seller shall maintain each Letter of Credit in full
force and effect in accordance with the terms of this Agreement and the
definition of Letter of Credit until the Obligations are indefeasibly paid in
full. The Seller shall cause each Letter of Credit Issuer to honor and perform
its obligation under and in accordance with the terms of each Letter of Credit
issued by such Letter of Credit Issuer.

(i) Notices. Each of the Seller, the Limited Guarantor and the Parent (with
respect to all but clauses (iv), (v) and (ix) below in the case of the Parent)
shall furnish written notice to the Deal Agent with respect to the following:

(i) Representations. Immediately upon notice or knowledge thereof, notice of any
representation or warranty set forth or contained in Section 4.1, Schedule 1,
any other Repurchase Document, any Mortgage Loan Document or any other document,
certificate, affirmation, information, agreement, report, notice or statement
delivered, given or made to the Deal Agent, was incorrect at the time it was
given or made or deemed to have been given or made;

(ii) Proceedings. Promptly upon notice or knowledge thereof, notice of any
settlement of, material uninsured judgment (including a material judgment with
respect to the liability phase of a bifurcated trial) in or commencement of any
labor controversy (of a material nature) or other material litigation, action,
suit, arbitration or proceeding before any court or governmental department,
commission, board, bureau, agency, arbitrator, investigation or instrumentality,
domestic or foreign, affecting (A) the Purchased Items or the Pledged
Collateral, (B) the Repurchase Documents and/or the Mortgage Loan Documents,
(C) the Deal Agent’s, the Purchaser’s or any Secured Party’s interest in the
Purchased Items or Pledged Collateral, or (D) the ability of the Seller, the
Limited Guarantor, the Pledgor, the Parent or any other Repurchase Party to
perform its obligations hereunder;

(iii) Material Events. Immediately upon becoming aware thereof, notice of any
change in the Asset Value of any Purchased Asset, any material change in the
market value of any or all of the Seller’s, the Limited Guarantor’s, the
Pledgor’s, the Parent’s or any Letter of Credit Issuer’s assets or Property or
any other event or circumstance that, in the reasonable judgment of the Seller,
the Parent or the Limited Guarantor, is likely to have a Material Adverse
Effect;

(iv) Casualty. With respect to any Purchased Asset, immediately upon notice or
knowledge thereof, notice that the Underlying Mortgaged Property has been
damaged by waste, fire, earthquake or earth movement, flood, tornado or other
casualty, or is otherwise damaged, so as to affect adversely such Purchased
Asset or the Asset Value thereof;

(v) Liens. Immediately upon notice or knowledge thereof, notice of any Lien or
security interest on, or claim asserted against, any Purchased Item or the
Pledged Collateral other than Permitted Liens;

(vi) Covenants. Immediately upon notice or knowledge thereof, notice of any
material default with respect to any covenant, duty, obligation or agreement of
the Seller, the Limited Guarantor, the Parent or the Pledgor under any
Repurchase Document or any Mortgage Loan Document;

(vii) Defaults. Immediately upon notice or knowledge thereof, notice of (A) any
material default under or related to any Purchased Item, any Mortgage Loan
Document, the Pledged Collateral, any Seller–Related Obligation or an Interest
Rate Protection Agreement, or (B) any material default under any other material
Contractual Obligation, any material Guarantee Obligation or any material
Indebtedness of the Seller, the Limited Guarantor, the Pledgor, the Parent or
any other Repurchase Party;

(viii) Servicers. Promptly upon notice or knowledge thereof, notice of the
resignation or termination of any Servicer under any Servicing Agreement with
respect to any Purchased Asset or any PSA Servicer under a Pooling and Servicing
Agreement;

(ix) Sales. Promptly upon notice or knowledge thereof, notice of the intended
conveyance, sale, lease, assignment, transfer or other disposition (any such
transaction, or related series of transactions, a “Sale”) of any Property,
business or assets of the Seller, the Limited Guarantor, the Parent or the
Pledgor whether now owned or hereafter acquired, with the exception of (A) this
Agreement and (B) any Sale of Property by the Seller, the Limited Guarantor, the
Parent or the Pledgor that is not material to the conduct of its business and is
effected in the ordinary course of business;

(x) Ratings. Immediately upon notice or knowledge thereof, notice of change of
any credit rating for any Letter of Credit Issuer; and

(xi) Losses. Immediately upon notice or knowledge thereof, notice of any loss or
expected loss in respect of any Purchased Item or Pledged Collateral, or any
other event or change in circumstances or expected event or change in
circumstances that could reasonably be expected to result in a material decline
in value or cash flow of any Purchased Item, the Pledged Collateral or any
Underlying Mortgaged Property (including, without limitation, any violation or
alleged violation of Environmental Laws or other Applicable Law or any discharge
or damage relating to or resulting from Materials of Environmental Concern).

Each notice pursuant to this Subsection 5.1(i) shall be accompanied by an
Officer’s Certificate of the Seller and the Limited Guarantor setting forth
details of the occurrence referred to therein and stating what action the Seller
and/or the Limited Guarantor, as applicable, has taken or proposes to take with
respect thereto.

(j) Purchased Items Not to be Evidenced by Instruments. Neither the Seller nor
the Limited Guarantor shall take any action to cause any Purchased Item that is
not, as of the applicable Purchase Date, evidenced by an Instrument to be so
evidenced except in connection with the enforcement or collection of such
Purchased Items and as approved by the Deal Agent in its discretion.

(k) Limitations on Liens. Without the prior written consent of the Deal Agent,
neither the Seller, the Limited Guarantor, the Pledgor, the Parent nor any other
Repurchase Party shall directly or indirectly: (i) assign, sell, transfer,
pledge, grant, create, incur, assume or suffer or permit to exist any security
interest in or Lien on any of the Purchased Items to anyone except the Deal
Agent as agent for the Secured Parties, (ii) permit any UCC financing statement
(except any UCC financing statements in favor of the Deal Agent as agent for the
Secured Parties) or assignment (except for any assignments in favor of the Deal
Agent as agent for the Secured Parties) to be on file in any public office with
respect thereto, (iii) permit or suffer to exist any Lien or right of others to
attach to any of the Purchased Items (or any portion thereof), except as
contemplated by this Agreement or (iv) sell, pledge, transfer, assign,
participate or grant a Lien on its interest under the Repurchase Documents or
the Purchased Items.

(l) Lien Covenants. With respect to each Purchased Item acquired by the
Purchaser or its designee, the Seller and the Limited Guarantor shall (i) take
all action requested by the Deal Agent to perfect, protect and more fully
evidence the Purchaser’s or its designee’s ownership of and the Deal Agent’s
first priority perfected security interest in such Purchased Item, including,
without limitation, executing or causing to be executed such other instruments
or notices as may be necessary or appropriate and (ii) taking all additional
action that the Deal Agent may reasonably request to perfect, protect and more
fully evidence the respective interests of the parties to this Agreement and the
other Repurchase Documents in such Purchased Items. Immediately upon notice to
the Seller and/or the Limited Guarantor of a Lien or any circumstance which, if
adversely determined, would reasonably likely to give rise to a Lien (other than
in favor of the Deal Agent as agent for the Secured Parties or created by or
through the Purchaser or the Deal Agent) on any of the Purchased Items, the
Seller and/or the Limited Guarantor shall notify the Purchaser and the Seller
and the Limited Guarantor shall further defend the Purchased Items against, and
shall take such other action as is necessary to remove, any Lien or claim on or
to the Purchased Items (other than any Lien created under this Agreement), and
the Seller and the Limited Guarantor shall defend the right, title and interest
of the Deal Agent as agent for the Secured Parties and the Purchaser in and to
any of the Purchased Items against the claims and demands of all Persons
whomsoever.

(m) Deposits to Collection Account. Neither the Seller, the Limited Guarantor
nor any other Repurchase Party shall deposit or otherwise credit, or cause or
permit to be so deposited or credited, to the Collection Account cash or cash
proceeds other than Income or Cash Collateral.

(n) Change of Name or Location of Loan Files. Neither the Seller nor the Limited
Guarantor shall (i) change its name, organizational number, identity, structure
or jurisdiction of formation, move the location of its principal place of
business and chief executive office, or change the offices where it keeps its
records (as defined in the UCC) from the location referred to in Section 13.2,
or (ii) move, or consent to the Custodian moving, the Mortgage Asset Files from
the location thereof on the Closing Date, unless the Seller or the Limited
Guarantor, as applicable, has given at least thirty (30) days’ prior written
notice to the Deal Agent and has taken all actions required under the UCC of
each relevant jurisdiction in order to continue the first priority perfected
security interest of the Deal Agent as agent for the Secured Parties in the
Purchased Items.

(o) Exceptions. The Seller shall promptly correct any and all Exceptions set
forth on any Asset Schedule and Exception Report.

(p) ERISA Matters. Neither the Seller, the Parent nor the Limited Guarantor
shall (i) engage or permit any ERISA Affiliate to engage in any prohibited
transaction for which an exemption is not available or has not previously been
obtained from the United States Department of Labor that will reasonably be
expected to subject such party to a material tax penalty or other liability,
(ii) permit to exist any accumulated funding deficiency, as defined in
Section 302(a) of ERISA and Section 412(a) of the Code, or any funding
deficiency with respect to any Benefit Plan other than a Multiemployer Plan,
(iii) fail to make any payments to a Multiemployer Plan that the Seller, the
Limited Guarantor, the Parent or any ERISA Affiliate may be required to make
under the agreement relating to such Multiemployer Plan or any law pertaining
thereto, (iv) terminate any Benefit Plan so as to result in any liability,
(v) permit to exist any occurrence of any Reportable Event or (vi) otherwise
violate the provisions of ERISA or the Code with respect to any Benefit Plan
such as will, or could reasonably be expected to, have a Material Adverse
Effect.

(q) Purchase Agreements; Servicing Agreements. Neither the Seller, the Limited
Guarantor nor any Repurchase Party shall materially amend, modify, waive or
terminate any provision of any Purchase Agreement, Servicing Agreement or
Pooling and Servicing Agreement without the prior written consent of the Deal
Agent.

(r) Compliance with Anti–Terrorism Laws. The Seller, the Limited Guarantor, the
Pledgor, the Parent and the other Repurchase Parties shall comply with all
applicable Anti–Terrorism Laws. The Seller shall conduct the requisite due
diligence in connection with the origination or acquisition of each Mortgage
Asset for purposes of complying with the Anti–Terrorism Laws, including with
respect to the legitimacy of the applicable Borrower, obligor or account debtor
and the origin of the assets used by the said Borrower, obligor or account
debtor to purchase the property in question, and will maintain sufficient
information to identify the applicable Borrower, obligor or account debtor for
purposes of the Anti–Terrorism Laws. Neither the Seller, the Limited Guarantor,
the Pledgor, the Parent nor any other Repurchase Party shall engage in any
conduct described in Subsection 4.1(s). The Seller, the Limited Guarantor, the
Parent and the Pledgor shall, upon the request of the Deal Agent from time to
time, provide certification and other evidence of the Seller’s, the Limited
Guarantor’s, the Pledgor’s, the Parent’s and any other Repurchase Party’s
compliance with this Subsection 5.1(r).

(s) Financial Statements. The Seller and the Parent, as applicable, shall
deliver to the Deal Agent:

(i) as soon as available, and in any event within sixty  (60) calendar days
after the end of each fiscal quarter, other than the fourth calendar quarter, of
each of the Seller and the Parent, the unaudited consolidated balance sheets of
the Seller, the Parent and the Seller’s and the Parent’s Consolidated
Subsidiaries as at the end of such period and the related unaudited consolidated
statements of income and retained earnings and of cash flows for the Seller, the
Parent and the Seller’s and the Parent’s Consolidated Subsidiaries for such
period and the portion of the fiscal year through the end of such period,
accompanied by an Officer’s Certificate from the Seller and the Parent, which
certificate shall state that said consolidated financial statements fairly
present in all material respects the consolidated financial condition and
results of operations of the Seller, the Parent and the Seller’s and the
Parent’s Consolidated Subsidiaries in accordance with GAAP, consistently
applied, as at the end of, and for, such period (subject to normal year–end
adjustments);

(ii) as soon as available, and in any event within ninety (90) days after the
end of each fiscal year of the Seller and the Parent, the (audited in the case
of the Parent only and the unaudited in the case of the Seller only)
consolidated balance sheets of the Seller, the Parent and the Seller’s and the
Parent’s Consolidated Subsidiaries as at the end of such fiscal year and the
related consolidated statements of income and retained earnings and of cash
flows for the Seller, the Parent and the Seller’s and the Parent’s Consolidated
Subsidiaries for such year, setting forth in each case in comparative form the
figures for the previous year, accompanied by (A) in the case of the Parent, an
opinion thereon of independent certified public accountants of recognized
national standing, which opinion shall not be qualified as to scope of audit or
going concern and shall state that said consolidated financial statements fairly
present the consolidated financial condition and results of operations of the
Parent and the Parent’s Consolidated Subsidiaries as at the end of, and for,
such fiscal year in accordance with GAAP and (B) in the case of the Seller, an
Officer’s Certificate stating that said consolidated financial statements fairly
present the consolidated financial condition and results of operations of the
Seller and the Seller’s Consolidated Subsidiaries as at the end of, and for,
such fiscal year in accordance with GAAP;

(iii) with respect to each Purchased Asset, as soon as available, but in any
event not later than thirty (30) days after the end of each fiscal quarter of
the Seller, to the extent received from the related Borrower the operating
statement and rent roll for each Underlying Mortgaged Property; provided,
however, the Deal Agent reserves the right in its discretion to request such
information on a monthly basis (to be provided no later than thirty (30) days
after the end of each month);

(iv) with respect to each Purchased Asset, if provided to the Seller, the
Limited Guarantor, the Pledgor, the Parent, any other Repurchase Party, any
Servicer or any PSA Servicer by the Borrower under any Purchased Asset, as soon
as available, but in any event not later than thirty (30) days after receipt
thereof, the annual balance sheet with respect to such Borrower;

(v) with respect to each Purchased Asset, as soon as available but in any event
not later than thirty (30) days after receipt thereof, (A) the related monthly
securitization report, if any, and any other reports delivered under the Pooling
and Servicing Agreements to the Seller, if any, and (B) within thirty (30) days
after the end of each month, a copy of the standard monthly exception report
prepared by the Seller in the ordinary course of its business in respect of the
related Purchased Asset or Underlying Mortgaged Property;

(vi) from time to time such other information regarding the financial condition,
operations or business of the Seller and the Parent as the Deal Agent may
reasonably request;

(vii) as applicable and, if applicable, as soon as reasonably possible, and in
any event within thirty (30) days after a Responsible Officer of the Seller, the
Parent or the Limited Guarantor knows, or with respect to any Plan or
Multiemployer Plan to which the Seller, the Limited Guarantor, the Parent or any
ERISA Affiliate makes direct contributions, has reason to believe, that any of
the events or conditions specified below with respect to any Plan or
Multiemployer Plan has occurred or exists, a statement signed by a senior
financial officer of the Seller, the Parent or the Limited Guarantor setting
forth details respecting such event or condition and the action, if any, that
the Seller, the Limited Guarantor, the Parent or their ERISA Affiliate proposes
to take with respect thereto (and a copy of any report or notice required to be
filed with or given to the PBGC by the Seller, the Limited Guarantor, the Parent
or an ERISA Affiliate with respect to such event or condition):

(A) any Reportable Event (provided that a failure to meet the minimum funding
standard of Section 412 of the Code or Section 302 of ERISA or any successor
provision thereof, including, without limitation, the failure to make on or
before its due date a required installment under Section 412(m) of the Code or
Section 302(e) of ERISA or any successor provision thereof, shall be a
“Reportable Event” regardless of the issuance of any waivers in accordance with
Section 412(d) of the Code or any successor provision thereof); and any request
for a waiver under Section 412(d) of the Code or any successor provision thereof
for any Plan;

(B) the distribution under Section 4041(c) of ERISA or any successor provision
thereof of a notice of intent to terminate any Plan or any action taken by the
Seller, the Limited Guarantor, the Parent or an ERISA Affiliate to terminate any
Plan;

(C) the institution by the PBGC of proceedings under Section 4042 of ERISA or
any successor provision thereof for the termination of, or the appointment of a
trustee to administer, any Plan, or the receipt by the Seller, the Limited
Guarantor, the Parent or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan;

(D) the complete or partial withdrawal from a Multiemployer Plan by the Seller,
the Limited Guarantor, the Parent or any ERISA Affiliate that results in
liability under Section 4201 or 4204 of ERISA or any successor provision thereof
(including the obligation to satisfy secondary liability as a result of a
purchaser default) that would have a Material Adverse Effect or the receipt by
the Seller, the Limited Guarantor, the Parent or any ERISA Affiliate of notice
from a Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA or any successor provision thereof or that it
intends to terminate or has terminated under Section 4041A of ERISA or any
successor provision thereof;

(E) the institution of a proceeding by a fiduciary of any Multiemployer Plan
against the Seller, the Limited Guarantor, the Parent or any ERISA Affiliate to
enforce Section 515 of ERISA or any successor provision thereof, which
proceeding is not dismissed within thirty (30) days; and

(F) the adoption of an amendment to any Plan that would result in the loss of
tax exempt status of the trust of which such Plan is a part if the Seller, the
Limited Guarantor, the Parent or an ERISA Affiliate fails to provide timely
security to such Plan in accordance with the provisions of Section 401(a)(29) of
the Code or Section 307 of ERISA or any successor provision thereof; and

(viii) all such financial statements shall be complete and correct in all
material respects and shall be prepared in reasonable detail and in accordance
with GAAP applied consistently throughout the periods reflected therein and with
prior periods (except as approved by such accountants or officer, as the case
may be, and disclosed therein); provided, that any financial statements
delivered by the Seller with respect to the Borrower under any Underlying
Mortgage Loan shall be delivered to the Deal Agent in the form received by the
Seller.

(t) Certificates; Other Information. The Seller and the Parent, as applicable,
shall furnish to the Deal Agent:

(i) (A) concurrently with the delivery of the annual financial statements
referred to in Subsections 5.1(s)(i) and (ii) above, with respect to the Parent
only and other than with respect to Permitted and Amended Later Securities
Filings, and only to the extent not expressly addressed in such financial
statements, a certification from the independent certified public accountant
reporting on such financial statements stating that, in making the examination
necessary therefore, no information was obtained of any violation of the
Financial Covenants except as specified in such certificate, and
(B) concurrently with the delivery of the financial statements referred to in
Subsections 5.1(s)(i) and (ii) above and in connection with the delivery of each
Confirmation, a Compliance Certificate from a Responsible Officer of each of the
Seller and the Parent, which Compliance Certificate shall, among other things,
describe in detail, on a quarterly basis, the calculations supporting the
Responsible Officer’s certification of the Seller’s and the Parent’s compliance
with the Financial Covenants;

(ii) as soon as available, but in any event not later than ninety (90) days
after the end of each fiscal year of the Seller and the Parent, respectively, a
copy of the projections of the Seller and the Parent of the operating budget and
cash flow budget of Seller and the Parent, respectively, for the succeeding
fiscal year, such projections to be accompanied by a certificate of a
Responsible Officer certifying that such projections have been prepared in good
faith based upon reasonable assumptions;

(iii) if requested by the Deal Agent, promptly upon receipt thereof, copies of
all reports submitted to each of the Seller and the Parent by independent
certified public accountants in connection with each annual, interim or special
audit of the books and records of the Seller and the Parent made by such
accountants, including, without limitation, any management letter commenting on
the Seller’s and/or the Parent’s internal controls submitted by such accountants
to management in connection with their annual audit;

(iv) (A) within thirty (30) days of the end of each calendar quarter, the Seller
shall provide the Deal Agent with a quarterly report, which report shall
include, among other items, a summary of such Seller’s delinquency and loss
experience with respect to Purchased Assets serviced by the Seller, any
Servicer, any PSA Servicer or any designee of the foregoing, the Seller’s
internal risk rating, the Seller’s, any Servicer’s or any PSA Servicer’s
surveillance reports on the Purchased Assets, and the operating statements, the
occupancy status of each Underlying Mortgaged Property and other property level
information with respect to each Purchased Asset, (B) on a monthly basis, within
ten (10) days of receipt thereof by the Seller, any Servicer or PSA Servicer,
any remittance or servicing reports with respect to the servicing of any
Purchased Items and (C) promptly, any such additional reports as the Deal Agent
may reasonably request with respect to (i) the Seller, any Servicer or PSA
Servicer servicing the portfolio and (ii) pending originations of Mortgage
Assets;

(v) if requested by the Deal Agent, within fifteen (15) days after the same are
sent, copies of all financial statements, reports, notices and other documents
that each of the Seller and the Parent sends to its stockholders and, within
fifteen (15) days after the same are filed, copies of all financial statements
and reports that the Seller and/or the Parent may make to, or file with, the
Securities and Exchange Commission or any successor or analogous Governmental
Authority;

(vi) no later than the fifteenth (15th) day of each month, with respect to each
Purchased Asset, a Purchased Asset Data Summary, properly completed;

(vii) if requested by the Deal Agent, the Seller and the Parent shall promptly
provide the Deal Agent with copies of all documents that the Seller, the Parent
or any Subsidiary of the Seller or the Parent is required to file with any
regulatory body in accordance with its regulations;

(viii) the Seller shall promptly deliver or cause to be delivered to the Deal
Agent (i) any report or material notice received by the Seller from any Borrower
under the Purchased Items promptly following receipt thereof and (ii) any other
such document or information relating to the Purchased Items as the Deal Agent
may reasonably request from time to time;

(ix) if requested by the Deal Agent, no later than sixty (60) days after the end
of each fiscal quarter of the Seller and the Parent, an updated organizational
chart;

(x) promptly, any modifications or additions to the items contained in the
Underwriting Package; and

(xi) promptly, such additional financial and other information as the Deal Agent
may from time to time reasonably request.

(u) Environmental Laws. The Seller shall:

(i) comply with, and ensure compliance by all tenants and subtenants, if any,
with, all applicable Environmental Laws and obtain and comply in all material
respects with any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws, except to the extent that
failure to do so could not reasonably be expected to cause a Material Adverse
Effect;

(ii) conduct and complete all investigations, studies, sampling and testing and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws, except to the
extent that the same are being contested in good faith by appropriate
proceedings and the pendency of such proceedings could not reasonably be
expected to cause a Material Adverse Effect; and

(iii) the Seller shall not own any real property.

(v) Prohibition of Fundamental Changes. Neither the Seller, the Limited
Guarantor, the Parent nor the Pledgor shall enter into any transaction of merger
or consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation, winding up or dissolution), engage in any Sales of all
or substantially all of its assets or Properties, permit 100% of the Equity
Interests in the Seller to be owned by any Person other than the Pledgor or
permit 100% of the Equity Interests in the Seller and the Pledgor to be owned
indirectly by any Person other than the Parent; provided, however, (1) that the
Parent may merge or consolidate with (i) any wholly owned Subsidiary of the
Parent or (ii) any other Person if the Parent is the surviving entity and
(2) Pledgor and Limited Guarantor may merge with a wholly owned Subsidiary of
the Parent; and provided, further, that, (x) if after giving effect thereto, no
Default or Event of Default would exist hereunder and (y) the new entity (if
any) assumes the Parent’s, the Limited Guarantor’s, or the Pledgor’s (as
applicable) obligations, liabilities and Indebtedness under the Repurchase
Documents.

(w) Margin Deficit. If at any time there exists a Margin Deficit, the Seller
shall cure such Margin Deficit in accordance with Section 2.7.

(x) Transactions with Affiliates. The Seller may enter into any transaction with
an Affiliate, provided that such transaction is disclosed in writing in advance
to the Deal Agent and is upon fair and reasonable terms no less favorable to the
Seller than it would obtain in a comparable arm’s length transaction with a
Person that is not an Affiliate; provided, however, that in no event shall the
Seller transfer to the Purchaser or its designee hereunder any Eligible Asset
acquired by the Seller from an Affiliate of the Seller unless the Seller shall
have delivered to the Deal Agent prior to the sale date a certified copy of the
related Purchase Agreement (if any) and, if requested by the Deal Agent in its
discretion, a True Sale Opinion.

(y) Limitations on Guarantee Obligations. The Seller shall not create, incur,
assume or suffer to exist any Guarantee Obligation.

(z) Sub–Limits. The Seller shall not sell to the Purchaser or its designee any
Eligible Assets if, after giving effect to such Transactions, a Sub–Limit would
be exceeded, unless waived in writing by the Deal Agent in its discretion.

(aa) Limitation on Distributions. The Seller shall not declare or make any
payment on account of, or set apart assets for, a sinking or other analogous
fund for the purchase, redemption, defeasance, retirement or other acquisition
of any Equity Interest of the Seller, whether now or hereafter outstanding. The
Seller shall not make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of Seller, when
(i) a Default or Event of Default shall have occurred, (ii) a Margin Deficit is
outstanding or (iii) the distribution of such funds will violate any provision
under this Agreement or the Seller’s Authority Documents.

(bb) The Parent shall comply with the following Financial Covenants:

(i) Unencumbered Liquidity. The Parent shall not permit the Unencumbered
Liquidity of Parent to be less than $15,000,000 at any time;

(ii) Minimum Consolidated Tangible Net Worth. The Parent shall not permit its
Consolidated Tangible Net Worth to be less than $350,000,000 at any time;

(iii) Consolidated Leverage Ratio. The Parent shall not permit its Consolidated
Leverage Ratio to be greater than 5.00 to 1.00 at any time;

(iv) Consolidated Senior Indebtedness to Consolidated Tangible Net Worth. The
Parent shall not permit the ratio of its Consolidated Senior Indebtedness to its
Consolidated Tangible Net Worth to exceed 3.50 to 1.00 at any time; and

(v) Consolidated Interest and Distribution Coverage Ratio. The Parent shall not
permit its Consolidated Interest and Distribution Coverage Ratio to be less than
1.50 to 1.00 at any time.

Capitalized terms used in the Financial Covenants and in the Financial Covenants
Definitions shall have the meanings given to such terms in the Financial
Covenants Definitions. To the extent a term is used in the Financial Covenants
or the Financial Covenants Definitions and it is not defined in the Financial
Covenants Definitions, such term shall have the meaning given to such term in
the Repurchase Agreement.

(cc) [Reserved].

(dd) Extension or Amendment of Purchased Items. The Seller shall not, except as
otherwise permitted in Section 6.7, extend, amend, waive or otherwise modify, or
permit any Servicer or PSA Servicer to extend, amend, waive or otherwise modify,
the material terms of any Purchased Item.

(ee) Account Control Agreement. The Seller and the Limited Guarantor shall
maintain the Account Control Agreement in full force and effect, shall perform
its covenants, duties, obligations and agreements thereunder and shall not amend
or modify either such agreement or waive compliance with any provisions
thereunder without the prior written consent of the Deal Agent.

(ff) Inconsistent Agreements. Each of the Seller and the Limited Guarantor shall
not, and shall not permit the Pledgor to, directly or indirectly, enter into any
agreement containing any provision that would be violated or breached by any
Transaction hereunder or by the performance by the Seller, the Limited Guarantor
or the Pledgor of its duties, covenants or obligations under any Repurchase
Document.

(gg) Escrow Imbalance. The Seller shall (to the extent it is acting as a
servicer) or shall cause the Servicer or PSA Servicer to, no later than five (5)
Business Days after learning (from any source) of any material imbalance in any
escrow account, fully and completely correct and eliminate such imbalance,
including, without limitation, depositing its own funds into such account to
eliminate any overdraw or deficit.

(hh) Maintenance of Property; Insurance. The Seller and the Limited Guarantor
shall keep all of its Property useful and necessary in its business in good
working order and condition, shall maintain with financially sound and reputable
insurance companies insurance on all its Property in at least such amounts and
against at least such risks as are usually and customarily insured against in
the same general area by companies acting prudently and engaged in the same or a
similar business, and furnish to the Deal Agent, upon written request, full
information as to the insurance carried.

(ii) Interest Rate Protection Agreements. Each of the Seller and the Limited
Guarantor shall perform its duties, covenants, agreements and obligations and
make all payments due under and shall otherwise maintain each Interest Rate
Protection Agreement.

(jj) Payment of Obligations and Taxes. Each of the Seller and the Parent shall
pay, discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, all of its obligations of whatever nature
(including, without limitation, all Taxes, all Indebtedness, all Contractual
Obligations, all Guarantee Obligations, all Seller–Related Obligations and any
Interest Rate Protection Agreements), except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the Seller, the Parent or any of their Subsidiaries, as the case
may be, except where the failure to so pay such obligations will not, and could
not reasonably be expected to, have a Material Adverse Effect and such failure
does not result in a Lien on any of the Purchased Items that is not a Permitted
Lien.

(kk) Distributions in Respect of Purchased Items. If the Seller shall receive
any rights, whether in addition to, in substitution of, as a conversion of, or
in exchange for any Purchased Items, or otherwise in respect thereof, the Seller
shall accept the same as the Deal Agents and the Purchaser’s agent, hold the
same in trust for the Deal Agent as agent for the Secured Parties and deliver
the same forthwith to the Deal Agent as agent for the Secured Parties in the
exact form received, together with duly executed instruments of transfer or
assignment in blank and such other documentation as the Deal Agent shall
reasonably request. If any sums of money or property are paid or distributed in
respect of the Purchased Items and received by the Seller (other than the
Borrower Reserve Payments), the Seller shall promptly pay or deliver such money
or property to the Deal Agent as agent for the Secured Parties and, until such
money or property is so paid or delivered to the Deal Agent as agent for the
Secured Parties, hold such money or property in trust for the Deal Agent as
agent for the Secured Parties, segregated from other funds of the Seller.

(ll) Limitation on Indebtedness. The Seller shall not create, incur, assume or
suffer to exist any Indebtedness or Contractual Obligation of the Seller, except
any Indebtedness or Contractual Obligation of the Seller otherwise permitted
under this Agreement.

(mm) Unrelated Activities. The Seller shall not engage in any activity other
than activities specifically permitted by the Repurchase Documents.

(nn) Authority Documents. The Seller shall comply in all respects with its
Authority Documents, including, without limitation, all special purpose entity
provisions, shall not engage in any business or activity that is not authorized
by its Authority Documents and shall not modify or amend its Authority Documents
in any respect without the prior written consent of the Deal Agent. The Limited
Guarantor shall maintain its status as a corporation, limited liability company
or limited partnership in good standing under the laws of the jurisdiction of
its formation.

(oo) Separateness. The Seller shall comply with Article IX of its operating
agreement.

(pp) Pledge and Security Agreement. Neither the Seller nor the Limited Guarantor
shall take any direct or indirect action inconsistent with the Pledge and
Security Agreement or the security interest granted thereunder to the Deal Agent
as agent for the Secured Parties in the Pledged Collateral.

(qq) Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or be otherwise within the limitations of, another covenant shall not avoid
the occurrence of a Default or Event of Default if such action is taken or
condition exists.

(rr) Investments. Neither the Seller, the Limited Guarantor, the Pledgor, the
Parent nor any other Repurchase Party shall acquire or maintain any right or
interest in any Purchased Asset that is senior to or pari passu with the rights
and interests of the Deal Agent or the Secured Parties therein under this
Agreement unless such Mortgage Asset is also a Purchased Asset.

(ss) Equity Interests. The Seller shall not repurchase any outstanding Equity
Interests of the Seller prior to the later of (i) the Facility Maturity Date (as
it may be extended in accordance with Subsection 2.4(a)) and (ii) the
indefeasible payment in full of the Obligations.

(tt) Subsidiaries. Notwithstanding anything contained herein to the contrary,
prior to the later of (i) the Facility Maturity Date (as it may be extended in
accordance with Subsection 2.4(a)) and (ii) the indefeasible payment in full of
the Obligations, the Seller shall not create, form, acquire or permit to exist
any Subsidiary without the consent of the Deal Agent in its discretion.

(uu) Negative Pledge. The Seller shall not contract, create, incur, assume or
permit to exist any Lien on or with respect to any of its Property or assets of
any kind (whether real or personal, tangible or intangible), whether now owned
or hereafter acquired, except for Permitted Liens.

(vv) Portfolio Assets. To the extent the Purchaser or its designees acquires
multiple Eligible Assets as a part of a portfolio or package, the Seller shall
not repurchase or obtain the release of any Purchaser or Deal Agent Lien on less
than all such Purchased Assets without repurchasing all such Purchased Assets
included in the portfolio or package, unless the Deal Agent otherwise consents
in its discretion.

(ww) Termination of Securities Account. Upon the Seller’s receipt of notice from
any securities intermediary (as defined in the UCC) of its intent to terminate
any securities account (as defined in the UCC) of the Seller held by such
securities intermediary and relating to a Purchased Asset or collateral for a
Purchased Asset, prior to the termination of such securities account the
collateral in such account (i) shall be transferred to a new securities account,
upon the request of the Deal Agent, which shall be subject to an executed
control agreement as provided in Subsection 2.2(l) of this Agreement or
(ii) transferred to an account held by the Deal Agent in which such collateral
will be held until a new securities account is established with an executed
control agreement acceptable to the Deal Agent in its discretion.

ARTICLE VI

ADMINISTRATION AND SERVICING

Section 6.1 Servicing.

(a) Appointment. The Purchaser hereby appoints the Seller as its agent to
service the Purchased Items and enforce its rights in and under such Purchased
Items. The Seller hereby accepts such appointment and agrees to perform the
duties and obligations with respect thereto as set forth herein.

(b) The Seller covenants to maintain or cause the servicing of the Purchased
Items to be maintained in conformity with Accepted Servicing Practices and in a
manner at least equal in quality to the servicing Seller provides for Mortgage
Assets that it owns. In the event that the preceding language is interpreted as
constituting one or more servicing contracts, each such servicing contract shall
terminate automatically upon the earliest of (i) an Event of Default, (ii) the
date on which this Agreement terminates or the Seller repurchases any related
Purchased Asset, or (iii) the transfer of servicing approved in writing by the
Deal Agent.

Section 6.2 Seller as Servicer.

If the Purchased Items are serviced by the Seller or an Affiliate, the Seller
agrees that, until the repurchase of a Purchased Item on a Repurchase Date, the
Purchaser or its designee is the owner of all servicing records for the period
that the Purchaser or its designee owns the Purchased Items, including, but not
limited to, any and all servicing agreements, files, documents, records, data
bases, computer tapes, copies of computer tapes, computer programs, proof of
insurance coverage, insurance policies, appraisals, other closing documentation,
payment history records, and any other records relating to or evidencing the
servicing of such Purchased Items (the “Servicing Records”). The Seller
covenants to safeguard such Servicing Records and to deliver them promptly to
the Deal Agent or its designee (including the Custodian) at the Deal Agent’s
request.

Section 6.3 Third Party Servicer.

The Seller shall not cause the Purchased Items to be serviced by a third party
other than pursuant to the Servicing Agreements or the Pooling and Servicing
Agreements or, if not serviced thereunder, by any Servicer other than a Servicer
(including Affiliates of the Seller) expressly approved in writing by the Deal
Agent, which approval shall be deemed granted by the Deal Agent with respect to
each Servicer listed on Schedule 6 attached hereto, as such schedule may be
amended or supplemented from time to time, after the execution of this
Agreement. If the Purchased Items are serviced by a Servicer or a PSA Servicer
pursuant to a Servicing Agreement or Pooling and Servicing Agreement, as
applicable, the Seller (i) shall, in accordance with Section 3.2, provide to the
Deal Agent (subject to the last sentence of this Section 6.3) a copy of each
Servicing Agreement and Pooling and Servicing Agreement, which agreements shall
be in form and substance acceptable to the Deal Agent, and a Servicer
Redirection Notice, fully executed by the Seller and the related Servicer or PSA
Servicer, and (ii) hereby irrevocably assigns to the Deal Agent as agent for the
Secured Parties all right, title and interest of the Seller in, to and under,
and the benefits of (but not the obligations of), each Servicing Agreement and
each Pooling and Servicing Agreement with respect to the Purchased Items.
Notwithstanding the fact that the Seller has contracted with the Servicers or
PSA Servicers to service the Purchased Items, the Seller shall remain liable to
the Deal Agent, the Purchaser and the other Secured Parties for the acts of the
Servicers and PSA Servicers and for the performance of the duties and
obligations set forth herein. The Seller agrees that no Person shall assume the
servicing obligations with respect to the Purchased Items as successor to a
Servicer or PSA Servicer unless such successor is approved in writing by the
Deal Agent prior to such assumption of servicing obligations. Unless otherwise
approved in writing by the Purchaser, if the Purchased Items are serviced by a
Servicer (other than an Affiliate of the Seller) or PSA Servicer, such servicing
shall be performed pursuant to a written Servicing Agreement or Pooling and
Servicing Agreement approved by the Deal Agent.

Section 6.4 Duties of the Seller.

(a) Duties. The Seller shall take or cause to be taken all such actions as may
be necessary or advisable to collect all Income and other amounts due or
recoverable with respect to the Purchased Items from time to time, all in
accordance with Applicable Laws, with reasonable care and diligence, and in
accordance with the standard set forth in Subsection 6.1(b).

(b) Purchaser’s Rights. Notwithstanding anything to the contrary contained
herein, the exercise by the Deal Agent as agent for the Secured Parties of its
rights hereunder shall not release the Seller from any of its duties or
responsibilities with respect to the Purchased Items. The Deal Agent as agent
for the Secured Parties shall not have any obligation or liability with respect
to any Purchased Items, nor shall any of them be obligated to perform any of the
obligations of the Seller hereunder.

(c) Servicing Programs. In the event that the Seller or the Servicers use any
software program in servicing the Purchased Items that are licensed from a third
party, the Seller shall use its best reasonable efforts to obtain, either before
the Closing Date or as soon as possible thereafter, whatever licenses or
approvals are necessary to allow the Deal Agent as agent for the Secured Parties
to use such programs.

Section 6.5 Authorization of the Seller.

(a) The Purchaser hereby authorizes the Seller (including any successor thereto)
to take any and all reasonable steps in its name and on its behalf necessary or
desirable and not inconsistent with the sale of the Purchased Items to the
Purchaser or its designee to collect all amounts due under any and all Purchased
Items, including, without limitation, endorsing any checks and other instruments
representing Income, executing and delivering any and all instruments of
satisfaction or cancellation, or of partial or full release or discharge, and
all other comparable instruments, with respect to the Purchased Items and, after
the delinquency of any Purchased Item and to the extent permitted under and in
compliance with Applicable Law, to commence proceedings with respect to
enforcing payment thereof, to the same extent as the Seller could have done if
it had continued to own such Purchased Items. The Deal Agent as agent for the
Secured Parties shall furnish the Seller (and any successors thereto) with any
powers of attorney and other documents necessary or appropriate to enable the
Seller to carry out its servicing and administrative duties hereunder and shall
cooperate with the Seller to the fullest extent in order to ensure the
collectability of the Purchased Items. In no event shall the Seller be entitled
to make the Deal Agent, the Purchaser or any Secured Party a party to any
litigation without such Person’s express prior written consent.

(b) Subject to all other rights of the Deal Agent as agent for the Secured
Parties contained herein, after an Event of Default has occurred and is
continuing, at the direction of the Deal Agent as agent for the Secured Parties,
the Seller shall take such action as the Deal Agent as agent for the Secured
Parties may deem necessary or advisable to enforce collection of the Purchased
Items; provided, however, subject to all other rights of the Deal Agent as agent
for the Secured Parties contained herein, the Deal Agent as agent for the
Secured Parties may, at any time that an Event of Default or Default has
occurred and is continuing, notify any Borrower with respect to any Purchased
Items of the assignment of such Purchased Items to the Purchaser or its designee
and direct that payments of all amounts due or to become due be made directly to
the Deal Agent as agent for the Secured Parties or any servicer, collection
agent or lock–box or other account designated by the Deal Agent as agent for the
Secured Parties and, upon such notification and at the expense of the Seller,
the Deal Agent as agent for the Secured Parties may enforce collection of any
such Purchased Items and adjust, settle or compromise the amount or payment
thereof.

Section 6.6 Event of Default.

If the servicer of the Purchased Items is the Seller, upon the occurrence of an
Event of Default, the Deal Agent as agent for the Secured Parties shall have the
right to terminate the Seller as the servicer of the Purchased Items and
transfer servicing to its designee, at no cost or expense to the Deal Agent, at
any time thereafter. If the servicer of the Purchased Items is not the Seller,
the Deal Agent as agent for the Secured Parties shall have the right, as
contemplated in the applicable Servicer Redirection Notice, upon the occurrence
of an Event of Default, to terminate any Servicer and any applicable Servicing
Agreement and any PSA Servicer and any applicable Pooling and Servicing
Agreement to the extent a PSA Servicer signed a Servicer Redirection Notice and,
in each case, to transfer servicing to its designee, at no cost or expense to
the Deal Agent, it being agreed that the Seller will pay any and all fees
required to terminate each such Servicer, PSA Servicer, Servicing Agreement and
Pooling and Servicing Agreement and to effectuate the transfer of servicing to
the designee of the Deal Agent as agent for the Secured Parties. The Seller
shall cooperate fully and shall cause all Servicers and applicable PSA Servicers
to cooperate fully with the Deal Agent in transferring the servicing of the
Purchased Items to the Deal Agent’s designee.

Section 6.7 Modification.

Unless otherwise agreed to by the Deal Agent in its discretion until the
repurchase of any Purchased Item, neither the Seller, the Servicers, PSA
Servicer (unless otherwise provided in a Pooling and Servicing Agreement) nor
any other Person acting on behalf of the foregoing shall have any right without
the Deal Agent’s prior written consent in its discretion to (i) waive, amend,
modify or alter the material terms of a Purchased Item, the Mortgage Loan
Documents, the Servicing Agreements or the Pooling and Servicing Agreements or
(ii) exercise any material rights of a holder of the Purchased Item under any
document or agreement governing or relating to such Purchased Item.

Section 6.8 Inspection.

In the event the Seller or its Affiliates are servicing the Purchased Items, the
Seller shall permit the Deal Agent to inspect the Seller’s or any of its
Affiliate’s servicing facilities, books and records and related documents and
information, as the case may be, for the purpose of satisfying the Deal Agent
that that Seller or its Affiliates, as the case may be, have the ability to
service and are servicing the Purchased Items as provided in this Agreement. If
a Servicer or PSA Servicer is servicing a Purchased Item, the Seller shall
cooperate with the Deal Agent in causing each Servicer and PSA Servicer to
permit inspections of the Servicer’s and PSA Servicer’s facilities, books and
records and related documents and information relating to the Purchased Items.

      Section 6.9   [Reserved].
Section 6.10
  Payment of Certain Expenses by Servicer.

The Seller and any Servicer will be required to pay all expenses incurred by
them in connection with their activities under this Agreement and the other
Repurchase Documents, including fees and disbursements of independent
accountants, Taxes imposed on the Seller or the Servicers, expenses incurred in
connection with payments and reports pursuant to this Agreement and the other
Repurchase Documents, and all other fees and expenses under this Agreement and
the other Repurchase Documents for the account of the Seller. The Seller shall
be required to pay all reasonable fees and expenses owing to any bank or trust
company in connection with the maintenance of the Collection Account, the
Operating Account and all other collection, reserve or lock–box accounts related
to the Purchased Items. The Seller shall be required to pay such expenses for
its own account and shall not be entitled to any payment therefor.

Section 6.11 Pooling and Servicing Agreements.

Notwithstanding the provisions of this Article VI, to the extent the Purchased
Items (or portions thereof) are serviced by a PSA Servicer (other than the
Seller or any Servicer) under a Pooling and Servicing Agreement, (a) the
standards for servicing those Purchased Items shall be those set forth in the
applicable Pooling and Servicing Agreement, to the extent of the items covered
therein, and otherwise as provided in this Agreement, (b) the Seller shall
enforce its rights and interests under such agreements for and on behalf of the
Deal Agent as agent for the Secured Parties, (c) the Seller shall instruct the
applicable PSA Servicer to deposit all Income received in respect of the
Purchased Items into the Collection Account in accordance with Subsection 5.1(f)
of this Agreement, (d) the Seller shall not take any action or fail to take any
action or consent to any action or inaction under any Pooling and Servicing
Agreement where the effect of such action or inaction would prejudice or
adversely affect the interests of the Deal Agent as agent for the Secured
Parties, (e) the Deal Agent as agent for the Secured Parties shall be entitled
to exercise any and all rights of the Seller or the holder of any such Purchased
Asset under such Pooling and Servicing Agreements as such rights relate to the
Purchased Items, and (f) the Seller shall not consent to any amendment or
modification to any Pooling and Servicing Agreement without the prior written
consent of the Deal Agent in its discretion.

Section 6.12 Servicer Default.

Any material breach by the Seller, any of its Servicers or the PSA Servicer of
the obligations contained in this Article VI or in Subsections 2.9(d) and
5.1(cc) shall constitute a “Servicer Default”.

ARTICLE VII

[RESERVED]

ARTICLE VIII

SECURITY INTEREST

Section 8.1 Security Interest.

(a) Each of the following items or types of property, whether now owned or
hereafter acquired, now existing or hereafter created and wherever located, is
hereinafter collectively referred to as the Purchased Items (the “Purchased
Items”): (A) all Purchased Assets; (B) all Income and Cash Collateral, if any;
(C) all Mortgage Loan Documents; (D) all Mortgage Asset Files, including,
without limitation, all promissory notes, notes, certificates, instruments,
negotiable documents and instruments, Security Agreements, chattel mortgages and
all other loan, security or other documents relating to such Purchased Items,
together with all files, documents, instruments, surveys, certificates,
correspondence, appraisals, licenses, contracts, computer programs, computer
storage media, accounting records and other books and records relating thereto;
(E) all collateral, security interests, rights and other interests under or with
respect to each Purchased Item; (F) all Purchase Agreements and the collateral,
security interests, rights and other interests thereunder; (G) all mortgage
guaranties and insurance (issued by governmental agencies or otherwise) and any
mortgage insurance certificate, policy or other document evidencing such
mortgage guaranties or insurance relating to any Purchased Items and all claims,
payments and proceeds thereunder; (H) all servicing fees to which the Seller is
entitled and servicing and other rights relating to the Purchased Items; (I) all
Servicing Agreements, Servicing Records and Servicing Files with respect to the
Purchased Items and the rights and interests of the Seller thereunder or with
respect thereto; (J) all Servicer Accounts established pursuant to any Servicing
Agreement, Pooling and Servicing Agreement or otherwise with respect to the
Purchased Items and all amounts on deposit therein from time to time related to
the Purchased Items; (K) all Pooling and Servicing Agreements relating to the
Purchased Items and all rights of the Seller thereunder or with respect thereto;
(L) all other agreements, instruments or contracts relating to, constituting, or
otherwise governing, any or all of the foregoing to the extent they relate to
the Purchased Items, including the right to receive principal and interest
payments and any related fees, breakage fees, late fees and penalties with
respect to the Purchased Items and the right to enforce such payments;
(M) insurance policies, certificates of insurance, insurance proceeds and the
rights to enforce payment of insurance proceeds, in each case to the extent they
relate to the Purchased Items; (N) the Collection Account and all monies, cash,
deposits, securities or investment property from time to time on deposit in the
Collection Account; (O) any collection account, escrow account, reserve account,
collateral account or lock–box account related to the Purchased Items to the
extent of the Seller’s or the holder’s interest therein, including all moneys,
cash, deposits, securities or investment property from time to time on deposit
therein; (P) rights of the Seller under any letter of credit, guarantee or other
credit support or enhancement related to the Purchased Items; (Q) any Interest
Rate Protection Agreements relating to the Purchased Assets, including all
payments due to the Seller, the Limited Guarantor, the Pledgor, the Parent or
any other Repurchase Party thereunder; ® all purchase or take–out commitments
relating to or constituting any of the foregoing; (S) all collateral, however
defined, under any of the agreements between a Borrower or an Affiliate on the
one hand and the Seller, the Limited Guarantor or any other Repurchase Party on
the other hand; (T) all “general intangibles”, “accounts”, “chattel paper”,
“deposit accounts”, “securities accounts”, “instruments”, “securities”,
“financial assets”, “uncertificated securities”, “securities entitlements” and
“investment property” as defined in the Uniform Commercial Code as in effect
from time to time relating to or constituting any and all of the foregoing; and
(U) any and all replacements, substitutions, conversions, distributions on or
proceeds of, from or on any and all of the foregoing; provided, however, none of
the foregoing Purchased Items shall include any obligations; provided, further,
however, notwithstanding the foregoing, (i) no account, instrument, chattel
paper or other obligation or Property of any kind due from, owed by, or
belonging to, a Person described in the definition of Prohibited Person or
(ii) any lease in which the lessee is a Person described in the definition of
Prohibited Person, shall be collateral under the Repurchase Documents.

(b) The Purchaser and the Seller intend that the Transactions hereunder be sales
to the Purchaser or its designee of the Purchased Items and not loans from the
Purchaser to the Seller secured by the Purchased Items. However, in order to
preserve the Purchaser’s rights under this Agreement in the event that a court
or other forum recharacterizes the Transactions hereunder as loans and as
security for (A) the repayment of the Aggregate Unpaids and performance by the
Seller and the Limited Guarantor of all of the Seller’s and the Limited
Guarantor’s obligations to the Deal Agent as agent for the Secured Parties,
under the Repurchase Documents and the Transactions entered into hereunder
(collectively, the “Repurchase Obligations”), (B) the Seller–Related Obligations
and (C) all expenses and charges, legal or otherwise, incurred in collecting or
enforcing, realizing on or protecting any security for, the Repurchase
Obligations and/or the Seller Related Obligations (the amounts described in the
foregoing clauses A–C are collectively referred to as the “Obligations”),
(a) the Seller and the Limited Guarantor hereby assigns, pledges and grants a
security interest in all of its right, title and interest in, to and under the
Purchased Items to the Deal Agent as agent for the Secured Parties to secure the
Obligations, (b) it is the express intent of the parties that conveyance of the
Purchased Items be deemed a pledge of the Purchased Items by the Seller and the
Limited Guarantor to the Deal Agent as agent for the Secured Parties to secure a
debt or other obligation of the Seller and the Limited Guarantor, and
(c) (i) this Agreement shall also be deemed to be a security agreement within
the meaning of Article 9 of the UCC of the applicable jurisdiction; (ii) the
conveyance provided for herein shall be deemed to be a grant by the Seller and
the Limited Guarantor to the Deal Agent as agent for the Secured Parties of a
security interest in all of the Seller’s and the Limited Guarantor’s, as
applicable, right, title and interest in and to the Purchased Items; (iii) the
assignment by the Deal Agent as agent for the Secured Parties of the interest of
the Deal Agent as agent for the Secured Parties as contemplated in Section 8.2
shall be deemed to be an assignment of any security interest created hereunder;
(iv) the possession by the Deal Agent as agent for the Secured Parties or any of
its agents, including, without limitation, the Custodian, of the Mortgage Loan
Documents, the Purchased Items and such other items of Property as constitute
instruments, money, negotiable documents, securities or chattel paper shall be
deemed to be possession by the secured party for purposes of perfecting the
security interest pursuant to the UCC; and (v) notifications to Persons (other
than the Deal Agent as agent for the Secured Parties) holding such Property, and
acknowledgments, receipts or confirmations from Persons (other than the Deal
Agent as agent for the Secured Parties) holding such Property, shall be deemed
notifications to, or acknowledgments, receipts or confirmations from, financial
intermediaries, bailees or agents (as applicable) of the secured party for the
purpose of perfecting such security interest under the UCC and Applicable Law.
The assignment, pledge and grant of security interest contained herein shall be,
and each of the Seller and the Limited Guarantor hereby represents and warrants
to the Deal Agent and the Purchaser that it is, a first priority perfected
security interest. Each of the Seller and the Limited Guarantor agrees to mark
its computer records and tapes to evidence the interests granted to the Deal
Agent as agent for the Secured Parties hereunder. All Purchased Items shall
secure the payment of all Obligations now or hereafter existing, including,
without limitation, the Seller’s obligation to repurchase Purchased Assets, or
if such obligation is so recharacterized as a loan, to repay such loan for the
Repurchase Price and to pay the Aggregate Unpaids and any and all other
Obligations. For the avoidance of doubt and not by way of limitation of the
foregoing, (A) each Purchased Item, including all Income related thereto,
secures the obligations of the Seller with respect to all other Transactions and
the obligations with respect to all other Purchased Assets, including those
Purchased Assets that are junior in priority to the Purchased Asset in question,
and (B) if there is an Event of Default, no Purchased Item will be released from
the Deal Agent’s Lien or transferred to the Seller or any other Person until the
Obligations are indefeasibly paid in full.

(c) Pursuant to the Custodial Agreement, the Custodian shall hold the Mortgage
Asset Files as exclusive bailee pursuant to the terms of the Custodial Agreement
and shall deliver the related Trust Receipts to the Deal Agent.

(d) The assignment under this Section 8.1 does not constitute and is not
intended to result in a creation or an assumption by the Deal Agent, the
Purchaser or any Secured Party of any obligation, duty, covenant or agreement of
the Seller, the Limited Guarantor or any other Person in connection with any or
all of the Purchased Items or under any agreement or instrument relating
thereto. Anything herein to the contrary notwithstanding, (i) the Seller and the
Limited Guarantor shall remain liable under the Purchased Items to the extent
set forth therein to perform all of its obligations, duties, covenants and
agreements thereunder to the same extent as if this Agreement and the other
Repurchase Documents had not been executed, (ii) the exercise by the Deal Agent
as agent for the Secured Parties of any of its rights under, to or in the
Purchased Items shall not release the Seller or the Limited Guarantor from any
of its obligations, duties, covenants, agreements or liabilities under the
Purchased Items, and (iii) the Deal Agent, the Purchaser and the other Secured
Parties shall not have any obligations, duties or liabilities under the
Purchased Items by reason of this Agreement, the Repurchase Documents or
otherwise, nor shall the Deal Agent, the Purchaser or the other Secured Parties
be obligated to perform any of the obligations, duties, covenants or agreements
of the Seller or the Limited Guarantor thereunder or to take any action to
collect or enforce any claim for payment assigned hereunder.

(e) Each of the Seller and the Limited Guarantor agrees (i) to perform all of
its obligations, duties, covenants and agreements in respect of each Transaction
hereunder, and that a default in the performance of any such obligations shall
constitute a default by it in respect of all Transactions hereunder, and
(ii) that payments, deliveries and other transfers made by it or others on its
behalf in respect of any Transaction shall be deemed to have been made in
consideration of payments, deliveries and other transfers in respect of any
other Transactions hereunder, and the obligations to make any such payments,
deliveries and other transfers may be applied against each other and netted.

Section 8.2 Release of Lien on Purchased Assets.

Except as otherwise provided in this Agreement or any Repurchase Document, at
such time as any Purchased Asset is repurchased in accordance with this
Agreement, the Repurchase Price and all other amounts due with respect thereto
have been paid in full and there is no Default or Event of Default and no Margin
Deficit is outstanding or will occur as a result of the release of the Purchased
Asset, the Deal Agent as agent for the Secured Parties will, to the extent
requested by the Seller, release its interest in such Purchased Asset and any
related Purchased Items; provided, that, the Deal Agent as agent for the Secured
Parties will make no representation or warranty, express or implied, with
respect to any such Purchased Asset or Purchased Items in connection with such
release, and any such transfer shall be without recourse to, and shall be
without expense to, the Deal Agent, the Purchaser and the other Secured Parties.

Section 8.3 Further Assurances.

The provisions of Section 13.12 shall apply to the security interest granted
under Section 8.1 as well as to the Transactions hereunder.

Section 8.4 Remedies.

Upon the occurrence of an Event of Default, the Deal Agent as agent for the
Secured Parties shall have, with respect to the security interest in the
Purchased Items granted pursuant to Section 8.1, and in addition to all other
rights and remedies available to the Purchaser under this Agreement and the
other Repurchase Documents, all rights and remedies of a secured party upon
default under the UCC and other Applicable Law.

Section 8.5 Waiver of Certain Laws.

Each of the Seller and the Limited Guarantor agrees, to the full extent that it
may lawfully so agree, that neither it nor anyone claiming through or under it
will set up, claim or seek to take advantage of any appraisement, valuation,
stay, extension or redemption law now or hereafter in force in any locality
where any Purchased Items may be situated in order to prevent, hinder or delay
the enforcement or foreclosure of this Agreement, or the absolute sale of any of
the Purchased Items or any part thereof, or the final and absolute putting into
possession thereof, immediately after such sale, of the purchasers thereof, and
each of the Seller and the Limited Guarantor, for itself and all who may at any
time claim through or under it, hereby waives, to the full extent that it may be
lawful so to do, the benefit of all such laws and any and all right to have any
of the Properties or assets constituting the Purchased Items marshaled upon any
such sale, and agrees that the Deal Agent as agent for the Secured Parties or
any court having jurisdiction to foreclose the security interests granted in
this Agreement may sell the Purchased Items as an entirety or in such parcels as
the Deal Agent as agent for the Secured Parties or such court may determine.

Section 8.6 Purchaser’s Duty of Care.

Except as provided in the Repurchase Documents, the Deal Agent’s (or, on its
behalf, the Custodian’s) sole duty with respect to the Purchased Items, the
Pledged Collateral and any other collateral for the Facility shall be to use
reasonable care in the custody, use, operation and preservation of the Purchased
Items, the Pledged Collateral and any other collateral for the Facility in its
possession or control. Neither the Deal Agent, the Purchaser nor the Secured
Parties shall incur any liability to the Seller, the Limited Guarantor, the
Pledgor, the Parent or any other Person for any act of government, act of God or
other such destruction in whole or in part or negligence or wrongful act of
custodians or agents selected by and supervised by the Deal Agent as agent for
the Secured Parties with reasonable care, or the Deal Agent’s failure to provide
adequate protection or insurance for the Purchased Items, the Pledged Collateral
and the other collateral for the Facility. Neither the Deal Agent, the Purchaser
nor the Secured Parties shall have any obligation to take any action to preserve
any rights of the Seller, the Limited Guarantor, the Pledgor, the Parent and any
other Repurchase Party in any of the Purchased Items, the Pledged Collateral and
the other collateral for the Facility against prior parties, and the Seller
hereby agrees to take such action. The Seller, the Limited Guarantor, the Parent
and the Pledgor shall defend the Purchased Items, the Pledged Collateral and the
other collateral for the Facility against all such claims and demands of all
Persons (other than claims and demands resulting from interests created by the
Deal Agent as agent for the Secured Parties or the Purchaser), at all times, as
are adverse to the Deal Agent as agent for the Secured Parties and the
Purchaser. Neither the Deal Agent, the Purchaser nor the Secured Parties shall
have any obligation to realize upon any Purchased Item, the Pledged Collateral
or the other collateral for the Facility, except through proper application of
any distributions with respect to the Purchased Items, the Pledged Collateral
and the other collateral for the Facility made directly to the Deal Agent as
agent for the Secured Parties or its agent(s). So long as the Deal Agent as
agent for the Secured Parties (or the Custodian, on the Deal Agent’s behalf)
shall act in good faith in its handling of the Purchased Items, the Pledged
Collateral and the other collateral for the Facility, each of the Seller, the
Limited Guarantor, the Parent and the Pledgor waives or is deemed to have waived
the defense of impairment of the Purchased Items, the Pledged Collateral and the
other collateral for the Facility by the Deal Agent as agent for the Secured
Parties, the Purchaser and the Custodian.

ARTICLE IX

[RESERVED]

ARTICLE X

EVENTS OF DEFAULT

Section 10.1 Events of Default.

The following events shall be Events of Default (“Events of Default”) hereunder:

(a) the Seller shall default in the payment of all Aggregate Unpaids on or
before the Facility Maturity Date (whether at stated maturity, upon
acceleration, at mandatory or optional prepayment or otherwise); or

(b) the Seller’s failure to pay any Repurchase Price, Price Differential, Margin
Deficit, Indemnified Amount, Additional Amount, Due Diligence Costs, Breakage
Cost, Taxes and/or Late Payment Fees (including, without limitation, the amounts
due under the definition of Maximum Amount) when due (whether at stated
maturity, upon acceleration, at mandatory or optional prepayment or otherwise)
or the Limited Guarantor’s failure to deposit any Required Cash Collateral into
the Collection Account on or before the date required; or

(c) the Seller, the Limited Guarantor, the Parent or the Pledgor shall default
in the payment of any other fee, cost, expense, indemnity, interest or any other
amount payable by it hereunder or under any other Repurchase Document and the
same continues unremedied for one (1) Business Day; or

(d) the Seller’s, the Limited Guarantor’s, the Pledgor’s, the Parent’s, any
other Repurchase Party’s, any Servicer’s, any PSA Servicer’s or any other
Person’s failure to timely deposit to the Collection Account all Income, Cash
Collateral and other payments and amounts as required by Subsection 5.1(f) of
this Agreement and, in the case of Persons not a party to this Agreement only,
the same is not remedied within two (2) Business Days; or

(e) any Insolvency Proceeding relating to the Seller, the Limited Guarantor, the
Pledgor, the Parent, any Affiliate or Subsidiary that is directly or indirectly
wholly-owned by the Seller, the Limited Guarantor, the Pledgor and/or the Parent
or any Letter of Credit Issuer shall have occurred; or

(f) any Financial Covenant is not satisfied in any material respect; or

(g) the Seller, the Limited Guarantor, the Parent or the Pledgor shall become
required to register as an “investment company” within the meaning of the 40 Act
or the arrangements contemplated by the Repurchase Documents shall require
registration of any of the foregoing as an “investment company” within the
meaning of the 40 Act; or

(h) a regulatory, tax or accounting body has ordered that the activities of the
Seller, the Limited Guarantor, the Pledgor or the Parent contemplated in the
Repurchase Documents be terminated or, as a result of any other event or
circumstance, the activities of the Seller, the Limited Guarantor, the Pledgor
or the Parent contemplated in the Repurchase Documents may reasonably be
expected to cause the Seller, the Limited Guarantor, the Pledgor or the Parent
to suffer materially adverse regulatory, accounting or tax consequences; or

(i) there shall exist any event or occurrence that has caused or has resulted in
a Material Adverse Effect; or

(j) (i) the Internal Revenue Service shall file notice of a Lien pursuant to
Section 6323 of the Code with regard to any Property or assets of the Seller or
any material assets or Property of the Limited Guarantor, the Pledgor or the
Parent, and, in each case, such Lien shall not have been released within
five (5) Business Days; or

(k) the Seller, the Limited Guarantor, the Parent or the Pledgor sells, assigns,
pledges, participates, transfers or grants a Lien on any of its rights or
interests under the Repurchase Documents, on or with respect to any of the
Purchased Items or on or with respect to the Pledged Collateral or any other
collateral for the Facility in violation of the terms of the Repurchase
Documents; or

(l) (i) any Repurchase Document, any right or remedy of the Deal Agent, the
Purchaser or any Secured Party, any obligation, covenant, agreement or duty of
the Seller, the Limited Guarantor, the Pledgor, the Parent or any Letter of
Credit Issuer or any Lien, security interest or control granted under or in
connection with the Repurchase Documents, the Purchased Items, the Pledged
Collateral, any of the Letters of Credit or any other collateral for the
Facility, shall (except in accordance with its terms), in whole or in part,
terminate, cease to be effective, cease to be in full force and effect or, as
applicable, cease to be the legal, valid, binding and enforceable obligation of
the Seller, the Limited Guarantor, the Pledgor, the Parent or any Letter of
Credit Issuer; or

(ii) the Seller, the Limited Guarantor, the Pledgor, the Parent, any Letter of
Credit Issuer or any other Person shall, directly or indirectly, contest in any
manner the effectiveness, validity, binding nature or enforceability of, or deny
or disaffirm such Person’s duties, obligations, covenants or agreements under or
in connection with, any Repurchase Document or any Lien, security interest or
control under or in connection with the Repurchase Documents, the Purchased
Items, the Pledged Collateral, any of the Letters of Credit or any other
collateral for the Facility; or

(iii) the Purchased Items shall not have been sold to the Purchaser or its
designee, or the Liens contemplated under the Repurchase Documents shall cease
or fail to be first priority perfected Liens on any Purchased Items, the Pledged
Collateral or any other collateral for the Facility in favor of the Deal Agent
as agent for the Secured Parties or shall be Liens in favor of any Person other
than the Deal Agent as agent for the Secured Parties, or

(iv) the Seller, the Limited Guarantor, the Pledgor, the Parent or any other
Repurchase Party shall grant, permit or suffer to exist any Lien on any
Purchased Items, the Pledged Collateral, any of the Letters of Credit or any
other collateral for the Facility (other than Permitted Liens) or act in
contravention of any control agreement related to the Purchased Items or the
Pledged Collateral; or

(m) the Seller, the Limited Guarantor, the Parent or the Pledgor shall have
failed to observe or perform in any material respect any of the covenants,
duties, obligations or agreements of the Seller, the Limited Guarantor, the
Parent or the Pledgor set forth in this Agreement, the other Repurchase
Documents or the Mortgage Loan Documents to which the Seller, the Limited
Guarantor, the Parent or the Pledgor is a party and the same continues
unremedied for a period of ten (10) days after the earlier to occur of (i) the
date on which written notice of such failure requiring the same to be remedied
shall have been given to the Seller, the Limited Guarantor, the Parent or the
Pledgor by the Deal Agent, and (ii) the date on which the Seller, the Limited
Guarantor, the Parent or the Pledgor becomes aware thereof; or

(n) any representation, warranty, certification, statement or affirmation made
by the Seller, the Limited Guarantor, the Parent or the Pledgor in this
Agreement or any other Repurchase Document or in any certificate, notice, report
or other document or agreement delivered pursuant to this Agreement or any other
Repurchase Document (other than the representations and warranties set forth in
Schedule 1 to this Agreement, which shall be considered solely for the purpose
of determining the Asset Value of the Purchase Assets, unless (i) the Seller
shall have made any such representations and warranties with actual knowledge
that they were materially false or misleading at the time made or (ii) any such
representations and warranties have been determined in good faith by Purchaser
in its sole discretion to be materially false or misleading on a regular
basis)shall prove to have been incorrect in any material respect when made or
given or deemed made or given and the same continues unremedied for a period of
ten (10) days after the earlier to occur of (i) the date on which written notice
of such incorrectness requiring the same to be remedied shall have been given to
the Seller, the Limited Guarantor, the Parent or the Pledgor by the Deal Agent,
and (ii) the date on which the Seller, the Limited Guarantor, the Parent or the
Pledgor becomes aware thereof; or

(o) the Seller, the Limited Guarantor, the Parent or the Pledgor shall have
failed to (i) give instructions or notice to the Deal Agent, (ii) to deliver to
the Deal Agent an executed copy of each required Servicer Redirection Notice as
required by this Agreement or the other Repurchase Documents or (iii) to deliver
any required reports hereunder or under the other Repurchase Documents, on or
before the date the same was required under the terms of this Agreement or the
other Repurchase Documents, and in each case, the same continues unremedied for
two (2) Business Days; or

(p) the aggregate Repurchase Price for all Transactions outstanding on any day
exceeds the Availability or the Maximum Amount and the same continues unremedied
for one (1) Business Day after notice to the Seller; provided, however, during
the period of time that such event remains unremedied, no additional Transaction
will be entered into under this Agreement; or

(q) a final judgment or judgments for the payment of money in excess of
$10,000,000 in the aggregate shall be rendered against either the Seller, the
Limited Guarantor, the Pledgor or the Parent by one (1) or more courts,
administrative tribunals or other bodies or any Governmental Authority having
jurisdiction, and the same shall not be satisfied, discharged (or provision
shall not be made for such discharge) or bonded, or a stay of execution thereof
shall not be procured, within thirty (30) days from the date of entry thereof;
or

(r) (i) the credit rating of any Letter of Credit Issuer is downgraded by any
Rating Agency below the Minimum Credit Rating, (ii) any Letter of Credit fails
to satisfy the definition of Letter of Credit or is invalid, void,
unenforceable, terminated, expired, ceases to exist or be in full force and
effect in the required amount, (iii) the Required Draw Amount may not be drawn
under any of the Letters of Credit for any reason or a Letter of Credit is not
honored for any reason or for any amount, (iv) an Insolvency Proceeding relating
to a Letter of Credit Issuer shall have occurred, (v) a Letter of Credit Issuer
shall have disavowed or disaffirmed its obligations under a Letter of Credit or
(vi) a Letter of Credit Issuer is not Solvent or admits its inability to or
intentions not to perform under any Letter of Credit; or

(s) the Seller, the Limited Guarantor, the Pledgor, the Parent or any direct or
indirect Subsidiary of the Seller, the Limited Guarantor, the Pledgor and/or the
Parent where the Seller, the Limited Guarantor, the Pledgor and/or the Parent
acts as a guarantor of the Indebtedness of such Subsidiary shall fail to make a
payment due with respect to or an event, condition or default exists or has
occurred that would permit the acceleration of (regardless of whether any of the
foregoing have been or are waived) (i) any Indebtedness (including any
Indebtedness under any Existing Financing Facility), any Contractual Obligation
or any Guarantee Obligation of the Seller, the Limited Guarantor, the Pledgor,
the Parent or any direct or indirect Subsidiary of the Seller, the Limited
Guarantor, the Pledgor and/or the Parent where the Seller, the Limited
Guarantor, the Pledgor and/or the Parent acts as a guarantor of the Indebtedness
of such Subsidiary, in each case where the potential indebtedness, contract
amount or liability or guaranty amount or liability, as applicable, thereunder
equals or exceeds $10,000,000 or (ii) any Interest Rate Protection Agreement; or

(t) the Seller, the Limited Guarantor, the Pledgor, the Parent and/or any
Affiliate or Subsidiary that is directly or indirectly wholly-owned by the
Seller, the Limited Guarantor, the Pledgor and/or the Parent shall fail to make
a payment due with respect to or an event, condition or default exists or has
occurred that would permit the acceleration of (regardless of whether any of the
foregoing have been or are waived) any Seller–Related Obligations; or

(u) either the Seller, the Limited Guarantor, the Parent or the Pledgor shall
engage in any conduct or action where the Deal Agent’s prior written consent is
required by the terms of this Agreement or the other Repurchase Documents and
the Seller, the Limited Guarantor, the Parent or the Pledgor fails to obtain
such consent; or

(v) the Seller fails to repurchase Purchased Assets on the applicable Repurchase
Date (including, without limitation, the Facility Maturity Date) and to pay all
amounts due in connection therewith; or

(w) the Pledgor shall cease to own directly 100% of the issued and outstanding
Equity Interests of the Seller and/or the Parent shall cease to own directly or
indirectly 100% of the issued and outstanding Equity Interests of the Pledgor,
the Limited Guarantor and the Seller; or

(x) a Servicer Default occurs and the same continues unremedied for three
(3) Business Days; or

(y) any event or occurrence under this Agreement or any of the other Repurchase
Documents that, by the express terms of this Agreement or the other Repurchase
Documents, is deemed to constitute an Event of Default; or

(z) a Change of Control occurs; or

(aa) to the extent merger or consolidation is permitted under the Repurchase
Documents, the Seller, the Limited Guarantor, the Parent or the Pledgor shall
merge or consolidate into any entity, and such entity is, in the Deal Agent’s
determination in its discretion, materially weaker in its financial condition
(in the aggregate) than such Person pre–merger or consolidation; or

(bb) the Seller, the Limited Guarantor, the Pledgor, the Parent or any Letter of
Credit Issuer shall admit its inability to, or its intentions not to, perform
its obligations, covenants, duties or agreements under any Repurchase Document
or admit that it is not Solvent.

Section 10.2 Remedies.

(a) If an Event of Default occurs, the following rights and remedies are
available to the Deal Agent as agent for the Secured Parties; provided, that an
Event of Default shall be deemed to be continuing unless expressly waived by the
Deal Agent in writing:

(i) At the option of the Deal Agent, exercised by written notice to the Seller
(which option shall be deemed to have been exercised, even if no notice is
given, immediately upon the occurrence of an Insolvency Event of the Seller, the
Limited Guarantor, the Pledgor, the Parent, any Affiliate or Subsidiary that is
directly or indirectly wholly-owned by the Seller, the Limited Guarantor, the
Pledgor and/or the Parent or a Letter of Credit Issuer), the Repurchase Date for
each Transaction hereunder, if it has not already occurred, shall be deemed
immediately to occur (except that, in the event that the Purchase Date for any
Transaction has not yet occurred as of the date of such exercise or deemed
exercise, such Transaction shall be deemed immediately cancelled) and the
Funding Expiration Date and the Facility Maturity Date shall be deemed to have
occurred. The Deal Agent shall (except upon the occurrence of an Insolvency
Event of the Seller, the Limited Guarantor, the Pledgor, the Parent, any
Affiliate or Subsidiary that is directly or indirectly wholly-owned by the
Seller, the Limited Guarantor, the Pledgor and/or the Parent or a Letter of
Credit Issuer) give notice to the Seller of the exercise of such option as
promptly as practicable.

(ii) If the Deal Agent exercises or is deemed to have exercised the option
referred to in Subsection 10.2(a)(i),

(A) (1) the Seller’s obligations in such Transactions to repurchase all
Purchased Items, at the Repurchase Price therefor on the Repurchase Date, and,
without duplication, to pay the Aggregate Unpaids, all other Obligations and all
other amounts owed by the Seller, the Limited Guarantor, the Pledgor, the Parent
and any other Person hereunder and under the other Repurchase Documents, shall
thereupon become immediately due and payable, (2) all amounts in the Collection
Account and all Income paid after such exercise or deemed exercise shall be
retained by the Deal Agent as agent for the Secured Parties and applied to the
aggregate unpaid Repurchase Price, the Aggregate Unpaids, all other Obligations
and all other amounts owed by the Seller, the Limited Guarantor, the Pledgor,
the Parent and any other Person hereunder and under the other Repurchase
Documents, and (3) the Seller shall immediately deliver to the Deal Agent as
agent for the Secured Parties any Purchased Items subject to such Transactions
then in the Seller’s possession or control; and

(B) all amounts in the Collection Account and all Income actually received by
the Deal Agent as agent for the Secured Parties (excluding any Late Payment Fees
or other Price Differential at the Post–Default Rate) shall be applied to the
aggregate unpaid Repurchase Price, the Aggregate Unpaids, all other Obligations
and all other amounts owed by the Seller, the Limited Guarantor, the Pledgor,
the Parent and any other Person hereunder or the other Repurchase Documents, in
such order as the Deal Agent shall determine in its discretion.

(iii) Upon the occurrence of one or more Events of Default, and subject to
Section 6.11, the Deal Agent as agent for the Secured Parties shall have the
right to obtain physical possession of the Servicing Records, the Servicing
Files, the Servicing Agreements and all other files of the Seller or any third
party acting for the Seller relating to the Purchased Items and all documents
relating to the Purchased Items which are then or may thereafter come into the
possession of the Seller or any third party acting for the Seller, and the
Seller shall deliver to the Deal Agent such assignments as the Deal Agent shall
request (all of the foregoing at the expense of the Seller), and the Deal Agent
shall have the right to appoint any Person to act as the Servicer for the
Purchased Assets.

(iv) In the event the Seller has not repurchased all Purchased Items, the Deal
Agent may (A) complete any assignments, allonges, endorsements, powers or other
documents or instruments executed in blank, (B) immediately sell, without demand
or further notice of any kind, at a public or private sale and at such price or
prices as the Deal Agent may deem reasonably satisfactory any or all Purchased
Items subject to such Transactions hereunder and apply the proceeds thereof to
the aggregate unpaid Repurchase Price, the Aggregate Unpaids, the other
Obligations and any other amounts owed by the Seller, the Limited Guarantor, the
Pledgor, the Parent and any other Person hereunder and under the other
Repurchase Documents, and/or (C) in its discretion, elect, in lieu of selling
all or a portion of such Purchased Items, to give the Seller credit for such
Purchased Items in an amount equal to the Market Value (determined by the Deal
Agent in its discretion) of the Purchased Items against the aggregate unpaid
Repurchase Price, the Aggregate Unpaids, the other Obligations and any other
amounts owing by the Seller, the Limited Guarantor, the Pledgor, the Parent and
any other Person hereunder and under the other Repurchase Documents. The
proceeds of any disposition of Purchased Items shall be applied first to the
costs and expenses incurred by the Deal Agent in connection with the Event of
Default; second to the costs of related covering and/or related hedging
transactions; third to the Repurchase Price; fourth to the Aggregate Unpaids,
the other Obligations and any other amounts owed by the Seller, the Limited
Guarantor, the Pledgor, the Parent and any other Person hereunder or under the
other Repurchase Documents; and fifth to the Seller.

(v) The Seller agrees that the Deal Agent may obtain an injunction, an order of
specific performance or other equitable relief to compel the Seller to fulfill
any of its obligations as set forth in this Agreement or the other Repurchase
Documents, including, without limitation, Article X of this Agreement, if the
Seller fails or refuses to perform its obligations as set forth herein or
therein.

(vi) The Seller shall be liable to the Deal Agent, payable as and when incurred
by the Deal Agent, for (A) the amount of all actual out–of–pocket expenses,
including legal or other expenses incurred by the Deal Agent in connection with
or as a consequence of an Event of Default, and (B) all costs incurred in
connection with hedging or covering transactions.

(vii) The Deal Agent as agent for the Secured Parties shall have, in addition to
its rights under this Repurchase Agreement and the other Repurchase Documents,
any rights and remedies otherwise available to it under any other agreement,
Applicable Law or the UCC.

(b) The Deal Agent as agent for the Secured Parties may exercise one or more of
the remedies available to the Deal Agent immediately upon the occurrence of an
Event of Default and at any time thereafter without notice to the Seller. All
rights and remedies arising under this Agreement and the other Repurchase
Documents are cumulative and not exclusive of any other rights or remedies that
the Deal Agent as agent for the Secured Parties may have.

(c) The Deal Agent as agent for the Secured Parties may enforce its rights and
remedies hereunder without prior judicial process or hearing, and the Seller,
the Limited Guarantor, the Parent and the Pledgor hereby expressly waive any
defenses the Seller, the Limited Guarantor, the Parent and the Pledgor might
otherwise have to require the Deal Agent as agent for the Secured Parties to
enforce its rights by judicial process. The Seller, the Limited Guarantor, the
Parent and the Pledgor also waives any defense (other than a defense of payment
or performance) the Seller, the Limited Guarantor, the Parent or the Pledgor
might otherwise have arising from the use of nonjudicial process, enforcement
and sale of all or any portion of the Purchased Items, or from any other
election of remedies. The Seller, the Limited Guarantor, the Parent and the
Pledgor recognize that nonjudicial remedies are consistent with the usages of
the trade, are responsive to commercial necessity and are the result of a
bargain at arm’s–length.

(d) To the extent permitted by Applicable Law, the Seller shall be liable to the
Deal Agent as agent for the Secured Parties for interest on any amounts owing by
the Seller hereunder, from the date the Seller becomes liable for such amounts
hereunder until such amounts are (i) paid in full by the Seller or
(ii) satisfied in full by the exercise of the Deal Agent’s rights hereunder.
Interest on any sum payable by the Seller to the Deal Agent as agent for the
Secured Parties under this Subsection 10.2(d) shall accrue interest at a rate
equal to the Post–Default Rate.

(e) In addition to the rights under this Section 10.2, upon an Event of Default
the Purchaser shall no longer be obligated to enter into any additional
Transactions pursuant to any outstanding Confirmation and the Deal Agent as
agent for the Secured Parties shall have the following additional rights if an
Event of Default occurs:

(i) The Deal Agent as agent for the Secured Parties , the Purchaser, the Seller,
the Limited Guarantor, the Parent and the Pledgor agree and acknowledge that the
Purchased Items constitute collateral that may decline rapidly in value.
Accordingly, notwithstanding anything to the contrary in this Agreement, the
Deal Agent as agent for the Secured Parties shall not be required to give notice
to the Seller, the Limited Guarantor, the Pledgor, the Parent or any other
Person prior to exercising any remedy in respect of an Event of Default. If no
prior notice is given, the Deal Agent shall give notice to the Seller of the
remedies effected by the Deal Agent as agent for the Secured Parties promptly
thereafter. The Deal Agent shall act in good faith in exercising its rights
pursuant to this Subsection 10.2(e).

(ii) The Deal Agent as agent for the Secured Parties may, in its discretion,
elect to hold any Purchased Item for its own account and earn the related
interest on the full face amount thereof.

(f) Notwithstanding anything contained in the Repurchase Documents to the
contrary, neither the Seller, the Limited Guarantor, the Pledgor, the Parent nor
any other Person shall be permitted to cure an Event of Default after the
acceleration of any of the Obligations.

Section 10.3 Determination of Events of Default.

In making a determination as to whether an Event of Default has occurred, the
Deal Agent shall be entitled to rely on reports published or broadcast by media
sources believed by the Deal Agent to be generally reliable and on information
provided to it by any other sources believed by it to be generally reliable,
provided that the Deal Agent reasonably and in good faith believes such
information to be accurate and has taken such steps as may be reasonable in the
circumstances to attempt to verify such information.

ARTICLE XI

INDEMNIFICATION

Section 11.1 Indemnities by the Seller.

(a) The Seller agrees to hold the Purchaser, the Deal Agent, any Secured Party,
any Affected Party and any Affiliates of the Purchaser, the Deal Agent, any
Secured Party and any Affected Party and the Purchaser’s, the Deal Agent’s, any
Secured Party’s, any Affected Party’s and their Affiliates’ officers, directors,
shareholders, partners, members, owners, employees, agents, attorneys,
Affiliates and advisors (each an “Indemnified Party” and collectively the
“Indemnified Parties”) harmless from and indemnify any Indemnified Party against
all liabilities, losses, damages, judgments, costs, expenses, penalties or fines
of any kind that may be imposed on, incurred by or asserted against such
Indemnified Party (collectively, the “Indemnified Amounts”) in any way relating
to, arising out of or resulting from (i) the Facility, this Agreement, the
Repurchase Documents, the Mortgage Asset Purchase Agreement, the Mortgage Loan
Documents, any Purchased Item, any Letter of Credit, the Pledged Collateral and
any other collateral for the Facility or any transaction or Transaction
contemplated hereby or thereby, or any amendment, supplement, extension or
modification of, or any waiver or consent under or in respect of, this
Agreement, the Repurchase Documents, the Mortgage Asset Purchase Agreement, the
Mortgage Loan Documents, any Purchased Item, the Pledged Collateral and any
other collateral for the Facility, or any transaction or Transaction
contemplated hereby or thereby, (ii) any Mortgage Asset, any Purchased Item, any
Letter of Credit, any Pledged Collateral or any other collateral for the
Facility, (iii) any violation or alleged violation of, non-compliance with or
liability under any Applicable Law (including, without limitation, violation of
securities laws and Environmental Laws), (iv) ownership of, Liens on, security
interests in or the exercise of rights and/or remedies under the Repurchase
Documents, the Mortgage Loan Documents, the Purchased Items, the Pledged
Collateral, any other collateral for the Facility, the Underlying Mortgaged
Property, any other related Property or collateral or any part thereof or any
interest therein or receipt of any Income or rents, (v) any accident, injury to
or death of any person or loss of or damage to property occurring in, on or
about any Underlying Mortgaged Property, any other related Property or
collateral or any part thereof, the Purchased Items or on the adjoining
sidewalks, curbs, parking areas, streets or ways, (vi) any use, nonuse or
condition in, on or about, or possession, alteration, repair, operation,
maintenance or management of, any Underlying Mortgaged Property, any other
related Property or collateral or any part thereof or on the adjoining
sidewalks, curbs, parking areas, streets or ways, (vii) any failure on the part
of the Seller, the Limited Guarantor, the Parent or the Pledgor to perform or
comply with any of the terms of the Mortgage Loan Documents, the Repurchase
Documents, the Purchased Items, the Pledged Collateral or any other collateral
for the Facility, (viii) performance of any labor or services or the furnishing
of any materials or other property in respect of the Underlying Mortgaged
Property, any other related Property or collateral, the Purchased Items or any
part thereof, (ix) any claim by brokers, finders or similar Persons claiming to
be entitled to a commission in connection with any lease or other transaction
involving any Underlying Mortgaged Property, any other related Property or
collateral, the Purchased Items or any part thereof or the Repurchase Documents,
(x) any Taxes including, without limitation, any Taxes attributable to the
execution, delivery, filing or recording of any Repurchase Document, any
Mortgage Loan Document or any memorandum of any of the foregoing, (xi) any Lien
or claim arising on or against the Underlying Mortgaged Property, any other
related Property or collateral, the Pledged Collateral, the Purchased Items or
any part thereof under any Applicable Law or any liability asserted against the
Deal Agent, the Purchaser, any Secured Party or any Affected Party with respect
thereto, (xii) the claims of any lessee or any Person acting through or under
any lessee or otherwise arising under or as a consequence of any leases with
respect to any Underlying Mortgaged Property, related Property or collateral, or
any claims of a Borrower, (xiii) any civil penalty or fine assessed by OFAC
against, and all reasonable costs and expenses (including counsel fees and
disbursements) incurred in connection with the defense thereof, by any
Indemnified Party as a result of conduct of the Seller, the Pledgor, the Limited
Guarantor, the Parent or any other Repurchase Party that violates any sanction
enforced by OFAC, (xiv) any and all Indemnified Amounts arising out of,
attributable or relating to, accruing out of, or resulting from (1) a past,
present or future violation or alleged violation of any Environmental Laws in
connection with any Property or Underlying Mortgaged Property by any Person or
other source, whether related or unrelated to the Seller, the Pledgor, the
Limited Guarantor, the Parent or any Borrower, (2) any presence of any Materials
of Environmental Concern in, on, within, above, under, near, affecting or
emanating from any Property or Underlying Mortgaged Property, (3) the failure to
timely perform any Remedial Work, (4) any past, present or future activity by
any Person or other source, whether related or unrelated to the Seller, the
Pledgor, the Limited Guarantor, the Parent or any Borrower in connection with
any actual, proposed or threatened use, treatment, storage, holding, existence,
disposition or other release, generation, production, manufacturing, processing,
refining, control, management, abatement, removal, handling, transfer or
transportation to or from any Property or Underlying Mortgaged Property of any
Materials of Environmental Concern at any time located in, under, on, above or
affecting any Property or Underlying Mortgaged Property, (5) any past, present
or future actual Release (whether intentional or unintentional, direct or
indirect, foreseeable or unforeseeable) to, from, on, within, in, under, near or
affecting any Property or Underlying Mortgaged Property by any Person or other
source, whether related or unrelated to the Seller, the Parent, the Limited
Guarantor, any other Repurchase Party or any Borrower, (6) the imposition,
recording or filing or the threatened imposition, recording or filing of any
Lien on any Property or Underlying Mortgaged Property with regard to, or as a
result of, any Materials of Environmental Concern or pursuant to any
Environmental Law, or (7) any misrepresentation or inaccuracy in any
representation or warranty in any material respect or material breach or failure
to perform any covenants or other obligations pursuant to this Agreement, the
other Repurchase Documents or any of the Mortgage Loan Documents or relating to
environmental matters in any way including, without limitation, under any of the
Mortgage Loan Documents or (xv) any representation or warranty made or deemed
made by the Seller, the Limited Guarantor or any of their respective officers
under or in connection with this Agreement or any other Repurchase Document,
that shall have been false or incorrect in any material respect when made or
deemed made or delivered, (xvi) the failure by the Seller, the Limited Guarantor
or any Servicer to comply with any term, provision or covenant contained in this
Agreement, the Repurchase Documents, any Servicing Agreement or any agreement
executed in connection with the foregoing agreements, or with any Applicable Law
or with respect to any Purchased Items, or the nonconformity of any Purchased
Items with any such Applicable Law, (xvii) the failure to vest and maintain
vested in the Deal Agent, as agent for the Secured Parties, an undivided
ownership interest in the Purchased Assets, together with all Income, free and
clear of any Lien (other than Permitted Liens) whether existing at the time of
any Transaction or at any time thereafter, (xviii) the aggregate Repurchase
Price for all Transactions exceeding the Maximum Amount on any Business Day,
(xix) the failure to file, or any delay in filing, financing statements,
continuation statements or other similar instruments or documents under the UCC
of any applicable jurisdiction or other Applicable Laws with respect to any
Purchased Items, whether at the time of any Transaction or at any subsequent
time, (xx) any dispute, claim, offset or defense (other than the discharge in
bankruptcy of the Borrower) of the Borrower to the payment with respect to any
Purchased Item (including, without limitation, a defense based on the Purchased
Item not being a legal, valid and binding obligation of such Borrower
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of the merchandise or services related to such Purchased
Item or the furnishing or failure to furnish such merchandise or services,
(xxi) any failure of the Seller, the Limited Guarantor or any Servicer to
perform its duties or obligations in accordance with the provisions of this
Agreement, any Servicing Agreement or any of the other Repurchase Documents or
any failure by the Seller, the Limited Guarantor, any Servicer or any Affiliate
of the Seller or the Limited Guarantor to perform its respective duties under
any Purchased Item, (xxii) the failure of the Seller, the Limited Guarantor or
any Servicer to remit any Income due hereunder to the Collection Account on or
before the date such Income is required to be deposited therein (whether by the
exercise of setoff rights or otherwise), (xxiii) any inability to obtain any
judgment in, or utilize the court or other adjudication system of, any state in
which a Borrower may be located as a result of the failure of the Seller to
qualify to do business or file any notice or business activity report or any
similar report, (xxiv) any action taken by the Seller, the Limited Guarantor or
any Servicer in the enforcement, collection or foreclosure of any Purchased
Item, (xxv) any products liability claim or personal injury

(b) Any amounts subject to the indemnification provisions of this Section 11.1
shall be paid by the Seller to the Indemnified Party within five (5) Business
Days following such Person’s demand therefor. For the avoidance of doubt, an
Indemnified Party may seek payment of any Indemnified Amount at any time and
regardless of whether a Default or an Event of Default then exists or is
continuing.

(c) If for any reason the indemnification provided in this Section 11.1 is
unavailable to the Indemnified Party or is insufficient to hold an Indemnified
Party harmless, then the Seller shall contribute to the amount paid or payable
by such Indemnified Party as a result of such loss, claim, damage or liability
in such proportion as is appropriate to reflect not only the relative benefits
received by such Indemnified Party on the one hand and the Seller and the
Limited Guarantor on the other hand but also the relative fault of such
Indemnified Party as well as any other relevant equitable considerations.

(d) The obligations of the Seller under this Article XI shall survive the
resignation or removal of the Deal Agent and the termination of this Agreement.

Section 11.2 After–Tax Basis.

Indemnification under Section 11.1 shall be in an amount necessary to make the
Indemnified Party whole after taking into account any tax consequences to the
Indemnified Party of the receipt of the indemnity provided hereunder, including
the effect of such tax or refund on the amount of tax measured by net income or
profits that is or was payable by the Indemnified Party.

ARTICLE XII

THE DEAL AGENT

Section 12.1 Deal Agent.

(a) Authorization and Action. VFCC hereby designates and appoints WCM as the
Deal Agent hereunder and authorizes the Deal Agent to take such actions as agent
on behalf of VFCC and the other Secured Parties and to exercise such powers as
are delegated to the Deal Agent by the terms of this Agreement, together with
such powers as are reasonably incidental thereto. The Deal Agent shall not have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with VFCC, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities on the part of the Deal
Agent shall be read into this Agreement or otherwise exist for the Deal Agent.
In performing its functions and duties hereunder, the Deal Agent shall act
solely as an agent for VFCC and does not assume nor shall be deemed to have
assumed any obligation or relationship of trust or agency with or for the
Seller, the Limited Guarantor, the Pledgor, the Parent or any of their
successors or assigns. The Deal Agent shall not be required to take any action
that exposes the Deal Agent to personal liability or that is contrary to this
Agreement or Applicable Law. The appointment and authority of the Deal Agent
hereunder shall terminate at the indefeasible payment in full of the
Obligations.

(b) Delegation of Duties. The Deal Agent may execute any of its duties under
this Agreement or the other Repurchase Documents by or through agents or
attorneys–in–fact and shall be entitled to the advice of counsel concerning all
matters pertaining to such duties. The Deal Agent shall not be responsible for
the negligence or misconduct of any agents or attorneys–in–fact selected by it
with reasonable care.

(c) Exculpatory Provisions. Neither the Deal Agent nor any of its directors,
officers, agents or employees shall be (i) liable for any action lawfully taken
or omitted to be taken by it or them under or in connection with this Agreement
(except for its, their or such Person’s own gross negligence or willful
misconduct or, in the case of the Deal Agent, the breach of its obligations
expressly set forth in this Agreement), or (ii) responsible in any manner to
VFCC for any recitals, statements, representations or warranties made by the
Seller contained in this Agreement or in any certificate, report, statement or
other document referred to or provided for in, or received under or in
connection with, this Agreement, for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other
document furnished in connection herewith, for any failure of the Seller to
perform its obligations hereunder, or for the satisfaction of any condition
specified in Article III. The Deal Agent shall not be under any obligation to
VFCC to ascertain or to inquire as to the observance or performance of any of
the agreements or covenants contained in, or conditions of, this Agreement, or
to inspect the Properties, books or records of the Seller. The Deal Agent shall
not be deemed to have knowledge of any Default, Event of Default or Servicer
Default unless the Deal Agent has received notice from the Seller or a Secured
Party.

(d) Reliance. The Deal Agent shall in all cases be entitled to rely, and shall
be fully protected in relying, upon any document or conversation believed by it
to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to the Seller), independent accountants and other
experts selected by the Deal Agent. The Deal Agent shall in all cases be fully
justified in failing or refusing to take any action under this Agreement or any
other document furnished in connection herewith unless it shall first receive
such advice or concurrence of VFCC, as it deems appropriate, or it shall first
be indemnified to its satisfaction by VFCC; provided, that, unless and until the
Deal Agent shall have received such advice, the Deal Agent may take or refrain
from taking any action as the Deal Agent shall deem advisable and in the best
interests of VFCC. The Deal Agent shall in all cases be fully protected in
acting, or in refraining from acting, in accordance with a request of VFCC, and
such request and any action taken or failure to act pursuant thereto shall be
binding upon VFCC.

(e) Non–Reliance on the Deal Agent and Other Purchaser. VFCC expressly
acknowledges that neither the Deal Agent nor any of its officers, directors,
employees, agents, attorneys–in–fact or affiliates has made any representations
or warranties to it and that no act by the Deal Agent hereafter taken,
including, without limitation, any review of the affairs of the Seller, shall be
deemed to constitute any representation or warranty by the Deal Agent. VFCC
represents and warrants to the Deal Agent that it has made and will make,
independently and without reliance upon the Deal Agent, and based on such
documents and information as it has deemed appropriate, its own appraisal of and
investigation into the business, operations, property, prospects, financial and
other conditions and creditworthiness of the Seller and has made its own
decision to enter into this Agreement.

(f) The Deal Agent in its Individual Capacity. The Deal Agent and any of its
Affiliates may make loans to, accept deposits from and generally engage in any
kind of business with the Seller or any Affiliate of the Seller as though the
Deal Agent were not the Deal Agent hereunder. With respect to the Transactions
entered into pursuant to this Agreement, the Deal Agent and each of its
Affiliates shall have the same rights and powers under this Agreement as the
Purchaser and may exercise the same as though it were not the Deal Agent and the
terms “Purchaser” shall include the Deal Agent in its individual capacity.

(g) Successor Deal Agent. The Deal Agent may, upon five (5) days’ notice to the
Seller and VFCC, and the Deal Agent will, upon the direction of VFCC, resign as
Deal Agent. If the Deal Agent shall resign, then VFCC, during such five (5) day
period, shall appoint a successor agent. If for any reason no successor Deal
Agent is appointed by VFCC during such five (5) day period, then effective upon
the expiration of such five (5) day period, the Seller shall make all payments
it otherwise would have made to the Deal Agent in respect of the Obligations or
under the Fee Letter directly to VFCC and for all purposes shall deal directly
with VFCC. After any retiring Deal Agent’s resignation hereunder as Deal Agent,
the provisions of Article XI and Article XII shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was the Deal Agent under
this Agreement.

ARTICLE XIII

MISCELLANEOUS

Section 13.1 Amendments and Waivers.

Except as provided in this Section 13.1, no amendment, waiver or other
modification of any provision of this Agreement shall be effective without the
written agreement of the Seller, the Deal Agent, the Purchaser and the Limited
Guarantor; provided, however, that, no such amendment, waiver or modification
that is material shall be effective unless (if and to the extent required by the
commercial paper program of the Purchaser) the Rating Agencies shall have
provided Ratings Confirmations. Any waiver or consent shall be effective only if
it is in writing and only in the specific instance and for the specific purpose
for which given.

Section 13.2 Notices, Etc.

All notices and other communications provided for hereunder shall, unless
otherwise stated herein, be in writing (including telex communication and
communication by facsimile copy) and mailed, telexed, transmitted or delivered,
as to each party hereto, at its address set forth under its name on the
signature pages hereof or at such other address as shall be designated by such
party in a written notice to the other parties hereto. All such notices and
communications shall be effective, upon receipt, or in the case of (a) notice by
mail, five (5) days after being deposited in the United States mail, first class
postage prepaid, (b) notice by telex, when telexed against receipt of answer
back, or (c) notice by facsimile copy, when verbal communication of receipt is
obtained. Neither the Seller, the Limited Guarantor, the Parent nor the Pledgor
shall be entitled to any notices of any nature whatsoever from the Deal Agent,
the Purchaser, any Secured Party or any Affected Party, except with respect to
matters for which this Agreement or the Repurchase Documents specifically and
expressly provide for the giving of notice by the Deal Agent, the Purchaser, any
Secured Party or any Affected Party to the Seller, the Limited Guarantor, the
Parent or the Pledgor and except with respect to matters for which the Seller,
the Limited Guarantor, the Parent or the Pledgor is not, pursuant to Applicable
Law, permitted to waive the giving of notice.

Section 13.3 Set–offs.

(a) In addition to any rights now or hereafter granted under Applicable Law or
otherwise, and not by way of limitation of such rights, each of the Seller, the
Limited Guarantor, the Pledgor, the Parent and/or any Affiliate or Subsidiary
that is directly or indirectly wholly–owned by the Seller, the Limited
Guarantor, the Pledgor and/or the Parent hereby grants to the Deal Agent as
agent for the Secured Parties and the Purchaser a right of set–off, to secure
repayment of all amounts owing to the Deal Agent as agent for the Secured
Parties and the Purchaser by the Seller, the Limited Guarantor, the Pledgor, the
Parent and/or any Affiliate or Subsidiary that is directly or indirectly
wholly–owned by the Seller, the Limited Guarantor, the Pledgor and/or the Parent
under the Repurchase Documents and the Obligations, upon any and all (regardless
of any currency thereof) monies, securities, collateral or other Property of the
Seller, the Limited Guarantor, the Pledgor, the Parent and/or any Affiliate or
Subsidiary that is directly or indirectly wholly–owned by the Seller, the
Limited Guarantor, the Pledgor and/or the Parent and any proceeds from the
foregoing, now or hereafter held or received by the Deal Agent as agent for the
Secured Parties or the Purchaser or any entity under the control of the Deal
Agent as agent for the Secured Parties or the Purchaser and their respective
successors and assigns (including, without limitation, branches and agencies of
the Deal Agent as agent for the Secured Parties or the Purchaser wherever
located), for the account of the Seller, the Limited Guarantor, the Pledgor, the
Parent and/or any Affiliate or Subsidiary that is directly or indirectly
wholly–owned by the Seller, the Limited Guarantor, the Pledgor and/or the
Parent, whether for safekeeping, custody, pledge, transmission, collection or
otherwise, and also upon any and all deposits (general, specified, special,
time, demand, provisional or final) and credits, claims or Indebtedness of the
Seller, the Limited Guarantor, the Pledgor, the Parent and/or any Affiliate or
Subsidiary that is directly or indirectly wholly–owned by the Seller, the
Limited Guarantor, the Pledgor and/or the Parent any time existing, in each case
whether direct or indirect, absolute or contingent, matured or unmatured, and in
each case at any time held or owing by the Deal Agent as agent for the Secured
Parties or the Purchaser or any Affiliate of the foregoing to or for the credit
of any the Seller, the Limited Guarantor, the Pledgor, the Parent and/or any
Affiliate or Subsidiary that is directly or indirectly wholly–owned by the
Seller, the Limited Guarantor, the Pledgor and/or the Parent. Each of the Deal
Agent as agent for the Secured Parties and the Purchaser is hereby authorized at
any time and from time to time upon any amount becoming due and payable by the
Seller, the Limited Guarantor, the Pledgor, the Parent and/or any Affiliate or
Subsidiary that is directly or indirectly wholly–owned by the Seller, the
Limited Guarantor, the Pledgor and/or the Parent to the Deal Agent as agent for
the Secured Parties or the Purchaser under the Repurchase Documents, the
Obligations or otherwise (whether at stated maturity, by acceleration, by
mandatory or optional prepayment or otherwise) or upon the occurrence of an
Event of Default, without notice to the Seller, the Limited Guarantor, the
Pledgor, the Parent and/or any Affiliate or Subsidiary that is directly or
indirectly wholly–owned by the Seller, the Limited Guarantor, the Pledgor and/or
the Parent or any other Repurchase Party, any such notice being expressly waived
by the Seller, the Limited Guarantor, the Pledgor, the Parent and any other
Repurchase Party to the extent permitted by Applicable Law, to set–off,
appropriate, apply and enforce such right of set–off against any and all items
hereinabove referred to against any amounts owing to the Deal Agent as agent for
the Secured Parties or the Purchaser by the Seller, the Limited Guarantor, the
Pledgor, the Parent and/or any Affiliate or Subsidiary that is directly or
indirectly wholly–owned by the Seller, the Limited Guarantor, the Pledgor and/or
the Parent under the Repurchase Documents and the Obligations, irrespective of
whether the Deal Agent as agent for the Secured Parties or the Purchaser shall
have made any demand under the Repurchase Documents and regardless of any other
collateral securing such amounts. Solely for the purpose of the set–off rights
contained in this Section 13.3, the Seller, the Limited Guarantor, the Pledgor,
the Parent and/or any Affiliate or Subsidiary that is directly or indirectly
wholly–owned by the Seller, the Limited Guarantor, the Pledgor and/or the Parent
shall be deemed directly indebted to the Deal Agent as agent for the Secured
Parties and the Purchaser in the full amount of all amounts owing to the Deal
Agent as agent for the Secured Parties and the Purchaser by the Seller, the
Limited Guarantor, the Pledgor, the Parent and/or any Affiliate or Subsidiary
that is directly or indirectly wholly–owned by the Seller, the Limited
Guarantor, the Pledgor and/or the Parent under this Agreement, the other
Repurchase Documents and the Obligations, and the Deal Agent as agent for the
Secured Parties and the Purchaser shall be entitled to exercise the rights of
set–off provided for above. ANY AND ALL RIGHTS TO REQUIRE THE DEAL AGENT AS
AGENT FOR THE SECURED PARTIES AND THE PURCHASER TO EXERCISE THEIR RIGHTS OR
REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE AMOUNTS OWING TO
THE DEAL AGENT AS AGENT FOR THE SECURED PARTIES OR THE PURCHASER BY THE SELLER,
THE LIMITED GUARANTOR, THE PLEDGOR, THE PARENT AND/OR ANY AFFILIATE OR
SUBSIDIARY THAT IS DIRECTLY OR INDIRECTLY WHOLLY–OWNED BY THE SELLER, THE
LIMITED GUARANTOR, THE PLEDGOR AND/OR THE PARENT UNDER THE REPURCHASE DOCUMENTS,
PRIOR TO EXERCISING ITS RIGHT OF SET–OFF WITH RESPECT TO SUCH MONIES,
SECURITIES, COLLATERAL, DEPOSITS, CREDITS OR OTHER PROPERTY OF THE BORROWERS,
ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED BY THE SELLER, THE
LIMITED GUARANTOR, THE PLEDGOR, THE PARENT AND/OR ANY AFFILIATE OR SUBSIDIARY
THAT IS DIRECTLY OR INDIRECTLY WHOLLY–OWNED BY THE SELLER, THE LIMITED
GUARANTOR, THE PLEDGOR AND/OR THE PARENT.

(b) If any Secured Party, whether by setoff or otherwise, has payment made to it
with respect to any portion of the Obligations owing to such Secured Party
(other than payments received pursuant to Section 11.1) in a greater proportion
than that received by any other Secured Party, such Secured Party agrees,
promptly upon demand, to purchase for cash without recourse or warranty a
portion of the Obligations held by the other Secured Parties so that after such
purchase each Secured Party will hold its ratable proportion of the Obligations;
provided, however, that if all or any portion of such excess amount is
thereafter recovered from such Secured Party, such purchase shall be rescinded
and the purchase price restored to the extent of such recovery, but without
interest.

(c) The Deal Agent will promptly notify the affected Seller, the Limited
Guarantor, the Pledgor, the Parent and/or any Affiliate or Subsidiary that is
directly or indirectly wholly–owned by the Seller, the Limited Guarantor, the
Pledgor and/or the Parent after any such set–off and application made by the
Deal Agent as agent for the Secured Parties or the Purchaser, provided that the
failure to give such notice shall not affect the validity of such set–off and
application.

Section 13.4 No Waiver; Remedies.

(a) No failure on the part of the Deal Agent, the Purchaser, a Secured Party or
an Affected Party to exercise, and no delay in exercising, any right or remedy
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right or remedy hereunder preclude any further exercise thereof
or the exercise of any other right. The rights and remedies herein provided are
cumulative and not exclusive of any rights and remedies provided by law.
Application of the Post–Default Rate or increased Pricing Spread after an Event
of Default shall not be deemed to constitute a waiver of any Event of Default or
Default or any rights or remedies of the Deal Agent, the Purchaser, the Secured
Parties or from any other Affected Party under this Agreement, any other
Repurchase Documents or Applicable Law, or a consent to any extension of time
for the payment or performance of any obligation with respect to which the
Post–Default Rate or increase in Pricing Spread after an Event of Default may be
invoked.

(b) In the event that a claim or adjudication is made that the Deal Agent, the
Purchaser, any Secured Party or any Affected Party has acted unreasonably or
unreasonably delayed acting in any case where by Applicable Law or under this
Agreement or the other Repurchase Documents it has an obligation to act
reasonably or promptly, the Seller’s, the Limited Guarantor’s, the Parent’s
and/or the Pledgor’s sole remedies shall be limited to commencing an action
seeking injunctive relief or declaratory judgment.

Section 13.5 Binding Effect.

This Agreement shall be binding upon and inure to the benefit of the Seller, the
Deal Agent, the Purchaser, the Secured Parties, the Affected Parties and the
Limited Guarantor and their respective successors and permitted assigns.

Section 13.6 Term of this Agreement.

(a) This Agreement, including, without limitation, the Seller’s, the Limited
Guarantor’s, the Parent’s and the Pledgor’s representations, agreements,
covenants, obligations and duties set forth herein, creates and constitutes the
continuing obligation of the parties hereto in accordance with its terms and
shall remain in full force and effect until the Obligations are paid in full;
provided, however, notwithstanding the repayment in full of the Obligations
and/or the termination of this Agreement, the indemnification and payment
provisions of Article XI, the provisions of Subsections 2.5(b), 2.13, 2.14,
13.8, 13.9, 13.11 and 13.13, the rights and remedies with respect to any breach
of any representation or warranty made or deem made by the Seller, the Limited
Guarantor, the Parent or the Pledgor pursuant to this Agreement or the other
Repurchase Documents, and any other provision that by its terms expressly
survives termination, shall each be continuing and shall survive any termination
of this Agreement. This Agreement and the other Repurchase Documents shall
continue to be effective or be automatically reinstated, as the case may be, if
at any time payment, in whole or in part, of any of the Obligations is rescinded
or must otherwise be restored or returned by the Deal Agent as agent for the
Secured Parties or the Purchaser as a preference, fraudulent conveyance or
otherwise under any Insolvency Law, all as though such payment had not been
made; provided that in the event payment of all or any part of the Obligations
is rescinded or must be restored or returned, all reasonable costs and expenses
(including, without limitation, any reasonable legal fees and disbursements)
incurred by the Deal Agent as agent for the Secured Parties or the Purchaser in
defending and enforcing such reinstatement shall be deemed to be included as a
part of the Obligations.

(b) Subject to Subsection 13.6(a) and the provisions of Article II of this
Agreement, this Agreement may be terminated by the Deal Agent or the Seller upon
giving written notice to the other and to the Limited Guarantor, except that
this Agreement shall, notwithstanding such notice, remain applicable to any
Transaction and Obligations then outstanding.

Section 13.7 Governing Law.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK (WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS
THEREOF).

Section 13.8 Waivers.

(a) THE SELLER, THE LIMITED GUARANTOR, THE PARENT AND THE PLEDGOR EACH HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT TO ASSERT A
COUNTERCLAIM, OTHER THAN A COMPULSORY COUNTERCLAIM, IN ANY ACTION OR PROCEEDING
BROUGHT AGAINST IT BY THE DEAL AGENT, THE PURCHASER, ANY SECURED PARTY, ANY
AFFECTED PARTY OR ANY AFFILIATES OR AGENTS OF THE FOREGOING.

(b) TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO AND
THE PLEDGOR KNOWINGLY, VOLUNTARILY AND INTENTIONALLY HEREBY WAIVES ANY RIGHT TO
HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT,
TORT, OR OTHERWISE, BETWEEN THE PARTIES HERETO AND THE PLEDGOR ARISING OUT OF,
CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP BETWEEN ANY OF
THEM IN CONNECTION WITH THIS AGREEMENT, THE REPURCHASE DOCUMENTS, THE
TRANSACTIONS CONTEMPLATED HEREBY OR ANY DEALINGS, COURSE OF DEALINGS, COURSE OF
CONDUCT AMONG THEM OR ANY STATEMENTS (WRITTEN OR ORAL) OR OTHER ACTIONS OF ANY
PARTY, AND NONE OF THE PARTIES OR THE PLEDGOR WILL SEEK TO CONSOLIDATE ANY SUCH
ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN
WAIVED. INSTEAD, ANY SUCH DISPUTE RESOLVED IN COURT WILL BE RESOLVED IN A BENCH
TRIAL WITHOUT A JURY.

(c) ANY LEGAL ACTION OR PROCEEDING AGAINST THE SELLER, THE LIMITED GUARANTOR,
THE PARENT OR THE PLEDGOR WITH RESPECT TO THIS AGREEMENT OR ANY OTHER REPURCHASE
DOCUMENT TO WHICH THE SELLER, THE LIMITED GUARANTOR, THE PARENT OR THE PLEDGOR
IS A PARTY MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH OF THE SELLER, THE LIMITED GUARANTOR, THE
PARENT AND THE PLEDGOR HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF
ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS. EACH OF THE SELLER, THE LIMITED GUARANTOR, THE PARENT AND THE PLEDGOR
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE SELLER, THE LIMITED
GUARANTOR, THE PARENT OR THE PLEDGOR, AS APPLICABLE, AT ITS ADDRESS AS
DESIGNATED IN ACCORDANCE WITH SECTION 13.2 OF THIS AGREEMENT OR THE SIGNATURE
PAGES HERETO, SUCH SERVICE TO BECOME EFFECTIVE TEN (10) DAYS AFTER SUCH MAILING.
NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE DEAL AGENT, THE PURCHASER, ANY
SECURED PARTY OR ANY AFFECTED PARTY TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
THE SELLER, THE LIMITED GUARANTOR, THE PARENT OR THE PLEDGOR IN ANY OTHER
JURISDICTION.

(d) EACH OF THE SELLER, THE LIMITED GUARANTOR, THE PARENT AND THE PLEDGOR HEREBY
IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR
IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER REPURCHASE DOCUMENT BROUGHT IN
THE COURTS REFERRED TO IN CLAUSE (c) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES
AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

(e) EXCEPT AS PROHIBITED BY LAW, EACH OF THE SELLER, THE LIMITED GUARANTOR, THE
PARENT AND THE PLEDGOR HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER
IN ANY LITIGATION WHATSOEVER INVOLVING THE DEAL AGENT, THE PURCHASER, ANY
SECURED PARTY OR ANY AFFECTED PARTY OR ANY AFFILIATE OF THE FOREGOING ANY
SPECIAL, EXEMPLARY, PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES OF
ANY KIND OR NATURE WHATSOEVER OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO,
ACTUAL DAMAGES. EACH OF THE SELLER, THE LIMITED GUARANTOR, THE PARENT AND THE
PLEDGOR CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE AGENT OR THE
DEAL AGENT, THE PURCHASER, ANY SECURED PARTY OR ANY AFFECTED PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE DEAL AGENT, THE PURCHASER, ANY
SECURED PARTY OR ANY AFFECTED PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER. THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL–ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THE TRANSACTIONS CONTEMPLATED UNDER THE
REPURCHASE DOCUMENTS, INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.

(f) EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO
ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS WAIVER
IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS
WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH PARTY HERETO AND THE PLEDGOR
FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL
COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL AND OTHER
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

(g) THE WAIVERS SET FORTH IN THIS SECTION 13.8 ARE IRREVOCABLE, MEANING THAT IT
MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO
ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS
AGREEMENT OR ANY OF THE OTHER REPURCHASE DOCUMENTS OR TO ANY OTHER DOCUMENTS OR
AGREEMENTS RELATING TO ANY TRANSACTION ENTERED INTO HEREUNDER. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

Section 13.9 Costs, Expenses and Taxes.

(a) The Seller agrees to pay as and when billed by the Deal Agent, the
Purchaser, the Secured Parties or any Affected Party all of the reasonable
out–of–pocket costs and expenses incurred by the Deal Agent, the Purchaser, the
Secured Parties and/or any Affected Party in connection with the development,
preparation, execution and delivery of, and any amendment, supplement, renewal,
extension or modification to or waiver of, this Agreement, the Repurchase
Documents, any Transaction hereunder and any other documents and agreements
prepared in connection herewith or therewith. The Seller agrees to pay as and
when billed by the Deal Agent, the Purchaser, any Secured Party and/or any
Affected Party all of the out–of–pocket costs and expenses incurred in
connection with the consummation and administration of the transactions
contemplated hereby and thereby including, without limitation, (i) all the
reasonable fees and out–of–pocket expenses of counsel for the Deal Agent, the
Purchaser, the Secured Parties and the Affected Parties with respect thereto and
with respect to advising the Deal Agent, the Purchaser, the Secured Parties and
the Affected Parties as to their respective rights and remedies under this
Agreement, the Repurchase Documents and the other documents to be delivered
hereunder or in connection herewith, (ii) all costs and expenses, if any
(including reasonable counsel fees and expenses) incurred by the Deal Agent, the
Purchaser, the Secured Parties and the Affected Parties in connection with the
enforcement of this Agreement, the Repurchase Documents and the other documents
to be delivered hereunder or thereunder or in connection herewith or therewith
and (iii) all the due diligence, inspection, audit, testing, review, recording,
travel, lodging or other administrative costs and expenses incurred by the Deal
Agent, the Purchaser, the Secured Parties and/or any Affected Party with respect
to such Person’s review, consideration and purchase or proposed purchase of any
Mortgage Asset, any Purchased Asset or any Purchased Item under this Agreement
and the other Repurchase Documents (including any costs necessary or incidental
to the execution of any Transaction under this Agreement), including, but not
limited to, those costs and expenses incurred by the Deal Agent, the Purchaser,
the Secured Parties and/or any Affected Party and reimbursable by the Seller
pursuant to Subsection 11.1(a) of this Agreement.

(b) The Seller shall pay on demand any and all stamp, sales, excise and other
taxes and fees payable or determined to be payable in connection with the
execution, delivery, filing and recording of this Agreement, the Repurchase
Documents or the other documents to be delivered hereunder or thereunder or any
agreement or other document providing liquidity support, credit enhancement or
other similar support to the Purchaser in connection with this Agreement or the
funding or maintenance of Transactions hereunder.

(c) The Seller shall pay on demand all other reasonable costs, expenses and
Taxes (excluding income taxes) incurred by the Deal Agent, the Purchaser, the
Secured Parties and the Affected Parties (“Other Costs”), including, without
limitation, all costs and expenses incurred by the Deal Agent, the Purchaser,
the Secured Parties and the Affected Parties in connection with periodic audits
of the Seller’s, the Limited Guarantor’s, the Parent’s, the Pledgor’s or any
Servicer’s books and records.

Section 13.10 Legal Matters.

(a) In the event of any conflict between the terms of this Agreement, any other
Repurchase Document and any Confirmation, the documents shall control in the
following order of priority: first, the terms of the Confirmation shall prevail,
then the terms of this Agreement shall prevail, and then the terms of the other
Repurchase Documents shall prevail.

(b) Each of the Seller, the Limited Guarantor, the Parent and the Pledgor hereby
acknowledges that:

(i) it has been advised by counsel of its choosing in the negotiation, execution
and delivery of the Repurchase Documents;

(ii) it has no fiduciary relationship with the Deal Agent, the Purchaser or any
Secured Party (including, but not limited to, under this Agreement and under the
other Repurchase Documents); and

(iii) no joint venture exists with the Deal Agent, the Purchaser or any Secured
Party.

Section 13.11 Recourse Against Certain Parties.

(a) No recourse under or with respect to any obligation, covenant, duty or
agreement (including, without limitation, the payment of any fees or any other
obligations) of the Deal Agent, the Purchaser, any Secured Party, any Affected
Party, the Seller or the Limited Guarantor as contained in this Agreement, the
Repurchase Documents or any other agreement, instrument or document entered into
by the Purchaser, any Secured Party, any Affected Party, the Seller, the Limited
Guarantor or any such party pursuant hereto or thereto or in connection herewith
or therewith shall be had against any administrator of the Deal Agent, the
Purchaser, any Secured Party, any Affected Party, the Seller or the Limited
Guarantor or any incorporator, Affiliate (direct or indirect), owner, member,
partner, stockholder, officer, director, employee, agent or attorney of the Deal
Agent, the Purchaser, any Secured Party, any Affected Party, the Seller or the
Limited Guarantor or of any such administrator, as such, by the enforcement of
any assessment or by any legal or equitable proceeding, by virtue of any statute
or otherwise; it being expressly agreed and understood that the agreements of
each of the Deal Agent, the Purchaser, the Secured Parties, the Affected
Parties, the Seller and the Limited Guarantor contained in this Agreement, the
Repurchase Documents and all of the other agreements, instruments and documents
entered into by it pursuant hereto or thereto or in connection herewith or
therewith are, in each case, solely the corporate obligations of the Deal Agent,
the Purchaser, the Secured Parties, the Affected Parties, the Seller and the
Limited Guarantor, and that no personal liability whatsoever shall attach to or
be incurred by any administrator of the Deal Agent, the Purchaser, the Secured
Parties, the Affected Parties, the Seller or the Limited Guarantor or any
incorporator, owner, member, partner, stockholder, Affiliate (direct or
indirect), officer, director, employee, agent or attorney of the Deal Agent, the
Purchaser, the Secured Parties, the Affected Parties, the Seller or the Limited
Guarantor, or of any such administrator, as such, or any other of them, under or
by reason of any of the obligations, duties, covenants or agreements of the Deal
Agent, the Purchaser, the Secured Parties, the Affected Parties, the Seller or
the Limited Guarantor contained in this Agreement, the Repurchase Documents or
in any other such instruments, documents or agreements, or that are implied
therefrom, and that any and all personal liability of every such administrator
of the Deal Agent, the Purchaser, any Secured Party, any Affected Party, the
Seller or the Limited Guarantor and each incorporator, owner, member, partner,
stockholder, Affiliate (direct or indirect), officer, director, employee, agent
or attorney of the Deal Agent, the Purchaser, the Secured Parties, the Affected
Parties, the Seller or the Limited Guarantor, or of any such administrator, or
any of them, for breaches by the Deal Agent, the Purchaser, the Secured Parties,
the Affected Parties, the Seller or the Limited Guarantor of any such
obligations, duties, covenants or agreements, which liability may arise either
at common law or at equity, by statute or constitution, or otherwise, is hereby
expressly waived as a condition of and in consideration for the execution of
this Agreement. The provisions of this Section 13.11 shall survive the
termination of this Agreement.

(b) Notwithstanding anything in this Agreement to the contrary, neither VFCC nor
any other Purchaser that is a commercial paper conduit shall have any obligation
to pay any amount required to be paid by it hereunder in excess of any amount
available to VFCC or any other Purchaser that is a commercial paper conduit
after paying or making provision for the payment of its Commercial Paper Notes.
All payment obligations of VFCC and the other Purchasers that are commercial
paper conduits hereunder are contingent on the availability of funds to such
Purchaser in excess of the amounts necessary to pay its Commercial Paper Notes;
and each of the other parties hereto agrees that it shall not have a claim under
Section 101(5) of the Bankruptcy Code if and to the extent that any such payment
obligation owed to it by VFCC or any other Purchaser that is a commercial paper
conduit, as applicable, exceeds the amount available to VFCC or any other
Purchaser that is a commercial paper conduit, as applicable, to pay such amount
after paying or making provision for the payment of its Commercial Paper Notes.



      Section 13.12 Protection of Right, Title and Interest in the Purchased
Assets; Further Action Evidencing Transactions.  

(a) The Seller and the Limited Guarantor shall cause this Agreement, all
amendments hereto and/or all financing statements and continuation statements
and any other necessary documents covering the right, title and interest of the
Deal Agent as agent for the Secured Parties or the Purchaser to the Purchased
Items and the other collateral for the Facility to be promptly recorded,
registered and filed, and at all times to be kept recorded, registered and
filed, all in such manner and in such places as may be required by law fully to
preserve and protect the right, title and interest of the Deal Agent as agent
for the Secured Parties or the Purchaser hereunder to all property comprising
the Purchased Items and the other collateral for the Facility. The Seller and
the Limited Guarantor shall deliver to the Deal Agent and the Purchaser
file–stamped copies of, or filing receipts for, any document recorded,
registered or filed as provided above, as soon as available following such
recording, registration or filing. The Seller and the Limited Guarantor shall
execute any and all documents reasonably required to fulfill the intent of this
Subsection 13.12(a).

(b) Each of the Seller and the Limited Guarantor agrees that from time to time,
at its expense, it will promptly execute and deliver all instruments and
documents, and take all actions, that the Deal Agent and the Purchaser may
reasonably request in order to perfect, protect or more fully evidence the
Transactions hereunder and the security interest granted in the Purchased Items
and the other collateral for the Facility, or to enable the Deal Agent as agent
for the Secured Parties and the Purchaser to exercise and enforce its rights and
remedies hereunder, under any Repurchase Document or under any Purchased Item
and the other collateral for the Facility.

(c) If the Seller of the Limited Guarantor fails to perform any of its
obligations hereunder, the Deal Agent or the Purchaser may (but shall not be
required to) perform, or cause performance of, such obligation; and the Deal
Agent’s or the Purchaser’s costs and expenses incurred in connection therewith
shall be payable by the Seller. Each of the Seller and the Limited Guarantor
irrevocably appoints the Deal Agent and the Purchaser as its attorney–in–fact
and authorizes the Deal Agent and the Purchaser to act on behalf of the Seller
(i) to execute on behalf of the Seller and the Limited Guarantor as debtor and
to file financing statements necessary or desirable in the Deal Agent’s and the
Purchaser’s discretion to perfect and to maintain the perfection and priority of
the security interest in the Purchased Items and the other collateral for the
Facility, and (ii) to file a carbon, photographic or other reproduction of this
Agreement or any financing statement with respect to the Purchased Items and the
other collateral for the Facility as a financing statement in such offices as
the Deal Agent and the Purchaser in its discretion deems necessary or desirable
to perfect and to maintain the perfection and priority of the interests of the
Secured Parties in the Purchased Items. This appointment is coupled with an
interest and is irrevocable.

(d) Without limiting the generality of the foregoing, the Seller and the Limited
Guarantor will not earlier than six (6) months and not later than three (3)
months prior to the fifth anniversary of the date of filing of the financing
statement referred to in Subsection 3.1(f) or any other financing statement
filed pursuant to this Agreement or any Repurchase Document or in connection
with any Transaction hereunder, unless the Obligations have been paid in full:

(i) execute and deliver and file or cause to be filed an appropriate
continuation statement with respect to such financing statement; and

(ii) deliver or cause to be delivered to the Deal Agent and the Purchaser an
Opinion of Counsel, in form and substance reasonably satisfactory to the Deal
Agent and the Purchaser, confirming and updating the opinion delivered pursuant
to Subsection 3.1(g) with respect to perfection and otherwise to the effect that
the security interest hereunder continues to be an enforceable and perfected
security interest, subject to no other Liens of record except as provided herein
or otherwise permitted hereunder, which opinion may contain usual and customary
assumptions, limitations and exceptions.

Section 13.13 Confidentiality.

(a) Each of the Deal Agent, the Purchasers, the Secured Parties, the Affected
Parties, the Liquidity Agent, the Custodian, the Seller, the Limited Guarantor,
the Pledgor, the Parent and each Servicer shall maintain and shall cause each of
its employees and officers to maintain the confidentiality of this Agreement,
the other Repurchase Documents and all information with respect to the other
parties, including all information regarding the business of the Seller, the
Limited Guarantor, the Parent and the Pledgor and their respective businesses
obtained by it or them in connection with the structuring, negotiating and
execution of the transactions contemplated herein, except that each such party
and its directors, officers and employees may (i) disclose such information to
its external accountants, attorneys, investors, potential investors and credit
enhancers to the Purchasers (including the directors, officers, external
accountants, and attorneys of such credit enhancers) and the agents or advisors
of such Persons (“Excepted Persons”) who have a need to know such information,
provided that each Excepted Person shall be advised by the party disclosing such
information of the confidential nature of the information being disclosed,
(ii) disclose the existence of this Agreement, but not the financial terms
thereof, (iii) disclose such information as is required by Applicable Law and
(iv) disclose this Agreement and such information in any suit, action,
proceeding or investigation (whether in law or in equity or pursuant to
arbitration) involving any of the Repurchase Documents or any Interest Rate
Protection Agreement for the purpose of defending itself, reducing its liability
or protecting or exercising any of its claims, rights, remedies or interests
under or in connection with any of the Repurchase Documents or any Interest Rate
Protection Agreement, provided that the Persons permitted to make such
disclosures under clauses (iii) and (iv) shall also include credit enhancers
to the Purchasers. It is understood that the financial terms that may not be
disclosed except in compliance with this Subsection 13.13(a) include, without
limitation, all fees and other pricing terms, and all Events of Default,
Servicer Defaults and priority of payment provisions.

(b) Anything herein to the contrary notwithstanding, the Seller, the Limited
Guarantor, the Pledgor, the Parent and each Servicer each hereby consents to the
disclosure of any nonpublic information with respect to it (i) to the Deal
Agent, the Purchasers, the Liquidity Agent, the Custodian, the Secured Parties
and the Affected Parties by each other, (ii) by the Deal Agent or the Purchasers
to any prospective or actual assignee or participant of any of them or (iii) by
the Deal Agent, the Liquidity Agent or a Purchaser to any Rating Agency,
commercial paper dealer or provider of a surety, guaranty or credit or liquidity
enhancement to a Purchaser and to any officers, directors, employees, outside
accountants, advisors and attorneys of any of the foregoing, provided each such
Person is informed of the confidential nature of such information. In addition,
the Secured Parties, the Liquidity Agent, the Purchasers, any credit enhancers
to the Purchasers and the Deal Agent may disclose any such nonpublic information
as required pursuant to any law, rule, regulation, direction, request or order
of any judicial, administrative or regulatory authority or proceedings (whether
or not having the force or effect of law).

(c) Notwithstanding anything herein to the contrary, the foregoing shall not be
construed to prohibit (i) disclosure of any and all information that is or
becomes publicly known, (ii) disclosure of any and all information (A) if
required to do so by any applicable statute, law, rule or regulation, (B) to any
government agency or regulatory body having or claiming authority to regulate or
oversee any respects of any of the Purchasers, the Secured Parties, the Affected
Parties, the Liquidity Agent or the Custodian’s business or that of
their Affiliates, (C) pursuant to any subpoena, civil investigative demand or
similar demand or request of any court, regulatory authority, arbitrator or
arbitration to which any of the Purchasers, the Secured Parties, the Affected
Parties, the Liquidity Agent or the Custodian or an Affiliate or an officer,
director, employer or shareholder thereof is a party, (D) in any preliminary or
final offering circular, registration statement or contract or other document
pertaining to the transactions contemplated herein approved in advance by the
Seller, the Limited Guarantor, the Pledgor, the Parent or any Servicer or (E) to
any Affiliate, independent or internal auditor, agent, employee or attorney of
the Custodian having a need to know the same, provided that the Custodian
advises such recipient of the confidential nature of the information being
disclosed or (iii) any other disclosure authorized by the Seller, the Limited
Guarantor, the Pledgor, the Parent or any Servicer.

(d) Notwithstanding anything to the contrary contained herein, the Repurchase
Documents or in any related document, all Persons may disclose to any and all
Persons, without limitation of any kind, the federal income tax treatment of any
of the transactions contemplated by this Agreement, the Repurchase Documents or
any other related document, any fact relevant to understanding the federal tax
treatment of such transactions and all materials of any kind (including opinions
or other tax analyses) relating to such federal income tax treatment.

Section 13.14 Execution in Counterparts; Severability; Integration.

(a) This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts (including by facsimile), each
of which when so executed shall be deemed to be an original and all of which
when taken together shall constitute one and the same agreement.

(b) Each provision of this Agreement shall be valid, binding and enforceable to
the fullest extent permitted by Applicable Law. In case any provision in or
obligation, duty, covenant or agreement under this Agreement or the other
Repurchase Documents shall be invalid, illegal or unenforceable in any
jurisdiction (either in its entirety or as applied to any Person, fact,
circumstance, action or inaction), the validity, legality and enforceability of
the remaining provisions, obligations, duties, covenants and agreements, or of
such provision, obligation, duty, covenant or agreement in any other
jurisdiction or as applied to any Person, fact, circumstance, action or
inaction, shall not in any way be affected or impaired thereby.

(c) This Agreement and any other Repurchase Document executed in connection
herewith contain the final and complete integration of all prior expressions by
the parties hereto and thereto with respect to the subject matter hereof and
thereof and shall constitute the entire agreement among the parties hereto and
thereto with respect to the subject matter hereof and thereof, superseding all
prior oral or written understandings.

Section 13.15 Seller’s Waiver of Setoff.

Each of the parties hereto (other than VFCC and any Affected Party) hereby
waives any right of setoff it may have or to which it may be entitled under this
Agreement and the other Repurchase Documents from time to time against VFCC and
any Affected Party or their assets or Properties.



      Section 13.16 Assignments and Participations; Hypothecation of Purchased
Assets.  

Neither the Seller nor the Limited Guarantor may assign, delegate, grant any
interest in, permit any Lien to exist on or otherwise transfer in any way any of
its rights, duties, covenants or obligations under this Agreement or the other
Repurchase Documents without the prior written consent of the Deal Agent in its
discretion and any attempt by the Seller or the Limited Guarantor to do any of
the foregoing without the prior written consent of the Deal Agent in its
discretion shall be null and void. The Purchaser and any Secured Party may sell,
transfer, assign, pledge or grant participation interests to any Person in all
or any portion of any Transaction, its interest in all or any portion of any
Purchased Item and/or any other interest of the Purchaser or any Secured Party
under this Agreement and the other Repurchase Documents (any such entity, a
“Transferee”), provided that (i) the Deal Agent shall give concurrent notice to
the Seller of any assignment (the failure to give such notice, however, shall
not affect the validity or enforceability of such assignment) and (ii) any
assignment effected pursuant to this Section 13.16 shall be in respect of
Purchased Assets with a minimum Purchase Price of $5,000,000 (other than in the
case of (x) an assignment of all of the interests then held by the Purchaser or
a Secured Party (or a Transferee), (y) a transfer to an Affiliate of the
Purchaser, a Secured Party or a Transferee, or (z) an Event of Default). Each of
the Seller and the Limited Guarantor agrees to cooperate with the Deal Agent,
the Purchaser and each Secured Party in connection with any such assignment,
transfer, pledge, participation or sale, and to enter into such restatements of,
and amendments, supplements and other modifications to, this Agreement, in order
to give effect to such assignment, transfer, pledge, participation or sale. The
parties to any such transfer, assignment, pledge or participation shall execute
and deliver to the Deal Agent, for its acceptance and recording in its books and
records, such agreement as shall be satisfactory to such parties and the Deal
Agent.

Section 13.17 Heading and Exhibits.

The headings herein are for purposes of references only and shall not otherwise
affect the meaning or interpretation of any provision hereof. The schedules and
exhibits attached hereto and referred to herein shall constitute a part of this
Agreement and are incorporated into this Agreement for all purposes.

Section 13.18 Single Agreements.

The Deal Agent, the Purchaser, the Seller and the Limited Guarantor acknowledge
that, each has entered hereinto and will enter into each Transaction hereunder
in consideration of and in reliance upon the fact that, all Transactions
hereunder constitute a single business and contractual relationship and that
each has been entered into in consideration of the other Transactions.
Accordingly, each of the Seller and the Limited Guarantor agrees to perform all
of its obligations in respect of each Transaction hereunder, and that a default
in the performance of any such obligations shall constitute a default by it in
respect of all Transactions hereunder.

Section 13.19 Disclosure Relating to Certain Federal Protections.

The parties acknowledge that they have been advised that:

(a) in the case of Transactions in which one of the parties is a broker or
dealer registered with the Securities and Exchange Commission (“SEC”) under
Section 15 of the Exchange Act, the Securities Investor Protection Corporation
has taken the position that the provisions of the Securities Investor Protection
Act of 1970 (“SIPA”) will not provide protection to the other parties with
respect to any Transaction hereunder;

(b) in the case of Transactions in which one of the parties is a government
securities broker or a government securities dealer registered with the SEC
under Section 15C of the Exchange Act, SIPA will not provide protection to the
other parties with respect to any Transaction hereunder;

(c) in the case of Transactions in which one of the parties is a financial
institution, funds held by the financial institution pursuant to a Transaction
hereunder are not a deposit and therefore are not insured by the Federal Deposit
Insurance Corporation or the National Credit Union Share Insurance Fund, as
applicable; and

(d) in the case of Transactions in which one of the parties is an “insured
depository institution” as that term is defined in Section 1813(c)(2) of
Title 12 of the Code, funds held by the financial institution pursuant to a
Transaction hereunder are not a deposit and therefore are not insured by the
Federal Deposit Insurance Corporation, the Savings Association Insurance Fund or
the Bank Insurance Fund, as applicable.

Section 13.20 Intent.

(a) The parties recognize that each Transaction is a “Repurchase Agreement” as
that term is defined in Section 101 of Title 11 of the United States Code, as
amended (except insofar as the type of Purchased Assets subject to such
Transaction or the term of such Transaction would render such definition
inapplicable) and a “Securities Contract” as that term is defined in Section 741
of Title 11 of the United States Code, as amended (except insofar as the type of
Purchased Assets subject to such Transaction would render such definition
inapplicable).

(b) The parties agree and acknowledge that if a party hereto is an “Insured
Depository Institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then each Transaction hereunder is a
“Qualified Financial Contract,” as that term is defined in FDIA and any rules,
orders or policy statements thereunder (except insofar as the type of Purchased
Assets subject to such Transaction would render such definition inapplicable).

(c) It is understood and agreed that this Agreement constitutes a “Master
Netting Agreement” as that term is defined in Section 101 of Title 11 of the
United States Code.

(d) It is understood that this Agreement constitutes a “Netting Contract” as
defined in and subject to Title IV of the Federal Deposit Insurance Corporation
Improvement Act of 1991 (“FDICIA”) and each payment entitlement and payment
obligation under any Transaction hereunder shall constitute a “Covered
Contractual Payment Entitlement” or “Covered Contractual Payment Obligation”,
respectively, as defined in and subject to FDICIA (except insofar as one or both
of the parties is not a “Financial Institution” as that term is defined in
FDICIA or regulations promulgated thereunder).

(e) It is understood that any party’s right to liquidate Purchased Assets
delivered to it in connection with Transactions hereunder or to exercise any
other remedies pursuant to Section 10.2 is a contractual right to liquidate such
Transaction as described in Sections 555, 559 and 561 of Title 11 of the United
States Code, as amended.

Section 13.21 Periodic Due Diligence Review.

Each of the Seller, the Limited Guarantor, the Parent and the Pledgor
acknowledges that each of the Deal Agent, the Secured Parties and the Affected
Parties has the right to perform continuing due diligence reviews with respect
to the Purchased Items and the Seller, the Limited Guarantor, the Pledgor, the
Parent, the Letter of Credit Issuers and the other Repurchase Parties for
purposes of verifying compliance with the representations, warranties,
covenants, agreements, duties, obligations and specifications made hereunder,
under the Repurchase Documents or otherwise, and each of the Seller, the Limited
Guarantor, the Parent and the Pledgor agrees that, upon reasonable (but no less
than one (1) Business Day’s) prior notice, unless an Event of Default shall have
occurred, in which case no notice is required, to the Seller, the Limited
Guarantor, the Parent and the Pledgor, as applicable, the Deal Agent, the
Purchaser and the other Secured Parties or any authorized representatives shall
be permitted during normal business hours to inspect any Properties and to
examine and inspect, and make copies and extracts of, the books and records of
the Seller, the Limited Guarantor, the Pledgor, the Parent and the other
Repurchase Parties, the Mortgage Asset Files, the Servicing Records, the
Servicing Files and any and all documents, records, agreements, instruments or
information relating to the Purchased Items, the Pledged Collateral and the
other collateral for the Facility in the possession or under the control of the
Seller, the Limited Guarantor, the Pledgor, the Parent, any other Repurchase
Party and/or the Custodian. Each of the Seller, the Limited Guarantor, the
Parent and the Pledgor also shall make available to the Deal Agent, the
Purchaser and the other Secured Parties a knowledgeable financial or accounting
officer for the purpose of answering questions respecting the Seller, the
Limited Guarantor, the Pledgor, the Parent, the other Repurchase Parties, the
Mortgage Asset Files, the Purchased Items, the Pledged Collateral and the other
collateral for the Facility. Each of the Seller, the Limited Guarantor, the
Parent and the Pledgor shall also make available to the Deal Agent, the
Purchaser and the other Secured Parties any accountants or auditors of the
Seller, the Limited Guarantor, the Parent and the Pledgor to answer any
questions or provide any documents as the Deal Agent, the Purchaser and the
other Secured Parties may require. The Seller, the Limited Guarantor, the Parent
and the Pledgor shall also cause each of the Servicers, the PSA Servicers (to
the extent permitted under the applicable Pooling and Servicing Agreement) and
the Letter of Credit Issuers to cooperate with the Deal Agent, the Purchaser and
the other Secured Parties by permitting the Deal Agent, the Purchaser and the
other Secured Parties to conduct due diligence reviews of the files of each such
Servicer, PSA Servicer and the Letter of Credit Issuers with respect to the
matters under the Repurchase Documents. Without limiting the generality of the
foregoing, each of the Seller, the Limited Guarantor, the Parent and the Pledgor
acknowledges that the Deal Agent, the Purchaser and the other Secured Parties
may purchase Purchased Items from the Seller based solely upon the information
provided by the Seller, the Limited Guarantor, the Parent or the Pledgor to the
Deal Agent in the Seller Asset Schedule and the representations, warranties,
duties, obligations and covenants contained herein, and that the Deal Agent, the
Purchaser and the other Secured Parties, at their option, have the right at any
time to conduct a partial or complete due diligence review on some or all of the
Purchased Items purchased in a Transaction, including, without limitation,
ordering new credit reports and new appraisals on the related Underlying
Mortgaged Properties and otherwise re–generating the information used to
originate such Purchased Items. The Deal Agent, the Purchaser and the other
Secured Parties may underwrite such Purchased Assets itself or engage a mutually
agreed upon third party underwriter to perform such underwriting. Each of the
Seller, the Limited Guarantor, the Parent and the Pledgor agrees to cooperate
with the Deal Agent, the Purchaser and the other Secured Parties and any third
party underwriter in connection with such underwriting, including, but not
limited to, providing the Deal Agent, the Purchaser and the other Secured
Parties and any third party underwriter with access to any and all documents,
records, agreements, instruments or information relating to such Purchased
Assets in the possession, or under the control, of the Seller, the Limited
Guarantor, the Parent or the Pledgor. The Seller shall pay all out–of–pocket
costs and expenses incurred by the Deal Agent, the Purchaser and the other
Secured Parties in connection with the Deal Agent’s, the Purchaser’s and the
other Secured Parties’ activities pursuant to this Section 13.21 (“Due Diligence
Costs”).

Section 13.22 Use of Employee Plan Assets.

(a) If assets of an employee benefit plan subject to any provision of ERISA are
intended to be used by either party hereto (the “Plan Party”) in a Transaction,
the Plan Party shall so notify the other party prior to the Transaction. The
Plan Party shall represent in writing to the other party that the Transaction
does not constitute a prohibited transaction under ERISA or is otherwise exempt
therefrom, and the other party may proceed in reliance thereon but shall not be
required so to proceed.

(b) Subject to the last sentence of Subsection 13.22(a) above, any such
Transaction shall proceed only if the Seller furnishes or has furnished to the
Deal Agent its most recent available audited statement of its financial
condition and its most recent subsequent unaudited statement of its financial
condition.

(c) By entering into a Transaction pursuant to this Section 13.22, the Seller
shall be deemed (i) to represent to the Deal Agent and the Purchaser that since
the date of the Seller’s latest such financial statements, there has been no
material adverse change in the Seller’s financial condition which the Seller has
not disclosed to the Deal Agent, and (ii) to agree to provide the Deal Agent
with future audited and unaudited statements of its financial condition as they
are issued, so long as it is a Seller in any outstanding Transaction involving a
Plan Party.

Section 13.23 Release.

Each of the Seller, the Limited Guarantor, the Parent and the Pledgor releases
and holds harmless the Deal Agent, the Purchaser and the other Affected Parties,
their officers, directors, employees, agents and Affiliates from and against any
claim, action, suit, demand, cost, expense or liability of any kind relating to
the Engagement Letter and the related term sheet or any business communications
and dealings among the Seller, the Limited Guarantor, the Pledgor, the Parent
and/or the Deal Agent, the Purchaser and the other Affected Parties concerning
the Mortgage Asset Purchase Agreement, Engagement Letter and the related term
sheet through the date hereof.

Section 13.24 Time of the Essence.

Time is of the essence with respect to all obligations, duties, covenants,
agreements, notices or actions or inactions of the Seller, the Limited
Guarantor, the Parent and/or the Pledgor under this Agreement and the other
Repurchase Documents.

Section 13.25 Construction.

This Agreement and the other Repurchase Documents shall be construed fairly as
to the parties hereto and thereto and not in favor of or against any party,
regardless of which party or which party’s counsel prepared this Agreement
and/or the other Repurchase Documents.

Section 13.26 No Proceedings.

Each of the Seller, the Limited Guarantor, the Pledgor, the Parent and each
other Repurchase Party hereby agrees that it will not institute against, or join
any other Person in instituting against, VFCC, the Deal Agent, any other
Purchaser or any Secured Party any Insolvency Proceeding so long as any
commercial paper issued by VFCC or any other Purchaser shall be outstanding and
there shall not have elapsed one (1) year and one (1) day since the last day on
which any such commercial paper shall have been outstanding.

Section 13.27 Third Party Beneficiary.

Each Secured Party (to the extent it is not otherwise a party hereto) is an
intended third party beneficiary of this Agreement entitled to enforce this
Agreement to the same extent as though it were a party hereto.

[Remainder of Page Intentionally Left Blank.]

4

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

          THE SELLER:   MMA REALTY CAPITAL REPURCHASE SUBSIDIARY, LLC, a

 
            Maryland limited liability company

 
       
 
  By:
Name:
Title:   /s/ Charles M. Pinckney
Charles M. Pinckney
Executive Vice President



    Address for Notices:

          MMA Realty Capital Repurchase Subsidiary, LLC

3000 Bayport Drive, Suite 1100 Tampa, Florida 33607 Attention:
  Charles M. Pinckney
Facsimile No.:
    (813) 425–8000  
Confirmation No.:
    (813) 868–8076  

with a copy to:

          MMA Realty Capital Repurchase Subsidiary, LLC

621 E. Pratt Street, Suite 300 Baltimore, Maryland 21202 Attention:
  Steve Goldberg, General Counsel

Facsimile No.:
    (410) 727–5387  
Confirmation No.:
    (443) 263-2871  

[Signatures Continued on the Following Page]

5

          THE PURCHASER:   VARIABLE FUNDING CAPITAL COMPANY LLC

 
       
 
  By:   Wachovia Capital Markets, LLC,
as attorney–in–fact
 
       
 
  By:
Name:
Title:   /s/ Douglas R. Wilson, Sr.
Douglas R. Wilson, Sr.
Vice President

              Variable Funding Capital Company LLC       c/o Wachovia Capital
Markets, LLC       301 South College Street, TW10       Charlotte, North
Carolina     28288     Attention:     Conduit Administration     Facsimile No.:
    (704) 383–9579     Confirmation No.:     (704) 374–2520

with a copy to:

          Wachovia Capital Markets, LLC
301 South College Street, NC0166
Charlotte, North Carolina 28288

Attention:
  Joseph F. Cannon

Facsimile No.:
    (704) 715–0066  
Confirmation No.:
    (704) 383–2324  

With respect to notices required pursuant to Section 13.1, a copy of notices
sent to VFCC shall be sent to:

         
Lord Securities Corp. 2 Wall Street, 19th Floor New York, New York 10005
Attention:
  Vice President

Facsimile No.:
    (212) 346–9012  
Confirmation No.:
    (212) 346–9008  

[Signatures Continued on the Following Page]

6

          THE DEAL AGENT:   WACHOVIA CAPITAL MARKETS, LLC

 
       
 
  By:
Name:
Title:   /s/ Joseph F. Cannon
Joseph F. Cannon
Vice President

              Wachovia Capital Markets, LLC       301 South College Street,
NC0166       Charlotte, North Carolina     28288     Attention: Joseph F. Cannon
      Facsimile No.: (704) 715–0066       Confirmation No.:     (704) 383–2324

[Signatures Continued on the Following Page]

7

         
THE LIMITED GUARANTOR:
  MMA REALTY CAPITAL, LLC,  

 
            a Maryland limited liability company

 
       
 
  By:
Name:
Title:   /s/ Charles M. Pinckney
Charles M. Pinckney
Executive Vice President



    Address for Notices:

         
MMA Realty Capital, LLC 3000 Bayport Drive, Suite 1100 Tampa, Florida 33607
Attention:
  Charles M. Pinckney
Facsimile No.:
    (813) 425–8000  
Confirmation No.:
    (813) 868–8076  

with a copy to:

         
MMA Realty Capital, LLC
        621 E. Pratt Street, Suite 300

Baltimore, Maryland 21202 Attention:
  Steve Goldberg, General Counsel
Facsimile No.:
    (410) 727–5387  
Confirmation No.:
    (443) 263–2871  

[Signatures Continued on the Following Page]

8

          THE PARENT:   MUNICIPAL MORTGAGE & EQUITY, LLC,

 
            a Delaware limited liability company

 
       
 
  By:
Name:
Title:   /s/ Charles M. Pinckney
Charles M. Pinckney
Executive Vice President



    Address for Notices:

         
Municipal Mortgage & Equity, LLC 3000 Bayport Drive, Suite 1100 Tampa, Florida
33607 Attention:
  Charles M. Pinckney

Facsimile No.:
    (813) 425–8000  
Confirmation No.:
    (813) 868–8076  

with a copy to:

          Municipal Mortgage & Equity, LLC
621 E. Pratt Street, Suite 300

Baltimore, Maryland 21202 Attention:
  Steve Goldberg, General Counsel

Facsimile No.:
    (410) 727–5387  
Confirmation No.:
    (443) 263–2871  

[Signatures Continued on the Following Page]

9

Acknowledged and agreed to by the Pledgor with
respect to provisions expressly applicable to it:

MMA CAPITAL CORPORATION,
a Michigan corporation

     
By:
Name:
Title:
  /s/ Charles M. Pinckney
Charles M. Pinckney
Executive Vice President

          MMA Capital Corporation       3000 Bayport Drive, Suite 1100      
Tampa, Florida     33607     Attention:     Thomas Cornett     Facsimile No.:  
  (813) 425–8000     Confirmation No.: (813) 868–8076

with a copy to:

         
MMA Capital Corporation
        621 E. Pratt Street, Suite 300

Baltimore, Maryland 21202 Attention:
  Steve Goldberg, General Counsel

Facsimile No.:
    (410) 727–5387  
Confirmation No.:
    (443) 263–2871  

10